EXHIBIT 10.41

 

EXECUTION VERSION

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24b-2

 

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

IBIS BIOSCIENCES, INC.,

 

ISIS PHARMACEUTICALS, INC.

 

and

 

ABBOTT MOLECULAR INC.

 

 

 

Dated:

 

December 17, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

Section 1.

Definitions

1

 

 

 

Section 2.

Basic Transaction; Purchase Price

14

2.1

Sale and Transfer of the Remaining Shares

14

2.2

Purchase Price

14

2.3

Earnout Payments

14

2.4

[Reserved]

15

2.5

Restricted Assets

16

 

 

 

Section 3.

Closing Of The Transaction

16

3.1

The Closing

16

3.2

Deliveries at the Closing

16

 

 

 

Section 4.

Conditions To Obligation To Close

17

4.1

Conditions to Obligation of AMI

17

4.2

Conditions to Obligation of Isis

19

 

 

 

Section 5.

Representations And Warranties

20

5.1

Representations and Warranties of Isis

20

5.2

Representations and Warranties of AMI

36

 

 

 

Section 6.

Reserved

37

 

 

 

Section 7.

Pre-Closing Covenants

37

7.1

General

37

7.2

Affirmative Covenants of Isis and Ibis

37

7.3

Negative Covenants of Isis

38

7.4

Notices and Consents

40

7.5

Full Access

40

7.6

Transition Assistance

41

7.7

Notice of Developments

41

7.8

Exclusivity

41

7.9

Indebtedness and Intercompany Accounts

42

7.10

Distribution of Cash

42

7.11

[***] and [***]

42

7.12

Permitted Indebtedness

42

7.13

Bonus Arrangement Payments

43

 

 

 

Section 8.

Additional Agreements

43

8.1

Survival

43

8.2

Indemnification

43

8.3

Press Release and Announcements

46

8.4

Expenses

47

8.5

Setoff

47

 

i

--------------------------------------------------------------------------------


 

8.6

Certain Tax Matters

47

8.7

Further Assurances

51

8.8

Confidentiality

51

8.9

Noncompetition and Nonsolicitation

53

8.10

Access to Books and Records

55

8.11

Employee and Related Matters

55

8.12

Consolidated Return

56

8.13

Isis Intellectual Property License

57

8.14

[***]

57

8.15

[***]

57

8.16

Fees for Transition Services

58

8.17

Updated Exhibits

58

 

 

 

Section 9.

Termination

58

9.1

Termination

58

9.2

Effect of Termination

58

 

 

 

Section 10.

Miscellaneous

59

10.1

No Third Party Beneficiaries

59

10.2

Entire Agreement

59

10.3

Successors and Assigns

59

10.4

Counterparts

59

10.5

Headings

59

10.6

Notices

59

10.7

Governing Law

61

10.8

Alternative Dispute Resolution Procedure

61

10.9

Amendments and Waivers

61

10.10

Delays or Omissions

61

10.11

Incorporation of Exhibits and Schedules

61

10.12

Construction

62

10.13

Remedies

62

10.14

Severability

62

10.15

No Other Compensation

63

 

ii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 17th day of December, 2008, by and among Isis Pharmaceuticals, Inc., a
Delaware corporation (“Isis”), Ibis Biosciences, Inc., a Delaware corporation
and Affiliate of Isis (“Ibis”), and Abbott Molecular Inc., a Delaware
corporation (“AMI”) and Affiliate of Abbott Laboratories, an Illinois
corporation (“Abbott”). AMI, Ibis and Isis are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, on January 30, 2008, the Parties entered into the Master Agreement, a
Call Option Agreement and the Investor Rights Agreement, pursuant to which,
among other things, AMI acquired the Shares, the option, exercisable in AMI’s
sole discretion, to purchase the Additional Shares from Ibis and the Call
Option, for an aggregate purchase price of $20,000,000;

 

WHEREAS, as of June 27, 2008, the Parties entered into a Stock Subscription
Agreement, pursuant to which, among other things, AMI acquired the Additional
Shares for an aggregate purchase price of $20,000,000;

 

WHEREAS, Isis owns 1,000,000 shares of Ibis’ Common Stock (the “Remaining
Shares”);

 

WHEREAS, on December 12, 2008, pursuant to the terms of the Call Option
Agreement, AMI exercised the Call Option, electing to acquire the Remaining
Shares pursuant to the terms hereof; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, Isis
desires to sell to AMI and AMI desires to acquire from Isis the Remaining
Shares.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

Section 1.              DEFINITIONS. Capitalized terms used and not otherwise
defined herein have the meanings ascribed to such terms in this Section 1.

 


(A)           “ABBOTT TRANSACTION TEAM” MEANS THE INDIVIDUALS LISTED ON SCHEDULE
1(A).


 


(B)           “ADDITIONAL SHARES” MEANS 114,250 SHARES OF COMMON STOCK ACQUIRED
BY AMI PURSUANT TO THE STOCK SUBSCRIPTION AGREEMENT, AS MAY BE HELD FROM TIME TO
TIME BY AMI AND ITS PERMITTED ASSIGNS, WHICH, TOGETHER WITH THE SHARES,
REPRESENT APPROXIMATELY 18.6% OF THE ISSUED AND OUTSTANDING COMMON STOCK.


 


(C)           “AFFILIATE” OF AN ENTITY MEANS ANY OTHER ENTITY THAT, DIRECTLY OR
INDIRECTLY, THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, IS CONTROLLED BY, OR
IS UNDER COMMON CONTROL WITH SUCH FIRST ENTITY. FOR PURPOSES OF THIS DEFINITION
ONLY, “CONTROL” (AND, WITH CORRELATIVE MEANINGS, THE TERMS “CONTROLLED BY” AND
“UNDER COMMON CONTROL WITH”) MEANS THE

 

--------------------------------------------------------------------------------


 


POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT THE MANAGEMENT OR
POLICIES OF AN ENTITY, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES OR BY
CONTRACT RELATING TO VOTING RIGHTS OR CORPORATE GOVERNANCE; PROVIDED, THAT, WITH
RESPECT TO ISIS, THE TERM “AFFILIATE” SHALL SPECIFICALLY EXCLUDE [***].


 


(D)           “APPLICABLE LAW” OR “LAW” MEANS ALL APPLICABLE COMMON LAW, LAWS,
CONSTITUTIONAL PROVISIONS, ORDINANCES, STATUTES, RULES, REGULATIONS,
ADMINISTRATIVE RULINGS, EXECUTIVE ORDERS AND OTHER PRONOUNCEMENTS HAVING THE
EFFECT OF LAW OF ANY FEDERAL, NATIONAL, MULTINATIONAL, STATE, PROVINCIAL,
COUNTY, CITY OR OTHER POLITICAL SUBDIVISION, AGENCY OR OTHER BODY, DOMESTIC OR
FOREIGN, INCLUDING BUT NOT LIMITED TO ANY APPLICABLE RULES, REGULATIONS,
GUIDELINES, OR OTHER REQUIREMENTS OF GOVERNMENTAL AUTHORITIES THAT MAY BE IN
EFFECT FROM TIME TO TIME.


 


(E)           “APPLICABLE RATE” MEANS AS OF ANY PARTICULAR DATE, THE PRIME RATE
AS QUOTED IN THE MONEY RATES SECTION OF THE WALL STREET JOURNAL, PLUS [***]%.


 


(F)            [***]


 


(G)           “BONUS ARRANGEMENT” MEANS THE SPECIAL BONUS OPPORTUNITY
COMMUNICATED TO IBIS EMPLOYEES, PURSUANT TO WHICH A BONUS POOL OF [***] WILL BE
PAYABLE BY IBIS TO IBIS EMPLOYEES IN THE EVENT THE CLOSING IS CONSUMMATED.


 


(H)           “BUSINESS” MEANS RESEARCHING, DEVELOPING, MANUFACTURING, SELLING,
MARKETING, DISTRIBUTING AND USING A SYSTEM, PROCESS OR REAGENTS FOR THE
IDENTIFICATION AND/OR QUANTITATION OF NUCLEIC ACIDS OR THE PERFORMANCE OF
SERVICES RELATING TO ANY OF THE FOREGOING, AS CONDUCTED BY IBIS OR BY ISIS, WITH
RESPECT TO THE DIVISION, ON AND PRIOR TO THE CLOSING DATE.


 


(I)            “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY, SUNDAY, OR A
DAY ON WHICH THE BANKS IN CHICAGO, ILLINOIS ARE AUTHORIZED OR OBLIGATED BY LAW
TO CLOSE.


 


(J)            “CALL OPTION” HAS THE MEANING ASCRIBED TO SUCH TERM IN THE CALL
OPTION AGREEMENT.


 


(K)           “CALL OPTION AGREEMENT” MEANS THAT CERTAIN AMENDED AND RESTATED
CALL OPTION AGREEMENT, DATED AS OF NOVEMBER 18, 2008, BY AND AMONG ISIS, IBIS
AND AMI.


 


(L)            “CAPITAL STOCK” MEANS ALL CAPITAL STOCK, EQUITY OR CONTROLLING
INTERESTS AND OTHER SECURITIES IN AN ISSUER, INCLUDING, WITHOUT LIMITATION,
OPTIONS, WARRANTS, DEPOSITARY RECEIPTS, STOCK APPRECIATION OR PHANTOM STOCK
RIGHTS OR OTHER AGREEMENTS OR UNDERTAKINGS, INCLUDING STOCK OR SECURITIES
CONVERTIBLE OR EXCHANGEABLE FOR ANY SHARES OF CAPITAL STOCK, EQUITY OR
CONTROLLING INTERESTS OR OTHER SECURITIES IN AN ISSUER OR CONTAINING ANY PROFIT
PARTICIPATION FEATURES OR PURSUANT TO WHICH SUCH ISSUER IS OR COULD BE BOUND TO
ISSUE OR REPURCHASE ANY CAPITAL STOCK, EQUITY OR CONTROLLING INTERESTS OR OTHER
SECURITIES.


 


(M)          “CHANGE OF CONTROL” MEANS, WITH RESPECT TO ANY PERSON, THE
OCCURRENCE OF (I) ANY CONSOLIDATION OR MERGER OF SUCH PERSON WITH OR INTO ANY
OTHER PERSON, OR ANY OTHER CORPORATE REORGANIZATION OR TRANSACTION (INCLUDING
THE ACQUISITION OF CAPITAL STOCK OF SUCH PERSON (OR ANY RIGHTS TO ACQUIRE, OR
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR, ANY SUCH

 

2

--------------------------------------------------------------------------------


 


CAPITAL STOCK)), WHETHER OR NOT SUCH PERSON IS A PARTY THERETO, IN WHICH THE
STOCKHOLDERS OR EQUITY-HOLDERS OF SUCH PERSON OR OTHER PERSONS CONTROLLING SUCH
PERSON IMMEDIATELY PRIOR TO SUCH CONSOLIDATION, MERGER, REORGANIZATION OR
TRANSACTION, OWN CAPITAL STOCK EITHER (A) REPRESENTING DIRECTLY, OR INDIRECTLY
THROUGH ONE OR MORE ENTITIES, LESS THAN FIFTY PERCENT (50%) OF THE ECONOMIC
INTERESTS IN OR VOTING POWER OF SUCH PERSON OR OTHER SURVIVING ENTITY
IMMEDIATELY AFTER SUCH CONSOLIDATION, MERGER, REORGANIZATION OR TRANSACTION OR
(B) THAT DOES NOT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE ENTITIES, HAVE THE
POWER TO ELECT A MAJORITY OF THE ENTIRE BOARD OF DIRECTORS OR EQUIVALENT
GOVERNING BODY OF SUCH PERSON OR OTHER SURVIVING ENTITY IMMEDIATELY AFTER SUCH
CONSOLIDATION, MERGER, REORGANIZATION OR TRANSACTION OR (II) A SALE, LEASE,
LICENSE OR OTHER DISPOSITION OF ALL OR A MATERIAL PORTION OF THE ASSETS OF SUCH
PERSON.


 


(N)           “CLAIM” MEANS ANY CLAIM, LAWSUIT, DEMAND, AUDIT, INVESTIGATION,
CHARGE, SUIT, HEARING, NOTICE OF A VIOLATION, LITIGATION, ACTION, PROCEEDING,
ORDER, JUDGMENT, GRIEVANCE, OR ARBITRATION, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR OTHERWISE, WHETHER AT LAW OR IN EQUITY, OR ANY INQUIRY LIKELY
TO RESULT IN ANY OF THE FOREGOING.


 


(O)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME.


 


(P)           “COMMON STOCK” MEANS THE COMMON STOCK OF IBIS, PAR VALUE $0.001
PER SHARE.


 


(Q)           “CONFIDENTIAL INFORMATION” MEANS ALL INFORMATION AND ANY TANGIBLE
EMBODIMENTS THEREOF PROVIDED BY OR ON BEHALF OF THE DISCLOSING PARTY TO THE
RECEIVING PARTY OR TO THE RECEIVING PARTY’S REPRESENTATIVES EITHER IN CONNECTION
WITH THE DISCUSSIONS AND NEGOTIATIONS PERTAINING TO THE TRANSACTION DOCUMENTS OR
IN THE COURSE OF PERFORMING THE TRANSACTION DOCUMENTS, INCLUDING WITHOUT
LIMITATION: KNOW-HOW; DATA; KNOWLEDGE; PRACTICES; PROCESSES; RESEARCH AND
DEVELOPMENT PLANS; ENGINEERING DESIGNS AND DRAWINGS; RESEARCH DATA;
MANUFACTURING PROCESSES AND TECHNIQUES; SCIENTIFIC, MANUFACTURING, MARKETING AND
BUSINESS PLANS; AND FINANCIAL AND PERSONNEL MATTERS RELATING TO THE DISCLOSING
PARTY OR TO ITS PRESENT OR FUTURE PRODUCTS, SALES, SUPPLIERS, CUSTOMERS,
EMPLOYEES, CONSULTANTS, INDEPENDENT CONTRACTORS, INVESTORS OR BUSINESS;
REGARDLESS OF WHETHER ANY OF THE FOREGOING ARE MARKED “CONFIDENTIAL” OR
“PROPRIETARY” OR COMMUNICATED TO THE OTHER BY THE DISCLOSING PARTY IN ORAL,
WRITTEN, GRAPHIC OR ELECTRONIC FORM. NOTWITHSTANDING THE FOREGOING, INFORMATION
OF A PARTY WILL NOT BE DEEMED CONFIDENTIAL INFORMATION TO THE EXTENT THAT THE
RECEIVING PARTY CAN SHOW BY COMPETENT PROOF THAT SUCH INFORMATION:


 

(I)            IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS A
RESULT OF AN UNAUTHORIZED DISCLOSURE BY THE RECEIVING PARTY OR ITS
REPRESENTATIVES;

 

(II)           WAS AVAILABLE TO THE RECEIVING PARTY OR ITS REPRESENTATIVES ON A
NON-CONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE BY THE DISCLOSING PARTY OR ITS
REPRESENTATIVES;

 

(III)          IS OR BECOMES AVAILABLE TO THE RECEIVING PARTY OR ITS
REPRESENTATIVES FROM A PERSON, OTHER THAN THE DISCLOSING PARTY OR ITS
REPRESENTATIVES,

 

3

--------------------------------------------------------------------------------


 

WHO IS NOT BOUND BY A CONFIDENTIALITY OBLIGATION TO THE DISCLOSING PARTY OR ITS
REPRESENTATIVES; OR

 

(IV)          IS INDEPENDENTLY DEVELOPED BY THE RECEIVING PARTY OR ITS
REPRESENTATIVES WITHOUT REFERENCE TO OR USE OF ANY CONFIDENTIAL INFORMATION OF
THE DISCLOSING PARTY.

 


(R)            “CONTRACT” MEANS ANY CONTRACT, LEASE, DEED, MORTGAGE, LICENSE,
INSTRUMENT, NOTE, COMMITMENT, UNDERTAKING, UNDERSTANDING, INDENTURE, JOINT
VENTURE, PURCHASE ORDER, SERVICE ORDER AND ALL OTHER AGREEMENTS AND
ARRANGEMENTS, WHETHER ORAL OR WRITTEN.


 


(S)           “CONTRIBUTION AGREEMENT” MEANS THE CONTRIBUTION AGREEMENT, DATED
AS OF JULY 31, 2007, BY AND BETWEEN ISIS AND IBIS.


 


(T)            “CORPORATE SERVICES AGREEMENT” MEANS THAT CERTAIN CORPORATE
SERVICES AGREEMENT, DATED AS OF JULY 31, 2007, BY AND BETWEEN ISIS AND IBIS.


 


(U)           [***]


 


(V)           “DIVISION” MEANS THE IBIS BIOSCIENCES DIVISION OF ISIS.


 


(W)          “EARNOUT THRESHOLD” MEANS $140 MILLION MINUS ALL COMMERCIAL REVENUE
FOR THE PERIOD BEGINNING ON [***], AS SET FORTH ON EXHIBIT B, WHICH HAS BEEN
PREPARED IN ACCORDANCE WITH GAAP AND ISIS’ INTERNAL CONTROLS AND PROCEDURES FOR
FINANCIAL REPORTING AND DELIVERED PURSUANT TO SECTION 8.17.


 


(X)            “EMPLOYEE PENSION BENEFIT PLAN” HAS THE MEANING SET FORTH IN
SECTION 3(2) OF ERISA.


 


(Y)           “EMPLOYEE WELFARE BENEFIT PLAN” HAS THE MEANING SET FORTH IN
SECTION 3(1) OF ERISA.


 


(Z)            “ENCUMBRANCE” MEANS ANY MORTGAGE, COVENANT, HYPOTHECATION,
CONDITION, CLAIM, EASEMENT, ENCROACHMENT, RIGHT OF WAY, RESTRICTION, OPTION,
LIEN (STATUTORY OR OTHERWISE), PLEDGE, CHARGE, LICENSE, SECURITY INTEREST OR
ENCUMBRANCE OF ANY NATURE WHATSOEVER.


 


(AA)         “ENVIRONMENTAL LAWS” MEANS ANY FEDERAL, STATE, LOCAL OR FOREIGN
STATUTES, ORDINANCES, CODES, TREATIES, OR OTHER LAWS (INCLUDING, WITHOUT
LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND
LIABILITY ACT, THE RESOURCE CONSERVATION AND RECOVERY ACT, THE CLEAN AIR ACT,
THE CLEAN WATER ACT, THE TOXIC SUBSTANCES CONTROL ACT, THE OIL POLLUTION
PREVENTION ACT, THE FEDERAL INSECTICIDE, FUNGICIDE, & RODENTICIDE ACT, THE SAFE
DRINKING WATER ACT, THE HAZARDOUS MATERIALS TRANSPORTATION ACT, THE SOLID WASTE
DISPOSAL ACT, THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT, THE
OCCUPATIONAL SAFETY AND HEALTH ACT), INCLUDING ANY REGULATIONS, RULES, PLANS,
OTHER CRITERIA, POLICIES OR GUIDELINES PROMULGATED PURSUANT TO SUCH LAWS, AND
ALL COMMON LAW, ORDERS, JUDGMENTS, DECREES, JUDICIAL OR AGENCY INTERPRETATIONS
NOW OR HEREAFTER IN EFFECT RELATING TO POLLUTION, THE GENERATION, PRODUCTION,
INSTALLATION, USE, STORAGE, TREATMENT, TRANSPORTATION, RELEASE, THREATENED
RELEASE, INVESTIGATION, MONITORING, REMEDIATION, CLEANUP, ABATEMENT, REMOVAL, OR
DISPOSAL OF HAZARDOUS

 

4

--------------------------------------------------------------------------------


 


MATERIALS, NOISE CONTROL, ODOR OR THE PROTECTION OF PUBLIC OR WORKPLACE HEALTH
OR SAFETY, NATURAL RESOURCES, OR THE ENVIRONMENT.


 


(BB)         “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED.


 


(CC)         “FUNDAMENTAL AMI REPRESENTATIONS” MEANS THOSE REPRESENTATIONS AND
WARRANTIES OF AMI SET FORTH IN SECTION 5.2(A) (POWER AND AUTHORITY),
SECTION 5.2(B) (ENFORCEABILITY), SECTION 5.2(C) (GOVERNMENTAL AUTHORITY;
CONSENTS), AND SECTION 5.2(D) (NO CONFLICTS).


 


(DD)         “FUNDAMENTAL ISIS REPRESENTATIONS” MEANS THOSE REPRESENTATIONS AND
WARRANTIES OF ISIS SET FORTH IN SECTIONS 5.1(A) (POWER AND AUTHORITY),
5.1(B) (ENFORCEABILITY), 5.1(C) (GOVERNMENTAL AUTHORITY; CONSENTS), 5.1(D) (NO
CONFLICTS), 5.2(E) (DUE ORGANIZATION; QUALIFICATION), 5.1(G) (CAPITALIZATION;
VOTING RIGHTS), 5.1(J) (TITLE TO PROPERTIES AND TANGIBLE ASSETS; LIENS, ETC.),
5.1(K) (SUFFICIENCY OF ASSETS), 5.1(M) (COMPLIANCE WITH OTHER INSTRUMENTS),
5.1(T)(II) (CERTAIN BALANCE SHEET ITEMS) AND 5.1(V) (BROKERS’ FEES).


 


(EE)         “GAAP” MEANS UNITED STATES GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, APPLIED ON A CONSISTENT BASIS.


 


(FF)           “GOVERNMENTAL AUTHORITY” MEANS ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL AGENCY, DEPARTMENT, BUREAU, OFFICE, CENTER, INSTITUTE, COURT,
COMMISSION OR OTHER UNIT OF THE GOVERNMENT OF THE UNITED STATES OF AMERICA OR OF
ANY OF ITS RESPECTIVE STATES OR LOCAL UNITS OF GOVERNMENT THEREOF, OR OF A
FOREIGN SOVEREIGN OR OF A PROVINCIAL, REGIONAL OR METROPOLITAN GOVERNMENT
THEREOF, INCLUDING, WITHOUT LIMITATION, ANY REGULATORY AUTHORITY.


 


(GG)         “[***]” MEANS THE [***] IDENTIFIED ON EXHIBIT C, WHICH HAS BEEN
PREPARED IN ACCORDANCE WITH GAAP AND ISIS’ INTERNAL CONTROLS AND PROCEDURES FOR
FINANCIAL REPORTING, AS UPDATED AND DELIVERED PURSUANT TO SECTION 8.17.


 


(HH)         “[***]” MEANS ANY PAYMENTS DUE TO IBIS FROM A [***] WITH RESPECT TO
[***] AWARDED TO IBIS OR CONTRACTS WITH IBIS, IN EACH CASE TO THE EXTENT IBIS
HAS PERFORMED THE RESEARCH OR OTHER SERVICES DESCRIBED IN THE [***] OR CONTRACT,
BUT NOT RECEIVED PAYMENT THEREFOR PRIOR TO THE CLOSING DATE.


 


(II)           “HAZARDOUS MATERIALS” MEANS ANY SUBSTANCE, CHEMICAL, SOLVENT,
COMPOUND, WASTE, RESIDUE, CONTAMINANT OR OTHER MATERIAL WHICH IS REGULATED BY OR
FORMS THE BASIS OF LIABILITY NOW OR HEREAFTER UNDER ANY ENVIRONMENTAL LAW,
INCLUDING, WITHOUT LIMITATION:  (I) ANY “SOLID WASTE,” “DANGEROUS GOODS,”
“HAZARDOUS WASTE,” “HAZARDOUS SUBSTANCE,” “HAZARDOUS MATERIAL,” “EXTREMELY
HAZARDOUS WASTE,” “POLLUTANT,” “CONTAMINANT,” “HAZARDOUS CONSTITUENT,” “SPECIAL
WASTE,” “UNIVERSAL WASTE,” “TOXIC SUBSTANCE,” OR ANY OTHER SIMILAR TERM OR
PHRASE AS DEFINED UNDER ANY ENVIRONMENTAL LAW; (II) ANY PETROLEUM, OR PETROLEUM
PRODUCTS, BYPRODUCTS OR BREAKDOWN PRODUCTS, INCLUDING CRUDE OIL AND ANY FRACTION
THEREOF; (III) NATURAL SYNTHETIC GAS USABLE FOR FUEL; (IV) ANY ASBESTOS,
LEAD-BASED PAINT, POLYCHLORINATED BIPHENYL, MOLD, RADON GAS, RADIOACTIVE
MATERIAL OR BYPRODUCT, ISOMER OF DIOXIN, OR ANY MATERIAL OR THING CONTAINING OR
COMPOSED OF SUCH SUBSTANCE OR SUBSTANCES; AND (V) ANY VIRUS, BACTERIA, PROTOZOA,
PARASITE, FUNGI, OR OTHER PATHOGEN OR ANY OTHER SUBSTANCE, CHEMICAL, SOLVENT,
COMPOUND, WASTE, RESIDUE,

 

5

--------------------------------------------------------------------------------


 


CONTAMINANT OR OTHER MATERIAL WHICH IS HAZARDOUS, TOXIC, POISONOUS, REACTIVE,
CORROSIVE OR OTHERWISE MAY PRESENT A THREAT TO HUMAN HEALTH, SAFETY, NATURAL
RESOURCES, WILDLIFE OR THE ENVIRONMENT.


 


(JJ)           “IBIS NET SALES” MEANS:


 

(I)            THE GROSS AMOUNT BILLED BY IBIS OR ITS AFFILIATES AFTER THE
CLOSING FOR THE SALE OR OTHER TRANSFER OR DISPOSITION OF PRODUCTS TO, OR
PERFORMANCE OF SERVICES FOR, NON-AFFILIATE THIRD PARTIES IN BONA FIDE ARMS
LENGTH TRANSACTIONS, LESS DEDUCTIONS FOR:

 

A.            discounts, including cash discounts, customary trade allowances or
rebates actually taken, and promotional discounts;

 

B.            credits or allowances given or made for rejection, recall or
return of previously sold Products and rebates for previously provided Services;

 

C.            any Tax (including any Tax such as a value added or similar Tax)
levied on the sale, transportation or delivery of Products when included on the
invoice or other written document between the parties as payable by the
purchaser and collectable by Ibis; and

 

D.            freight, postage, transportation, insurance and duties on shipment
of Product when included on the invoice or written document between the parties
as payable by the purchaser and collectable by Ibis;

 

(II)           [***]; AND

 

(III)          THE AMOUNT OF ANY [***].

 

Ibis Net Sales calculations shall be applied as provided above and modified as
appropriate as follows:

 

1. When a Product is sold or licensed by Ibis or its Affiliates or a Service is
provided to a non-Affiliate third party with whom Ibis or such Affiliate does
not deal at arms length, Ibis Net Sales for that Product or Service shall equal
an average of Ibis Net Sales for similar quantities of Products sold or Services
provided within the same calendar quarter in an arms length transaction in the
same geographic market and class of purchasers or Service recipients as the
non-arms length purchaser or Service recipient.

 

2. In the event that a Product is sold or a Service provided in combination with
any other product(s) or service(s), Ibis Net Sales with respect to the Product
or Service of the combination shall be determined by the fraction A over A + B
in which “A” is Ibis Net Sales of the Product or Service portion of the
combination when sold separately during the applicable calendar quarter, and “B”
is Ibis Net Sales of the other product(s) or service(s) of the combination
product or service when sold separately during the applicable calendar quarter.

 

6

--------------------------------------------------------------------------------


 

3. In the event a Product or Service is incorporated into a profile in which
said Product or Service contributes only a small proportion of the value of the
total package, but the adjustment set forth in paragraph 2, above is impractical
or if similar quantities of product(s) are not sold or similar quantities of
Services are not provided pursuant to paragraph 1, above, then the Parties shall
negotiate in good faith to establish an equitable adjustment to Ibis Net Sales
for such Product or Service to fairly reflect the proportion of the value of the
profile contributed by the Product or Service or the value of the Product or
Service.

 


(KK)         “INDEBTEDNESS” MEANS (I) ALL INDEBTEDNESS OR OTHER OBLIGATIONS OF
IBIS FOR BORROWED MONEY, WHETHER CURRENT, SHORT-TERM OR LONG-TERM, SECURED OR
UNSECURED, AND ALL ACCRUED INTEREST, PREMIUMS, PENALTIES AND OTHER OBLIGATIONS
RELATING THERETO, (II) ALL INDEBTEDNESS OF IBIS FOR THE DEFERRED PURCHASE PRICE
OF PROPERTY OR SERVICES WHICH IS NOT EVIDENCED BY ACCOUNTS PAYABLE INCURRED IN
THE ORDINARY COURSE OF BUSINESS, (III) ALL EXISTING LEASE OBLIGATIONS OF IBIS
UNDER LEASES WHICH ARE CAPITAL LEASES IN ACCORDANCE WITH GAAP, (IV) ANY
LIABILITY OF IBIS UNDER DEFERRED COMPENSATION PLANS, PHANTOM STOCK PLANS,
SEVERANCE OR BONUS PLANS, OR ANY CHANGE IN CONTROL OR SIMILAR PAYMENT OR
INCREASED COST WHICH IS TRIGGERED OR MADE OR WILL BE MADE PAYABLE BY IBIS AS A
RESULT OF THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THE BONUS
ARRANGEMENT, (V) ANY OFF BALANCE SHEET FINANCING OF IBIS, (VI) ANY PAYMENT
OBLIGATIONS OF IBIS IN RESPECT OF BANKER’S ACCEPTANCES OR LETTERS OF CREDIT,
(VII) ANY LIABILITY OF IBIS WITH RESPECT TO INTEREST RATE SWAPS, COLLARS, CAPS
AND SIMILAR HEDGING OBLIGATIONS, (VIII) ALL OBLIGATIONS OF IBIS ARISING UNDER OR
WITH RESPECT TO ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT WITH
RESPECT TO PROPERTY ACQUIRED BY IBIS, (IX) PAST DUE OR DEFERRED RENT OF IBIS,
(X) THE AMOUNT OF ACCOUNTS PAYABLE OWED BY IBIS TO ANY PERSON THAT HAVE NOT BEEN
PAID WITHIN 45 DAYS OF THE DATE OF INVOICE THEREOF (XI) ALL “CUT” BUT “UNCASHED”
CHECKS OF IBIS OUTSTANDING AS OF THE CLOSING, (XII) ANY INDEBTEDNESS REFERRED TO
ABOVE OF ANY PERSON WHICH IS EITHER GUARANTEED BY, OR SECURED BY A SECURITY
INTEREST UPON ANY PROPERTY OWNED BY, IBIS AND (XIII) ACCRUED AND UNPAID INTEREST
OF, AND PREPAYMENT PREMIUMS, PENALTIES OR SIMILAR CONTRACTUAL CHARGES ARISING AS
A RESULT OF THE DISCHARGE OF ANY SUCH FOREGOING OBLIGATION.


 


(LL)           “INTELLECTUAL PROPERTY” MEANS ALL OF THE FOLLOWING IN ANY
JURISDICTION THROUGHOUT THE WORLD:  (I) PATENTS, PATENT APPLICATIONS AND PATENT
DISCLOSURES AND STATUTORY INVENTION REGISTRATIONS, INCLUDING REISSUES,
DIVISIONS, CONTINUATIONS, CONTINUATIONS IN PART, EXTENSIONS AND REEXAMINATIONS
THEREOF; (II) TRADEMARKS, SERVICE MARKS, TRADE DRESS, TRADE NAMES, CORPORATE
NAMES, LOGOS AND SLOGANS (AND ALL TRANSLATIONS, ADAPTATIONS, DERIVATIONS AND
COMBINATIONS OF THE FOREGOING) AND INTERNET DOMAIN NAMES ANY AND ALL COMMON LAW
RIGHTS AND REGISTRATIONS AND APPLICATIONS FOR THE REGISTRATION THEREOF, AND ALL
EXTENSIONS AND RENEWALS OF ANY OF THE FOREGOING; (III) COPYRIGHTS AND
COPYRIGHTABLE WORKS (INCLUDING SOFTWARE), REGISTERED COPYRIGHTS AND COPYRIGHT
APPLICATIONS, MASK WORKS, NET LISTS AND SCHEMATICS; (IV) CONFIDENTIAL AND
PROPRIETARY INFORMATION INCLUDING TECHNOLOGY, KNOW-HOW, TRADE SECRETS,
UNPATENTED INVENTIONS, IDEAS, ALGORITHMS AND PROCESSES (INCLUDING, WITHOUT
LIMITATION, MANUFACTURING AND PRODUCTION PROCESSES AND TECHNIQUES, DRAWINGS,
SPECIFICATIONS, DESIGNS, PLANS, PROPOSALS, TEST DATA INCLUDING PHARMACOLOGICAL,
BIOLOGICAL, CHEMICAL, BIOCHEMICAL, TOXICOLOGICAL AND CLINICAL TEST DATA,
ANALYTICAL AND QUALITY CONTROL DATA, STABILITY DATA AND CUSTOMER AND SUPPLIER
LISTS AND RELATED INFORMATION); (V) OTHER INTELLECTUAL PROPERTY AND PROPRIETARY
INFORMATION AND (VI) ALL COPIES AND TANGIBLE EMBODIMENTS OF THE FOREGOING, SUCH
AS INSTRUCTION MANUALS, LABORATORY NOTEBOOKS, PROTOTYPES, SAMPLES, SPECIMENS,
STUDIES AND SUMMARIES.

 

7

--------------------------------------------------------------------------------



 


(MM)       “INVESTMENT DATE” MEANS JANUARY 23, 2008.


 


(NN)         “INVESTMENT DOCUMENTS” MEANS THE MASTER AGREEMENT, THE CALL OPTION
AGREEMENT, THE INVESTOR RIGHTS AGREEMENT AND THE STOCK SUBSCRIPTION AGREEMENT.


 


(OO)         “INVESTOR RIGHTS AGREEMENT” MEANS THAT CERTAIN INVESTOR RIGHTS
AGREEMENT, DATED AS OF THE INVESTMENT DATE, BY AND AMONG ISIS, IBIS AND AMI.


 


(PP)         “ISIS LICENSED INTELLECTUAL PROPERTY” MEANS THE INTELLECTUAL
PROPERTY SET FORTH ON EXHIBIT D.


 


(QQ)         [***]


 


(RR)           “KNOWLEDGE” AND TERMS OF SIMILAR MEANING (INCLUDING, WITHOUT
LIMITATION, “IS AWARE OF”) MEAN (I) WITH RESPECT TO IBIS AND ISIS, THE ACTUAL
KNOWLEDGE OF ANY OF THE INDIVIDUALS SET FORTH ON SCHEDULE 1(RR), AFTER DUE
INVESTIGATION, INCLUDING, WITHOUT LIMITATION, INQUIRY OF PERSONS WITH SUBJECT
MATTER KNOWLEDGE, PROVIDED THAT (A) SOLELY FOR PURPOSES OF SECTIONS 5.1(L)(V),
5.1(L)(VI) AND 5.1(L)(IX), “KNOWLEDGE” AND TERMS OF SIMILAR MEANING (INCLUDING,
WITHOUT LIMITATION, “IS AWARE OF”) MEAN THE ACTUAL KNOWLEDGE OF ANY EMPLOYEE OF
IBIS OR ISIS, AFTER DUE INVESTIGATION, INCLUDING, WITHOUT LIMITATION, INQUIRY OF
PERSONS WITH SUBJECT MATTER KNOWLEDGE AND (B) SOLELY FOR PURPOSES OF
SECTION 5.1(L), INQUIRY OF PERSONS WITH SUBJECT MATTER KNOWLEDGE SHALL INCLUDE
INQUIRY OF THE OUTSIDE COUNSEL INVOLVED IN THE DEVELOPMENT OR PROSECUTION OF THE
BUSINESS IP OR WHO CONDUCTED ‘FREEDOM TO OPERATE ANALYSES’ IDENTIFIED ON
SCHEDULE 1(RR) AND (II) WITH RESPECT TO AMI, THE ACTUAL KNOWLEDGE OF ANY OF THE
INDIVIDUALS SET FORTH ON SCHEDULE 1(RR), AFTER DUE INVESTIGATION.


 


(SS)         “LICENSES” MEANS ALL LICENSES, PERMITS, CERTIFICATES OF AUTHORITY,
VARIANCES, AUTHORIZATIONS, APPROVALS, REGISTRATIONS, FRANCHISES, ORDERS AND
SIMILAR CONSENTS ISSUED BY ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON, PROVIDED,
THAT THE TERM LICENSE SHALL NOT INCLUDE ANY LICENSE OR OTHER RIGHT TO USE ANY
INTELLECTUAL PROPERTY.


 


(TT)           “LOSS” MEANS ANY LOSS, LIABILITY, DEMAND, CLAIM, ACTION, CAUSE OF
ACTION, COST, DAMAGE, DIMINUTION IN VALUE, DEFICIENCY, TAX, PENALTY, FINE OR
EXPENSE (INCLUDING INTEREST, PENALTIES, REASONABLE ATTORNEYS’ FEES AND EXPENSES
AND ALL AMOUNTS PAID IN INVESTIGATION, DEFENSE OR SETTLEMENT OF ANY OF THE
FOREGOING AND THE ENFORCEMENT OF ANY RELATED RIGHTS), WHETHER OR NOT ARISING OUT
OF THIRD PARTY CLAIMS.


 


(UU)         “MANAGEMENT PRESENTATIONS” MEANS THE MANAGEMENT PRESENTATIONS OF
IBIS DELIVERED TO AMI PURSUANT TO SECTION 2(H) OF THE MASTER AGREEMENT.


 


(VV)         “MASTER AGREEMENT” MEANS THAT CERTAIN STRATEGIC ALLIANCE MASTER
AGREEMENT, DATED AS OF THE INVESTMENT DATE, BY AND AMONG ISIS, IBIS AND AMI.


 


(WW)       “MULTIEMPLOYER PLAN” HAS THE MEANING SET FORTH IN SECTION 3(37) OF
ERISA.


 


(XX)          “OFFERING MEMORANDUM” MEANS THE OFFERING MEMORANDUM OF IBIS, DATED
NOVEMBER 2006, AS MADE AVAILABLE TO AMI.

 

8

--------------------------------------------------------------------------------


 


(YY)         “[***]” MEANS ANY PAYMENTS, INCLUDING, BUT NOT LIMITED TO ROYALTY
PAYMENTS, LICENSE FEES AND MILESTONE PAYMENTS THAT ARE MADE BY NON-AFFILIATE
THIRD PARTIES TO [***] (OR ANY OF ITS AFFILIATES) IN BONA FIDE ARMS LENGTH
TRANSACTIONS IN CONSIDERATION FOR ONE OR MORE LICENSE OR EQUIVALENT AGREEMENTS
THAT GRANT SUCH NON-AFFILIATE THIRD PARTY RIGHTS UNDER ANY [***] (I) MAKE, HAVE
MADE, USE, SELL, OFFER FOR SALE OR IMPORT ANY PRODUCTS BY [***] TO ANOTHER PARTY
FOR A FEE, IN EACH CASE, WHERE ANY OF THE FOREGOING CONDUCT BY SUCH
NON-AFFILIATE THIRD PARTY IN THE ABSENCE OF SUCH RIGHTS UNDER LICENSE OR
EQUIVALENT AGREEMENT WOULD INFRINGE (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR
OTHERWISE), MISAPPROPRIATE OR OTHERWISE CONFLICT WITH ANY [***].


 


(ZZ)          “PERMITTED ENCUMBRANCES” MEANS (I) LIENS FOR CURRENT PROPERTY
TAXES NOT YET DUE AND PAYABLE, (II) ENCUMBRANCES ARISING IN CONNECTION WITH AND
SOLELY AS A RESULT OF PERMITTED INDEBTEDNESS AND (III) EXCEPT WITH RESPECT TO
INTELLECTUAL PROPERTY, OTHER IMPERFECTIONS OF TITLE, RESTRICTIONS OR
ENCUMBRANCES, IF ANY, WHICH IMPERFECTIONS, RESTRICTIONS OR ENCUMBRANCES DO NOT,
INDIVIDUALLY OR IN THE AGGREGATE, IMPAIR THE CONTINUED USE AND OPERATION OF THE
ASSETS USED IN THE OPERATION OF THE BUSINESS AND DO NOT AFFECT THE
MERCHANTABILITY OF THE TITLE TO SUCH ASSETS TO WHICH THEY RELATE.


 


(AAA)       “PERMITTED INDEBTEDNESS” MEANS (I) ACCOUNTS PAYABLE INCURRED IN THE
ORDINARY COURSE OF BUSINESS THAT ARE PAID WITHIN FORTY-FIVE (45) DAYS OF THE
DATE OF INVOICE THEREOF, (II) INDEBTEDNESS ARISING FROM EXISTING AND FUTURE
LEASE OBLIGATIONS OF IBIS UNDER EQUIPMENT LEASES THAT ARE CAPITAL LEASES IN
ACCORDANCE WITH GAAP SO LONG AS THE COLLATERAL FOR SUCH CAPITAL LEASES IS
LIMITED TO THE EQUIPMENT ACQUIRED AND THE AGGREGATE AMOUNT OF SUCH CAPITAL
LEASES DOES NOT EXCEED [***] AND (III) INDEBTEDNESS INCURRED PURSUANT TO THE
CORPORATE SERVICES AGREEMENT OR THE CONTRIBUTION AGREEMENT.


 


(BBB)      “PERSON” MEANS AN INDIVIDUAL, A PARTNERSHIP, A CORPORATION, AN
ASSOCIATION, A LIMITED LIABILITY COMPANY, A JOINT STOCK COMPANY, A TRUST, A
JOINT VENTURE, AN UNINCORPORATED ORGANIZATION, OR A GOVERNMENTAL AUTHORITY (OR
ANY DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION THEREOF).


 


(CCC)       “PRE-CLOSING TAX PERIOD” MEANS A TAX PERIOD ENDING ON OR BEFORE THE
CLOSING DATE AND THE PORTION THROUGH THE END OF THE CLOSING DATE FOR ANY TAX
PERIOD THAT INCLUDES (BUT DOES NOT END ON) THE CLOSING DATE.


 


(DDD)      “POST-CLOSING TAX PERIOD” MEANS A TAX PERIOD BEGINNING AFTER THE
CLOSING DATE AND, FOR ANY TAX PERIOD THAT INCLUDES (BUT DOES NOT END ON) THE
CLOSING DATE, THE PORTION OF SUCH PERIOD BEGINNING AFTER THE CLOSING DATE.


 


(EEE)       “PRODUCTS” MEANS THE T5000 BIOSENSOR SYSTEM (INCLUDING KITS) AND ANY
SUCCESSOR PRODUCTS.


 


(FFF)         “PURCHASE OFFER” MEANS ANY PROPOSAL OR OFFER FROM ANY PERSON
(OTHER THAN AMI AND ITS AFFILIATES IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY) OR ANY AGREEMENT OR OFFER RELATING TO ANY
(I) REORGANIZATION, LIQUIDATION, DISSOLUTION, SHARE EXCHANGE, BUSINESS
COMBINATION OR RECAPITALIZATION OF IBIS, (II) MERGER OR CONSOLIDATION INVOLVING
IBIS, (III) PURCHASE OR SALE OF ANY ASSETS OR CAPITAL STOCK OF IBIS (OTHER THAN
THE PURCHASE AND SALE OF INVENTORY AND CAPITAL EQUIPMENT IN THE ORDINARY COURSE
OF BUSINESS), (IV) DISTRIBUTION OF IBIS’

 

9

--------------------------------------------------------------------------------


 


EXISTING OR FUTURE PRODUCTS, (V) LICENSING OF ANY BUSINESS IP FROM IBIS OR
(VI) ANY OTHER TRANSACTION OR BUSINESS COMBINATION INVOLVING IBIS OR ITS
BUSINESS OR ASSETS WHICH WOULD REASONABLY BE EXPECTED TO INTERFERE WITH, IMPEDE
OR MATERIALLY DELAY THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS
OR DILUTE THE BENEFITS THEREOF TO AMI AND ITS AFFILIATES.


 


(GGG)      “REAL PROPERTY” MEANS THE LEASED REAL PROPERTY.


 


(HHH)      “REGULATORY AUTHORITY” MEANS ANY GOVERNMENTAL AUTHORITY THAT HAS
RESPONSIBILITY FOR GRANTING ANY LICENSES OR APPROVALS OR GRANTING PRICING AND/OR
REIMBURSEMENT APPROVALS NECESSARY FOR THE MARKETING AND SALE OF MEDICAL DEVICES
OR DIAGNOSTIC PRODUCTS, INCLUDING WITHOUT LIMITATION, THE FDA, THE EUROPEAN
MEDICINES AGENCY AND THE UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES.


 


(III)          “RELEASE” MEANS ANY SPILLING, LEAKING, PUMPING, POURING,
EMITTING, EMPTYING, DISCHARGING, INJECTING, ESCAPING, LEACHING, DUMPING,
DEPOSITING, DISPOSING OR OTHER RELEASE INTO THE ENVIRONMENT (INCLUDING THE
ABANDONMENT OR DISCARDING OF BARRELS, DRUMS, CONTAINERS OR OTHER CLOSED
RECEPTACLES), INCLUDING ANY DISPERSAL, MIGRATION OR OTHER MOVEMENT OF ANY
SUBSTANCE THROUGH OR IN AIR, SOIL, SURFACE WATER, GROUNDWATER OR PROPERTY.


 


(JJJ)          “REPRESENTATIVES” MEANS WITH RESPECT TO ANY PERSON, SUCH PERSON’S
EMPLOYEES, DIRECTORS, OFFICERS, AFFILIATES AND AUTHORIZED AGENTS.


 


(KKK)       “SCHEDULE” MEANS ANY OF THE DISCLOSURE SCHEDULES DELIVERED TO AMI
HEREWITH AND INCORPORATED HEREIN PURSUANT TO SECTION 10.11 HEREOF.


 


(LLL)          “SEC” OR “COMMISSION” MEANS THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION.


 


(MMM)    “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED.


 


(NNN)      “SERVICES” MEANS USING ANY BUSINESS IP TO ANALYZE SAMPLES CONTAINING
NUCLEIC ACIDS AND PROVIDING THE RESULTS OF SUCH ANALYSES TO A THIRD PARTY FOR A
FEE.


 


(OOO)      “SHARES” MEANS 114,251 SHARES OF COMMON STOCK ISSUED TO AMI PURSUANT
TO THE MASTER AGREEMENT, AS MAY BE HELD FROM TIME TO TIME BY AMI AND ITS
PERMITTED ASSIGNS, REPRESENTING APPROXIMATELY 10.25% OF THE ISSUED AND
OUTSTANDING COMMON STOCK.


 


(PPP)      “SOFTWARE” MEANS ANY AND ALL (I) COMPUTER PROGRAMS, LIBRARIES,
FIRMWARE AND MIDDLEWARE, INCLUDING ANY AND ALL SOFTWARE IMPLEMENTATIONS OF
ALGORITHMS, MODELS AND METHODOLOGIES, WHETHER IN SOURCE CODE OR OBJECT CODE,
(II) DATABASES AND COMPILATIONS, INCLUDING ANY AND ALL DATA AND COLLECTIONS OF
DATA, WHETHER MACHINE READABLE OR OTHERWISE, (III) DESCRIPTIONS, FLOW-CHARTS AND
OTHER WORK PRODUCT USED TO DESIGN, PLAN, ORGANIZE AND DEVELOP ANY OF THE
FOREGOING AND (IV) ALL PROGRAMMER AND USER DOCUMENTATION, INCLUDING USER MANUALS
AND TRAINING MATERIALS, RELATING TO ANY OF THE FOREGOING.


 


(QQQ)      “STOCK SUBSCRIPTION AGREEMENT” MEANS THE STOCK SUBSCRIPTION AGREEMENT
DATED AS OF JUNE 27, 2008, BY AND AMONG IBIS, ISIS AND AMI.

 

10

--------------------------------------------------------------------------------


 


(RRR)         “SUBSIDIARY” MEANS, WITH RESPECT TO A PERSON, ANY CORPORATION,
LIMITED LIABILITY COMPANY, PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY OF
WHICH (I) IF A CORPORATION, A MAJORITY OF THE TOTAL VOTING POWER OF SHARES OF
STOCK ENTITLED (WITHOUT REGARD TO THE OCCURRENCE OF ANY CONTINGENCY) TO VOTE IN
THE ELECTION OF DIRECTORS, MANAGERS OR TRUSTEES THEREOF IS AT THE TIME OWNED OR
CONTROLLED, DIRECTLY OR INDIRECTLY, BY SUCH PERSON OR ONE OR MORE OF THE OTHER
SUBSIDIARIES OF SUCH PERSON OR A COMBINATION THEREOF, OR (II) IF A LIMITED
LIABILITY COMPANY, PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY, A MAJORITY
OF THE PARTNERSHIP OR OTHER SIMILAR OWNERSHIP INTEREST THEREOF IS AT THE TIME
OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, BY SUCH PERSON OR ONE OR MORE
SUBSIDIARIES OF SUCH PERSON OR A COMBINATION THEREOF.  FOR PURPOSES HEREOF, A
PERSON SHALL BE DEEMED TO HAVE A MAJORITY OWNERSHIP INTEREST IN A LIMITED
LIABILITY COMPANY, PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY IF SUCH
PERSON SHALL BE ALLOCATED A MAJORITY OF LIMITED LIABILITY COMPANY, PARTNERSHIP,
ASSOCIATION OR OTHER BUSINESS ENTITY GAINS OR LOSSES OR SHALL BE OR CONTROL ANY
MANAGING DIRECTOR OR GENERAL PARTNER OF SUCH LIMITED LIABILITY COMPANY,
PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY.


 


(SSS)       “SUCCESSOR PRODUCTS” MEANS ANY PRODUCT THAT (I) RELIES UPON [***]
AND DETERMINATION OF [***] BY [***] USING EITHER THE IBIS [***], EACH AS IN
EXISTENCE IN THE BUSINESS AT THE CLOSING, INCLUDING AS MAY BE MODIFIED
SUBSEQUENTLY BY AMI OR (II) IS DESCRIBED IN U.S. PATENT NO.’S [***].


 


(TTT)         “T5000 BIOSENSOR SYSTEM” MEANS THE BIOSENSOR PLATFORM GENERALLY
KNOWN AS THE T5000 BIOSENSOR SYSTEM, TOGETHER WITH ALL EQUIPMENT, HARDWARE,
SOFTWARE, SYSTEMS AND OTHER MATERIALS REQUIRED FOR ITS USE, OR PROVIDED OR
RECOMMENDED BY IBIS, ISIS OR ANY OF THEIR RESPECTIVE AFFILIATES FOR ITS USE, AS
WELL AS ALL PRIOR VERSIONS OF THE T5000 BIOSENSOR SYSTEM, INCLUDING SUCH SYSTEMS
KNOWN AS “TIGER.”


 


(UUU)      “TAX” MEANS ANY FEDERAL, STATE, LOCAL, OR FOREIGN INCOME, GROSS
RECEIPTS, LICENSE, PAYROLL, EMPLOYMENT, EXCISE, SEVERANCE, STAMP, OCCUPATION,
PREMIUM, WINDFALL PROFITS, ENVIRONMENTAL, CUSTOMS AND OTHER DUTIES, CAPITAL
STOCK, FRANCHISE, PROFITS, WITHHOLDING, SOCIAL SECURITY, UNEMPLOYMENT,
DISABILITY, REAL PROPERTY, PERSONAL PROPERTY, SALES, USE, TRANSFER,
REGISTRATION, VALUE ADDED, ALTERNATIVE OR ADD-ON MINIMUM, ESTIMATED, OR OTHER
TAX OF ANY KIND WHATSOEVER, INCLUDING ANY INTEREST, PENALTY, OR ADDITION
THERETO, WHETHER DISPUTED OR NOT, AND INCLUDING ANY OBLIGATION TO INDEMNIFY OR
OTHERWISE ASSUME OR SUCCEED TO THE TAX LIABILITY OF ANY OTHER PERSON.


 


(VVV)      “TAX RETURN” MEANS ANY RETURN, DECLARATION, REPORT, CLAIM FOR REFUND,
OR INFORMATION RETURN OR STATEMENT RELATING TO TAXES, INCLUDING ANY SCHEDULE OR
ATTACHMENT THERETO, AND INCLUDING ANY AMENDMENT THEREOF.


 


(WWW)    “THIRD PARTY PAYMENTS” MEANS PAYMENTS, INCLUDING, BUT NOT LIMITED TO
DAMAGE AWARDS, ROYALTY PAYMENTS, LICENSE FEES AND MILESTONE PAYMENTS, THAT ARE
MADE BY [***] TO A THIRD PARTY, WHICH ARE BASED UPON MAKING, HAVING MADE, USING,
SELLING, OFFERING FOR SALE OR IMPORTING [***], UNDER ORDER OF A GOVERNMENTAL
AUTHORITY OR LICENSE AGREEMENTS OR EQUIVALENT AGREEMENTS WITH THE THIRD PARTY TO
OBTAIN RIGHTS UNDER ANY UNITED STATES OR FOREIGN COPYRIGHTS, PATENT APPLICATIONS
OR PATENTS THAT ARE [***] TO MAKE, HAVE MADE, USE, SELL, OFFER FOR SALE OR
IMPORT ANY [***].

 

11

--------------------------------------------------------------------------------


 


(XXX)        “TRANSACTION DOCUMENTS” MEANS THE MASTER AGREEMENT, THE INVESTOR
RIGHTS AGREEMENT, THE STOCK SUBSCRIPTION AGREEMENT, THE CALL OPTION AGREEMENT,
THE TRANSITION SERVICES AGREEMENT AND THIS AGREEMENT.


 


(YYY)      “TRANSFER” MEANS, WITH RESPECT TO CAPITAL STOCK, ANY SALE, PLEDGE,
HYPOTHECATION, ASSIGNMENT, ENCUMBRANCE OR OTHER TRANSFER OR DISPOSITION, WHETHER
DIRECTLY, INDIRECTLY, VOLUNTARILY, INVOLUNTARILY, BY OPERATION OF LAW, PURSUANT
TO JUDICIAL PROCESS OR OTHERWISE AND, WHEN THE CONTEXT SO REQUIRES, THE ACT OF
DOING ANY OF THE FOREGOING.


 

Section references for definitions of defined terms defined in the body of this
Agreement rather than in this Section 1.

 

Defined Term

 

Section

 

 

 

“§ 338(h)(10) Election”

 

8.6(g)

“Abbott”

 

Preamble

“ADR”

 

10.8

“Agreement”

 

Preamble

“AMI”

 

Preamble

“AMI Group”

 

8.2(a)

“AMI Proceeding”

 

8.6(e)(ii)

“Applicable AMI Proceeding”

 

8.6(e)(ii)

[***]

 

 

“Business IP”

 

5.1(l)(i)

“Closing”

 

3.1

“Closing Date”

 

3.1

“Closing Purchase Price”

 

2.2

“Disclosing Party”

 

8.8(a)

“Disclosure Schedules”

 

Section 5

“Earnout Payments”

 

2.3(e)

“Earnout Period”

 

2.3(a)

“Earnout Rate”

 

2.3(a)

“ERISA Affiliate”

 

5.1(p)(ii)

“ERISA Plans”

 

5.1(p)(ii)

“FDA”

 

5.1(q)(i)

“Financial Statements”

 

5.1(t)(i)

“Government Contracts”

 

5.1(l)(ii)

 

12

--------------------------------------------------------------------------------


 

“HSR Act”

 

4.1(d)

“Ibis”

 

Preamble

“Ibis Contracts”

 

5.1(x)(i)

“Ibis Employees”

 

8.11(a)

“Indemnified Party”

 

8.2(e)

“Indemnifying Party”

 

8.2(e)

“Insurance Policies”

 

5.1(y)

“IP Contracts”

 

5.1(l)(ii)

“Isis”

 

Preamble

“Isis Proceeding”

 

8.6(e)(i)

“Isis Retirement Plans”

 

8.11(d)

“Leased Real Property”

 

5.1(w)(ii)

“Leasehold Improvements”

 

5.1(w)(ii)

“Leases”

 

5.1(w)(ii)

“Material Adverse Effect”

 

4.1(j)

“Material Licenses”

 

5.1(q)(ii)

“Most Recent Balance Sheet”

 

5.1(t)(i)

“Noncompete Period”

 

8.9(a)

“Nonsolicitation Period”

 

8.9(c)

“Note”

 

7.12

“Parties”

 

Preamble

“Party”

 

Preamble

“Plans”

 

5.1(p)(ii)

“Pre-Existing Business”

 

8.9(b)

[***]

 

 

“Purchase Price”

 

2.2

“Rate Reserve Limit”

 

8.15

[***]

 

 

“Receiving Party”

 

8.8(a)

“Remaining Shares”

 

Recitals

“Restricted Assets”

 

2.5

“Seller Group”

 

8.2(b)

“Special AMI Claims”

 

8.2(e)(iii)

 

13

--------------------------------------------------------------------------------


 

“Straddle Period”

 

8.6(c)(ii)

“Third Party Claim”

 

8.2(e)

“Transaction Value”

 

2.2

“Transition Services Agreement”

 

4.1(k)

“WARN Act”

 

8.11(b)

 

Section 2.              BASIC TRANSACTION; PURCHASE PRICE.

 

2.1           Sale and Transfer of the Remaining Shares.  Subject to the terms
and conditions of this Agreement, at the Closing, Isis shall sell, convey,
assign, transfer and deliver to AMI all of the Remaining Shares, free and clear
of all Encumbrances, and AMI shall purchase, acquire and accept the Remaining
Shares from Isis.

 

2.2           Purchase Price.  The purchase price (the “Purchase Price”) for the
Remaining Shares shall be equal to (i) $175,000,000 (the “Transaction Value”),
minus (ii) the amount of any Indebtedness of Ibis as of the Closing (not
including the amount of any Indebtedness that is Permitted Indebtedness under
clauses (i) or (ii) of the Permitted Indebtedness definition), plus (iii) the
Earnout Payments.  The “Closing Purchase Price” is an amount equal to (x) the
Transaction Value, minus (y) the amount of any Indebtedness of Ibis as of the
Closing (not including the amount of any Indebtedness that is Permitted
Indebtedness under clauses (i) or (ii) of the Permitted Indebtedness
definition).

 

2.3           Earnout Payments.

 


(A)           SUBJECT TO SECTIONS 2.3(E) AND 2.3(G), FROM AND AFTER THE CLOSING
DATE UNTIL DECEMBER 31, 2025 (THE “EARNOUT PERIOD”), IBIS WILL PAY TO ISIS AN
AMOUNT EQUAL TO FIVE PERCENT (5%) (THE “EARNOUT RATE”) OF CUMULATIVE IBIS NET
SALES THAT ARE (I) IN EXCESS OF THE EARNOUT THRESHOLD AND (II) LESS THAN OR
EQUAL TO $2,100,000,000.  SUCH AMOUNTS PAYABLE TO ISIS WILL BE REDUCED BY AN
AMOUNT EQUAL TO [***] OF ANY [***], BUT IN NO EVENT WILL SUCH AMOUNTS FOR SUCH
IBIS NET SALES BE LESS THAN TWO AND A HALF PERCENT (2.5%) OF SUCH CUMULATIVE
IBIS NET SALES.


 


(B)           FOR CUMULATIVE IBIS NET SALES DURING THE EARNOUT PERIOD THAT ARE
IN EXCESS OF $2,100,000,000, THE EARNOUT RATE WILL REDUCE FROM 5% TO 3%.  THE
CORRESPONDING AMOUNTS PAYABLE TO ISIS WILL BE REDUCED BY AN AMOUNT EQUAL TO
[***] OF ANY [***], BUT IN NO EVENT WILL SUCH AMOUNTS FOR SUCH IBIS NET SALES BE
LESS THAN ONE AND A HALF PERCENT (1.5%) OF SUCH CUMULATIVE IBIS NET SALES.


 


(C)           IN CALCULATING THE AMOUNT OF ANY REDUCTION TO THE EARN-OUT
PAYMENTS PERMITTED BY THE SECOND SENTENCE OF EITHER SECTION 2.3(A) OR
SECTION 2.3(B) THAT RESULT FROM ANY [***] THAT ARE [***], THE AMOUNT OF SUCH
[***] [***] WILL BE [***] OF THE EARNOUT PERIOD FROM THE DATE OF SUCH [***]. 
FOR EXAMPLE, IF IBIS MAKES A [***] IN THE FORM OF [***] EQUAL TO [***] TO [***]
WHICH, IN AMI’S REASONABLE JUDGMENT WAS [***] AND SUCH [***] WAS MADE IN 2015,
THEN, IN EACH CALENDAR QUARTER, IBIS WOULD BE ABLE TO REDUCE THE CORRESPONDING
AMOUNTS

 

14

--------------------------------------------------------------------------------


 


PAYABLE FOR SUCH QUARTER BY [***], IN EACH CASE SUBJECT TO THE APPLICABLE 2.5%
OR 1.5% FLOOR UNDER SECTION 2.3(A) OR SECTION 2.3(B).


 


(D)           THE EARNOUT AMOUNTS DESCRIBED IN SECTIONS 2.3(A) AND 2.3(B) WILL
BE PAYABLE ON A QUARTERLY BASIS, WITHIN [***] DAYS AFTER THE LAST DAY OF EACH
CALENDAR QUARTER, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED BY ISIS.  WITHIN [***] [***] DAYS OF THE END OF EACH CALENDAR
QUARTER, IBIS WILL DELIVER TO ISIS ITS NON-BINDING, PRELIMINARY, GOOD FAITH
ESTIMATE OF IBIS NET SALES FOR SUCH CALENDAR QUARTER.  ALL AMOUNTS INCLUDED IN
IBIS NET SALES SHALL BE IN UNITED STATES FUNDS COLLECTIBLE AT PAR IN CHICAGO,
ILLINOIS.  WITH RESPECT TO PRODUCT OR SERVICE REVENUES, [***], OR [***] THAT ARE
USED IN THE CALCULATION OF IBIS NET SALES AND ARE IN MONIES OTHER THAN UNITED
STATES DOLLARS, THE AMOUNT TO BE USED WILL FIRST BE DETERMINED IN THE FOREIGN
CURRENCY OF THE COUNTRY FOR SUCH MONIES AND THEN CONVERTED INTO EQUIVALENT
UNITED STATES FUNDS USING THE SAME CONVERSION METHODOLOGY THAT ABBOTT USES TO
PREPARE ITS FINANCIAL STATEMENTS FILED WITH THE SEC.


 


(E)           NOTWITHSTANDING THE FOREGOING, SECTIONS 2.3(A) THROUGH 2.3(C),
(I) THE EARNOUT AMOUNTS DESCRIBED IN SECTIONS 2.3(A) AND 2.3(B) WILL BE PAYABLE
ONLY ON CUMULATIVE IBIS NET SALES IN EXCESS OF THE EARNOUT THRESHOLD, (II) NO
SUCH EARNOUT AMOUNTS WILL BE PAYABLE IN ANY CALENDAR YEAR IN WHICH TOTAL IBIS
NET SALES IN SUCH CALENDAR YEAR WERE LESS THAN OR EQUAL TO [***], (III) IN ANY
CALENDAR YEAR IN WHICH IBIS NET SALES EXCEED [***] AND CUMULATIVE IBIS NET SALES
EXCEED THE EARNOUT THRESHOLD, THE EARNOUT AMOUNTS DESCRIBED IN SECTIONS
2.3(A) AND 2.3(B) WILL BE PAYABLE WITH RESPECT TO ALL IBIS NET SALES IN SUCH
CALENDAR YEAR WHICH ARE IN EXCESS OF THE EARNOUT THRESHOLD AND (IV) ALL IBIS NET
SALES, REGARDLESS OF WHETHER EARNOUT AMOUNTS ARE PAYABLE THEREON, WILL BE
INCLUDED IN CUMULATIVE IBIS NET SALES FOR PURPOSES OF DETERMINING THE APPLICABLE
EARNOUT RATE.  FOR EXAMPLE, IF IBIS NET SALES IN EACH OF THE CALENDAR YEARS 1
AND 3 ARE EQUAL TO [***] AND IBIS NET SALES IN EACH OF THE CALENDAR YEARS 2 AND
4 ARE EQUAL TO [***], NO EARNOUT AMOUNTS WOULD BE PAYABLE IN CALENDAR YEARS 1
THROUGH 3, BUT EARNOUT AMOUNTS WOULD BE PAYABLE WITH RESPECT TO THE ENTIRE [***]
IN IBIS NET SALES IN CALENDAR YEAR 4.  THE EARNOUT AMOUNTS PAYABLE BY IBIS TO
ISIS PURSUANT TO THIS SECTION 2.3 ARE REFERRED TO HEREIN AS THE “EARNOUT
PAYMENTS.”


 


(F)            IBIS SHALL MAINTAIN ITS BOOKS AND RECORDS USED TO DETERMINE IBIS
NET SALES, [***], AND [***] FOR A PERIOD OF THREE (3) YEARS FROM THE DATE OF THE
EARNOUT PAYMENT TO WHICH THEY PERTAIN.  IBIS SHALL MAKE SUCH BOOKS AND RECORDS
AVAILABLE FOR INSPECTION BY THIRD PARTY REPRESENTATIVES OF ISIS APPROVED IN
WRITING (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED) ONCE PER CALENDAR YEAR AT REASONABLE TIMES AND UPON REASONABLE WRITTEN
ADVANCE NOTICE FROM ISIS.  ALL INFORMATION CONTAINED IN THESE BOOKS AND RECORDS
SHALL BE CONFIDENTIAL INFORMATION AND WILL BE USED ONLY FOR THE PURPOSE OF
DETERMINING THE ACCURACY OF IBIS’ CALCULATION OF ANY EARNOUT PAYMENT.


 


(G)           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT TO THE CONTRARY, EXCEPT WITH RESPECT TO ANY [***] ARISING
AS A RESULT OF OR IN CONNECTION WITH A BREACH OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 5.1(L)(V), THE EARNOUT PAYMENT REDUCTIONS SET
FORTH IN SECTIONS 2.3(A) AND 2.3(B) WILL BE THE AMI GROUP’S SOLE AND EXCLUSIVE
REMEDY FOR ANY [***].


 

2.4           [Reserved]

 

15

--------------------------------------------------------------------------------


 

2.5           Restricted Assets.  Notwithstanding any other provision in this
Agreement to the contrary, this Agreement shall not constitute an agreement to
assign or transfer any interest in any Contract, asset, claim, right or benefit
the assignment or transfer of which is otherwise contemplated by the
transactions contemplated by this Agreement to the extent such assignment or
transfer (or attempt to make such an assignment or transfer) without the consent
or approval of a third party would constitute a breach or other contravention of
the rights of such third party, or affect adversely the rights of any Party or
their Affiliates thereunder (such assets being collectively referred to herein
as “Restricted Assets”).  Any assignment or transfer of a Restricted Asset shall
be made subject to such consent or approval being obtained.  If any such consent
or approval is not obtained prior to the Closing, (a) the assigning or
transferring Party shall continue to use its commercially reasonable efforts to
cooperate with the other Party in attempting to obtain any such consent or
approval and (b) establish alternative arrangements (such as a license,
sublease, subcontract or operating agreement) until such time as such consent or
approval has been obtained which results in the assignee or transferee Party
receiving all the benefits and bearing all the burdens with respect to any such
Restricted Asset (subject to Section 8.4, pursuant to which Isis shall be liable
for and pay all out-of-pocket costs and expenses associated with obtaining third
party consents associated with any Ibis Contract or Restricted Asset in excess
of [***] in the aggregate).

 

Section 3.              CLOSING OF THE TRANSACTION.

 

3.1           The Closing.  Subject to the satisfaction or waiver of the
conditions set forth herein, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Kirkland &
Ellis LLP in Chicago, Illinois, at 10:00 a.m. Central Time on the third Business
Day following the satisfaction or waiver of all conditions to the obligations of
the Parties to consummate the transactions contemplated, or on such other date,
time and place as the Parties may mutually agree in writing (the “Closing
Date”), and the Closing shall be deemed effective as of 12:01 a.m. Pacific Time
on the Closing Date.

 

3.2           Deliveries at the Closing.  At the Closing:

 


(A)           ISIS SHALL DELIVER TO AMI (I) THE VARIOUS CERTIFICATES,
AGREEMENTS, INSTRUMENTS AND DOCUMENTS REFERRED TO IN SECTION 4.1 BELOW AND
(II) SUCH OTHER INSTRUMENTS OF SALE, TRANSFER, CONVEYANCE AND ASSIGNMENT AS AMI
REASONABLY MAY REQUEST;


 


(B)           AMI SHALL DELIVER TO ISIS (I) THE CLOSING PURCHASE PRICE, VIA WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED IN WRITING BY
ISIS AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE CLOSING DATE, AND (II) THE
VARIOUS CERTIFICATES, AGREEMENTS, INSTRUMENTS AND DOCUMENTS REFERRED TO IN
SECTION 4.2 BELOW;


 


(C)           ISIS SHALL DELIVER TO IBIS ALL BOOKS, RECORDS AND OTHER MATERIALS
OF IBIS OR RELATED TO OR USED BY IBIS IN THE BUSINESS, INCLUDING THE CORPORATE
MINUTE BOOK AND STOCK LEDGER FOR IBIS (UNLESS OTHERWISE SPECIFICALLY SET FORTH
IN THE TRANSITION SERVICES AGREEMENT); AND


 


(D)           ISIS SHALL DELIVER TO AMI ONE OR MORE COMPACT DISCS OR OTHER
ELECTRONIC MEDIA CONTAINING THE CONTENTS OF THE ELECTRONIC DATAROOM MAINTAINED
BY ISIS AT [***] AS OF THE DATE THAT IS THREE BUSINESS DAYS PRIOR TO THE DATE
HEREOF, TOGETHER WITH A CERTIFICATE OF AN

 

16

--------------------------------------------------------------------------------


 


AUTHORIZED OFFICER CERTIFYING THAT SUCH COMPACT DISCS CONTAIN TRUE, ACCURATE AND
COMPLETE COPIES OF THE MATERIALS IN SUCH DATAROOM AS OF SUCH DATE.


 

Section 4.              CONDITIONS TO OBLIGATION TO CLOSE.

 

4.1           Conditions to Obligation of AMI.  The obligation of AMI to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF ISIS SET FORTH IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF
THE DATE HEREOF AND AS OF THE CLOSING DATE (DISREGARDING ANY MATERIALITY OR
MATERIAL ADVERSE EFFECT QUALIFICATIONS CONTAINED THEREIN, OTHER THAN SUCH
QUALIFICATIONS CONTAINED IN SECTION 5.1(AA)); PROVIDED, THAT ANY REPRESENTATION
OR WARRANTY OF ISIS SET FORTH IN THIS AGREEMENT THAT IS MADE AS OF ANY DATE
OTHER THAN THE DATE HEREOF SHALL BE TRUE AND CORRECT AS OF SUCH DATE IN ALL
MATERIAL RESPECTS (DISREGARDING ANY MATERIALITY OR MATERIAL ADVERSE EFFECT
QUALIFICATIONS CONTAINED THEREIN).


 


(B)           EACH OF ISIS AND IBIS SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH EACH OF THEIR COVENANTS HEREUNDER THROUGH THE CLOSING.


 


(C)           NO CLAIM SHALL BE PENDING BEFORE ANY COURT, ARBITRATOR, OTHER BODY
OR ADMINISTRATIVE AGENCY OF ANY GOVERNMENTAL AUTHORITY WHEREIN AN UNFAVORABLE
INJUNCTION, JUDGMENT, ORDER, DECREE, RULING OR CHARGE WOULD PREVENT CONSUMMATION
OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AND NO SUCH
INJUNCTION, JUDGMENT, ORDER, DECREE, RULING OR CHARGE SHALL BE IN EFFECT).


 


(D)           ALL FILINGS WITH AND AUTHORIZATIONS AND APPROVALS OF GOVERNMENTAL
AUTHORITIES THAT ARE REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL HAVE BEEN DULY MADE AND OBTAINED ON TERMS REASONABLY
SATISFACTORY TO AMI.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL
APPLICABLE WAITING PERIODS (AND ANY EXTENSIONS THEREOF) UNDER THE HART SCOTT
RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HSR ACT”), SHALL
HAVE EXPIRED OR OTHERWISE BEEN TERMINATED.


 


(E)           ISIS SHALL HAVE DELIVERED TO AMI (I) A CERTIFICATE FROM AN OFFICER
OF ISIS TO THE EFFECT THAT EACH OF THE CONDITIONS SPECIFIED IN SECTION 4.1(A),
SECTION 4.1(B) AND, EXCEPT FOR THE MATTERS EXPRESSLY SET FORTH ON THE DISCLOSURE
SCHEDULES, SECTION 4.1(J), IS SATISFIED IN ALL RESPECTS, (II) A COPY OF THE
RESOLUTIONS OF THE GOVERNING BODY OF EACH OF ISIS AND IBIS APPROVING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, CERTIFIED BY AN OFFICER OF EACH OF
ISIS AND IBIS, RESPECTIVELY, (III) CERTIFICATES FROM APPROPRIATE AUTHORITIES,
DATED AS OF OR ABOUT THE CLOSING DATE, AS TO THE GOOD STANDING AND QUALIFICATION
TO DO BUSINESS OF IBIS IN ITS JURISDICTION OF INCORPORATION, (IV) SUCH OTHER
DOCUMENTS OR INSTRUMENTS AS ARE REQUIRED TO BE DELIVERED AT THE CLOSING PURSUANT
TO THE TERMS HEREOF AND (V) SUCH OTHER DOCUMENTS OR INSTRUMENTS AS AMI
REASONABLY REQUESTS TO EFFECT THE TRANSACTIONS CONTEMPLATED HEREBY.  NOTHING IN
THIS SECTION 4.1(E) OR THE CERTIFICATE DELIVERED PURSUANT HERETO WILL LIMIT OR
OTHERWISE AFFECT AMI’S RIGHTS UNDER SECTION 4.1(J).


 


(F)            ISIS SHALL TENDER TO AMI A CERTIFICATE REPRESENTING THE REMAINING
SHARES DULY AND VALIDLY ENDORSED FOR TRANSFER IN FAVOR OF AMI OR ACCOMPANIED BY
A SEPARATE

 

17

--------------------------------------------------------------------------------


 


STOCK POWER DULY AND VALIDLY EXECUTED BY ISIS AND OTHERWISE SUFFICIENT TO VEST
IN AMI LEGAL AND BENEFICIAL OWNERSHIP OF THE REMAINING SHARES.


 


(G)           ISIS AND AMI SHALL HAVE RECEIVED ALL OTHER AUTHORIZATIONS,
CONSENTS, AND APPROVALS OF GOVERNMENTAL AUTHORITIES REFERRED TO IN
SECTIONS 5.1(C) AND 5.1(D).


 


(H)           IBIS SHALL HAVE THE BENEFIT OF ALL LICENSES NECESSARY TO CONDUCT
THE BUSINESS AS IT HAD BEEN CONDUCTED PRIOR TO THE CLOSING AND AS CONTEMPLATED
TO BE CONDUCTED IMMEDIATELY THEREAFTER.


 


(I)            ISIS SHALL HAVE OBTAINED (A) PAYOFF LETTERS FOR ANY INDEBTEDNESS
OF IBIS TO BE PAID BY AMI ON BEHALF OF ISIS AT THE CLOSING AND (B) RELEASES OF
ANY AND ALL ENCUMBRANCES ON THE REMAINING SHARES OR THE ASSETS OF IBIS (EXCEPT,
WITH RESPECT TO THE ASSETS OF IBIS, PERMITTED ENCUMBRANCES), ALL ON TERMS
REASONABLY SATISFACTORY TO AMI.


 


(J)            SINCE THE INVESTMENT DATE, THERE SHALL HAVE BEEN NO OCCURRENCE OR
DISCLOSURE OF ANY EVENT, CIRCUMSTANCE OR STATE OF FACTS WHICH HAS, OR WOULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
ASSETS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, OPERATING RESULTS,
EMPLOYEE RELATIONS, CUSTOMER RELATIONS OR SUPPLIER RELATIONS OF IBIS (A
“MATERIAL ADVERSE EFFECT”).  NOTWITHSTANDING THE FOREGOING OR ANY OTHER
PROVISION IN THIS AGREEMENT TO THE CONTRARY, THE DISCLOSURES SET FORTH IN THE
DISCLOSURE SCHEDULES SHALL NOT BE CONSIDERED IN DETERMINING WHETHER THE
CONDITION SPECIFIED IN THIS SECTION 4.1(J) HAS BEEN MET.


 


(K)           ISIS AND IBIS SHALL HAVE EXECUTED AND DELIVERED TO AMI THE
TRANSITION SERVICES AGREEMENT SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT E, THE TERMS OF WHICH SHALL PROVIDE THAT (I) SUBJECT TO SECTION 8.14, IN
NO EVENT WILL AMI AND IBIS TOGETHER BE REQUIRED TO PAY TO ISIS MORE THAN $[***]
IN THE AGGREGATE FOR THE INITIAL SERVICES (AS DEFINED IN THE TRANSITION SERVICES
AGREEMENT) PROVIDED BY ISIS THEREUNDER, (II) ISIS WILL PROVIDE ONLY THE
CATEGORIES OF SERVICES SET FORTH ON EXHIBIT E-1 ATTACHED HERETO, AND (III) IBIS
WILL NOT OCCUPY ISIS’ FACILITIES NOR WILL ISIS BE REQUIRED TO PROVIDE SERVICES
TO IBIS AFTER [***] (THE “TRANSITION SERVICES AGREEMENT”), AND THE TRANSITION
SERVICES AGREEMENT SHALL BE IN FULL FORCE AND EFFECT.


 


(L)            ISIS SHALL HAVE EXECUTED AND DELIVERED TO AMI A NON-FOREIGN
AFFIDAVIT DATED AS OF THE CLOSING DATE AND IN FORM AND SUBSTANCE REQUIRED UNDER
THE TREASURY REGULATIONS ISSUED PURSUANT TO CODE § 1445 STATING THAT ISIS IS NOT
A “FOREIGN PERSON” AS DEFINED IN CODE § 1445.


 


(M)          THERE SHALL NOT HAVE BEEN ANY MATERIAL BREACH OF ANY OF THE TERMS
AND PROVISIONS OF THE TRANSACTION DOCUMENTS THAT HAS NOT BEEN WAIVED BY AMI.


 


(N)           EXCEPT AS CONTEMPLATED BY SECTION 2.5 AND THE TRANSITION SERVICES
AGREEMENT, IBIS SHALL BE ENTITLED TO FULLY EXERCISE WITHOUT RESTRICTION OR
LIMITATION ALL LEGAL AND BENEFICIAL RIGHTS UNDER THE IBIS CONTRACTS (INCLUDING
THE GOVERNMENT CONTRACTS) AND ALL OTHER ASSETS, PROPERTIES AND RIGHTS RELATED
TO, USED IN OR NECESSARY TO OPERATE AND CONDUCT THE BUSINESS IN ALL RESPECTS IN
THE MANNER CONDUCTED ON AND PRIOR TO THE CLOSING DATE AND AS CONTEMPLATED TO BE
CONDUCTED FROM AND AFTER THE CLOSING DATE.

 

18

--------------------------------------------------------------------------------



 

[***]AMI may waive any condition specified in this Section 4.1 if it executes a
writing so stating at or prior to the Closing.  In the event of any such waiver,
AMI shall be deemed to have waived any claim against Isis for failure to satisfy
such condition; provided that, except to the extent specifically and expressly
set forth in such waiver, any such waiver shall not limit AMI’s right to
recovery hereunder for a breach by either Isis or Ibis of any other provision of
this Agreement.

 

4.2           Conditions to Obligation of Isis.  The obligation of Isis to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF AMI SET FORTH IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF
THE DATE HEREOF AND AS OF THE CLOSING DATE.


 


(B)           AMI SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH EACH OF ITS COVENANTS HEREUNDER THROUGH THE CLOSING;


 


(C)           NO CLAIM SHALL BE PENDING BEFORE ANY COURT, ARBITRATOR, OTHER BODY
OR ADMINISTRATIVE AGENCY OF ANY GOVERNMENTAL AUTHORITY WHEREIN AN UNFAVORABLE
INJUNCTION, JUDGMENT, ORDER, DECREE, RULING OR CHARGE WOULD PREVENT CONSUMMATION
OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AND NO SUCH
INJUNCTION, JUDGMENT, ORDER, DECREE, RULING OR CHARGE SHALL BE IN EFFECT).


 


(D)           ALL FILINGS WITH AND AUTHORIZATIONS AND APPROVALS OF GOVERNMENTAL
AUTHORITIES THAT ARE REQUIRED FOR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL HAVE BEEN DULY MADE AND OBTAINED ON TERMS REASONABLY
SATISFACTORY TO ISIS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL
APPLICABLE WAITING PERIODS (AND ANY EXTENSIONS THEREOF) UNDER THE HSR ACT SHALL
HAVE EXPIRED OR OTHERWISE BEEN TERMINATED.


 


(E)           AMI SHALL HAVE DELIVERED TO ISIS A CERTIFICATE OF AMI TO THE
EFFECT THAT EACH OF THE CONDITIONS SPECIFIED ABOVE IN SECTION 4.2(A) AND
SECTION 4.2(B) IS SATISFIED IN ALL RESPECTS.


 


(F)            AMI (AND ANY OTHER ABBOTT HOLDERS (AS DEFINED IN THE INVESTOR
RIGHTS AGREEMENT)) SHALL HAVE EXECUTED AND DELIVERED TO ISIS A WRITTEN CONSENT
IN FORM REASONABLY SATISFACTORY TO AMI AND ISIS, CONSENTING TO THE TRANSACTIONS
CONTEMPLATED BY SECTION 7.10.


 

Isis may waive any condition specified in this Section 4.2 if it executes a
writing so stating at or prior to the Closing.  In the event of any such waiver,
Isis shall be deemed to have waived any claim against AMI for failure to satisfy
such condition; provided that, except to the extent specifically and expressly
set forth in such waiver, any such waiver shall not limit Isis’ right to
recovery hereunder for a breach by AMI of any other provision of this Agreement.

 

19

--------------------------------------------------------------------------------


 


SECTION 5.              REPRESENTATIONS AND WARRANTIES.

 

5.1           Representations and Warranties of Isis. As a material inducement
to AMI to enter into this Agreement, except as set forth in the corresponding
Section of the Disclosure Schedules delivered to AMI herewith on the date hereof
(the “Disclosure Schedules”), Isis hereby represents and warrants the following
representations and warranties are as of the date hereof, and will be as of the
Closing Date, true and correct:

 


(A)   POWER AND AUTHORITY. EACH OF IBIS AND ISIS (I) HAS THE POWER, AUTHORITY
AND THE LEGAL RIGHT TO ENTER INTO EACH OF THE TRANSACTION DOCUMENTS AND TO
PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER, AND (II) HAS TAKEN ALL
NECESSARY ACTION REQUIRED TO AUTHORIZE THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND
THEREUNDER.

 


(B)   ENFORCEABILITY. EACH OF THE TRANSACTION DOCUMENTS HAS BEEN DULY EXECUTED
AND DELIVERED ON BEHALF OF IBIS AND ISIS AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF EACH SUCH PARTY AND IS ENFORCEABLE AGAINST EACH SUCH PARTY
IN ACCORDANCE WITH ITS TERMS SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY OR
OTHER LAWS OF GENERAL APPLICATION AFFECTING THE ENFORCEMENT OF CREDITOR RIGHTS.

 


(C)   GOVERNMENTAL AUTHORITY; CONSENTS. ALL NECESSARY CONSENTS, APPROVALS AND
AUTHORIZATIONS OF ALL GOVERNMENTAL AUTHORITIES AND OTHER PARTIES REQUIRED TO BE
OBTAINED BY IBIS AND ISIS IN CONNECTION WITH THE EXECUTION AND DELIVERY OF EACH
OF THE TRANSACTION DOCUMENTS AND THE PERFORMANCE OF THEIR OBLIGATIONS HEREUNDER
AND THEREUNDER HAVE BEEN OBTAINED.

 


(D)   NO CONFLICTS. THE EXECUTION AND DELIVERY OF EACH OF THE TRANSACTION
DOCUMENTS BY EACH OF IBIS AND ISIS AND THE PERFORMANCE OF EACH SUCH PARTY’S
OBLIGATIONS HEREUNDER AND THEREUNDER, WITH OR WITHOUT THE PASSAGE OF TIME OR
GIVING OF NOTICE, (I) DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE ANY
REQUIREMENT OF APPLICABLE LAW OR ANY PROVISION OF THE CERTIFICATE OF
INCORPORATION, BYLAWS OR ANY SIMILAR INSTRUMENT OF SUCH PARTY, AS APPLICABLE
(II) DO NOT AND WILL NOT REQUIRE ANY NOTICE, CONFLICT WITH, VIOLATE, OR BREACH
OR CONSTITUTE A DEFAULT OR REQUIRE ANY CONSENT OR GIVE RISE TO ANY TERMINATION
OR ACCELERATION RIGHT OR THE CREATION OF ANY ENCUMBRANCE ON THE SHARES, THE
ADDITIONAL SHARES OR THE REMAINING SHARES OR ANY OF THE PROPERTIES OR ASSETS OF
IBIS UNDER, ANY CONTRACTUAL OBLIGATION BY WHICH SUCH PARTY IS BOUND OR SUBJECT
TO AND (III) DO NOT AND WILL NOT CAUSE THE SUSPENSION, REVOCATION, IMPAIRMENT,
FORFEITURE OR NONRENEWAL OF ANY LICENSE APPLICABLE TO IBIS, THE BUSINESS OR ANY
OF IBIS’ OPERATIONS, ASSETS OR PROPERTIES.

 


(E)   DUE ORGANIZATION; QUALIFICATION. EACH OF IBIS AND ISIS IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE, WITH FULL CORPORATE POWER AND AUTHORITY TO ENTER INTO EACH OF
THE TRANSACTION DOCUMENTS. EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, IBIS HAS OBTAINED AND CURRENTLY MAINTAINS ALL
QUALIFICATIONS TO DO BUSINESS AS A FOREIGN CORPORATION IN ALL JURISDICTIONS IN
WHICH THE CHARACTER OF THE BUSINESS REQUIRES IT TO BE SO QUALIFIED. IBIS HAS ALL
REQUISITE POWER AND AUTHORITY AND ALL AUTHORIZATIONS AND LICENSES NECESSARY TO
OWN, OPERATE OR CONDUCT THE BUSINESS.

 

20

--------------------------------------------------------------------------------


 


(F)    SUBSIDIARIES. IBIS DOES NOT OWN OR CONTROL ANY CAPITAL STOCK OR OTHER
INTEREST OF ANY PERSON. IBIS IS NOT A PARTICIPANT IN ANY JOINT VENTURE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR SIMILAR ARRANGEMENT. SINCE ITS
INCEPTION IBIS HAS NOT MERGED WITH, ACQUIRED ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF (EXCEPT PURSUANT TO THE CONTRIBUTION AGREEMENT) OR ACQUIRED THE
CAPITAL STOCK OF OR ANY INTEREST IN ANY PERSON. IBIS DOES NOT HOLD THE RIGHT TO
ACQUIRE ANY CAPITAL STOCK OR INTEREST IN ANY OTHER PERSON OR HAVE ANY OBLIGATION
TO MAKE ANY INVESTMENT IN ANY PERSON AND NO SUCH RIGHTS, CAPITAL STOCK OR
INTERESTS ARE NECESSARY FOR THE OPERATION OF THE BUSINESS. ISIS DOES NOT CONTROL
OR POSSESS THE POWER, DIRECTLY OR INDIRECTLY TO CONTROL THE MANAGEMENT, ACTIONS
OR POLICIES OF REGULUS THERAPEUTICS, LLC.

 


(G)   CAPITALIZATION; VOTING RIGHTS.

 

(I)            THE AUTHORIZED CAPITAL STOCK OF IBIS CONSISTS OF 1,228,501 SHARES
OF COMMON STOCK, PAR VALUE $0.001 PER SHARE, 1,228,501 SHARES OF WHICH ARE
ISSUED AND OUTSTANDING, 1,000,000 OF WHICH ARE HELD BY ISIS AND 228,501 SHARES
OF WHICH ARE HELD BY AMI.

 

(II)           THE ISSUED AND OUTSTANDING CAPITAL STOCK OF IBIS AS OF THE
CLOSING WILL CONSIST EXCLUSIVELY OF THE SHARES, THE ADDITIONAL SHARES AND THE
REMAINING SHARES. EXCEPT AS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT, IBIS
DOES NOT HAVE ANY OBLIGATIONS TO ISSUE OR REDEEM ANY SHARES OF CAPITAL STOCK AND
IBIS HAS NOT ISSUED ANY CAPITAL STOCK OTHER THAN THE SHARES, THE ADDITIONAL
SHARES AND THE REMAINING SHARES. NO CAPITAL STOCK ISSUED BY IBIS IS LISTED ON
ANY STOCK EXCHANGE OR UNREGULATED MARKET. OTHER THAN THE TRANSACTION DOCUMENTS,
THERE ARE NO AGREEMENTS WITH ISIS OR IBIS OR ANY OTHER PERSON WITH RESPECT TO
THE VOTING OR TRANSFER OF THE REMAINING SHARES.

 

(III)          THE REMAINING SHARES ARE: (A) DULY AUTHORIZED, VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE; (B) ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE
AND FEDERAL LAWS CONCERNING THE ISSUANCE OF CAPITAL STOCK; AND (C) FREE AND
CLEAR OF ALL ENCUMBRANCES OTHER THAN THE CALL OPTION; PROVIDED, THAT THE
REMAINING SHARES MAY BE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER STATE AND/OR
FEDERAL SECURITIES LAWS AS SET FORTH HEREIN OR AS OTHERWISE REQUIRED BY SUCH
LAWS AT THE TIME A TRANSFER IS PROPOSED.

 

(IV)          THE SALE OF THE REMAINING SHARES TO AMI HEREUNDER IS NOT SUBJECT
TO ANY PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR SIMILAR RIGHTS.

 


(H)   AGREEMENTS; LIABILITIES.

 

(I)            THERE ARE NO JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH IBIS OR
ISIS IS A PARTY CURRENTLY PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED
WHICH WOULD PREVENT IBIS OR ISIS FROM ENTERING INTO THE TRANSACTION DOCUMENTS OR
ISSUING OR TRANSFERRING THE REMAINING SHARES PURSUANT TO THE TERMS OF THE
TRANSACTION DOCUMENTS.

 

(II)           IBIS HAS NOT (A) ACCRUED, DECLARED OR PAID ANY DIVIDENDS, OR
AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY CLASS OR SERIES
OF ITS CAPITAL STOCK, (B) INCURRED OR GUARANTEED ANY INDEBTEDNESS (OTHER THAN
PERMITTED INDEBTEDNESS), (C) MADE ANY LOANS OR ADVANCES TO ANY PERSON, OTHER
THAN ADVANCES FOR REASONABLE TRAVEL EXPENSES TO IBIS EMPLOYEES IN THE ORDINARY
COURSE OF BUSINESS, OR

 

21

--------------------------------------------------------------------------------


 

(D) SOLD, EXCHANGED, LICENSED OR OTHERWISE DISPOSED OF ANY OF ITS TANGIBLE
ASSETS, OTHER THAN THE SALE OF ITS INVENTORY IN THE ORDINARY COURSE OF BUSINESS.

 

(III)          IBIS HAS NO MATERIAL OBLIGATIONS OR LIABILITIES (WHETHER ACCRUED,
ABSOLUTE, OR TO ISIS’ OR IBIS’ KNOWLEDGE CONTINGENT, UNLIQUIDATED OR OTHERWISE,
WHETHER DUE OR TO BECOME DUE AND REGARDLESS OF WHEN OR BY WHOM ASSERTED),
INCLUDING, WITHOUT LIMITATION, TAXES, EXCEPT (A) OBLIGATIONS UNDER THE IBIS
CONTRACTS MADE AVAILABLE TO AMI OR UNDER CONTRACTS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS WHICH, BECAUSE OF THE DOLLAR THRESHOLDS SET FORTH IN SECTIONS
5.1(L) AND 5.1(X), ARE NOT REQUIRED PURSUANT TO SECTIONS 5.1(L) AND 5.1(X) BELOW
TO BE DESCRIBED ON SCHEDULES 5.1(L) OR 5.1(X) (BUT NOT LIABILITIES FOR BREACHES
OF ANY SUCH CONTRACTS), (B) LIABILITIES REFLECTED ON THE MOST RECENT BALANCE
SHEET, (C) LIABILITIES AND OBLIGATIONS WHICH HAVE ARISEN AFTER THE DATE OF THE
MOST RECENT BALANCE SHEET IN THE ORDINARY COURSE OF BUSINESS (NONE OF WHICH IS
MATERIAL OR IS A LIABILITY FOR BREACH OF CONTRACT, TORT, INFRINGEMENT (DIRECTLY,
CONTRIBUTORILY, BY INDUCEMENT OR OTHERWISE), CLAIM OR WARRANTY (OTHER THAN
WARRANTY CLAIMS ARISING IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH
THE SALE OF PRODUCTS OR UNDER IBIS CONTRACTS MADE AVAILABLE TO AMI, NONE OF
WHICH WARRANTY CLAIMS INDIVIDUALLY OR IN THE AGGREGATE WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT) AND (D) OTHER LIABILITIES AND
OBLIGATIONS TO THE EXTENT EXPRESSLY DISCLOSED IN SCHEDULE 5.1(H)(III).

 


(I)    OBLIGATIONS TO RELATED PARTIES. THERE ARE NO OBLIGATIONS OF IBIS TO
AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OF IBIS OR ISIS OTHER THAN (I) FOR
PAYMENT OF SALARY TO EMPLOYEES OF IBIS FOR SERVICES RENDERED IN THE ORDINARY
COURSE OF BUSINESS, (II) REIMBURSEMENT TO EMPLOYEES OF IBIS FOR REASONABLE
EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS ON BEHALF OF IBIS,
(III) STANDARD EMPLOYEE BENEFITS MADE GENERALLY AVAILABLE TO ALL EMPLOYEES,
PURSUANT TO THE PLANS DESCRIBED ON SCHEDULE 5.1(P)(II), (IV) THE BONUS
ARRANGEMENT OR (V) IBIS’ RIGHTS AND OBLIGATIONS TO ISIS UNDER THE CONTRIBUTION
AGREEMENT AND CORPORATE SERVICES AGREEMENT. TO ISIS’ AND IBIS’ KNOWLEDGE, ALL OF
THE CONTRACTS TO WHICH IBIS IS A PARTY OR BY WHICH THE BUSINESS OR ANY OF ITS
ASSETS IS BOUND HAVE BEEN NEGOTIATED ON AN ARMS LENGTH BASIS.

 


(J)    TITLE TO PROPERTIES AND TANGIBLE ASSETS; LIENS, ETC. IBIS HAS GOOD AND
MARKETABLE TITLE TO ITS PROPERTIES AND TANGIBLE ASSETS AND GOOD AND VALID TITLE
TO ITS LEASEHOLD ESTATES, IN EACH CASE SUBJECT TO NO ENCUMBRANCE OTHER THAN
(I) PERMITTED ENCUMBRANCES AND (II) RIGHTS OF THE U.S. FEDERAL GOVERNMENT IN
CERTAIN EQUIPMENT PURCHASED USING GOVERNMENT FUNDS, AS SET FORTH ON SCHEDULE
5.1(J). THE TANGIBLE ASSETS OF IBIS HAVE BEEN MAINTAINED IN ACCORDANCE WITH
NORMAL INDUSTRY PRACTICE AND ARE IN GOOD OPERATING CONDITION AND REPAIR (EXCEPT
FOR ORDINARY WEAR AND TEAR).

 


(K)   SUFFICIENCY OF ASSETS.


 

(I)            EXCEPT FOR THE SERVICES, FUNDING AND FACILITIES PROVIDED UNDER
THE CORPORATE SERVICES AGREEMENT, IBIS HAS ALL ASSETS, PROPERTIES AND RIGHTS
USED IN OR NECESSARY TO OPERATE OR CONDUCT THE BUSINESS IN ALL RESPECTS.

 

(II)           EXCEPT THE SERVICES, FUNDING AND FACILITIES PROVIDED UNDER THE
CORPORATE SERVICES AGREEMENT AND INDIRECTLY, VIA THE REMAINING SHARES, ISIS AND
ITS AFFILIATES DO NOT HAVE ANY RIGHT, TITLE OR

 

22

--------------------------------------------------------------------------------


 

INTEREST IN OR TO ANY ASSET, PROPERTY, TITLE OR INTEREST THAT IS USED IN OR
NECESSARY TO OPERATE OR CONDUCT THE BUSINESS AS CONDUCTED ON AND PRIOR TO THE
CLOSING DATE OR AS CONTEMPLATED TO BE CONDUCTED BY IBIS AND ISIS AFTER THE
CLOSING DATE AS REFLECTED IN THE OFFERING MEMORANDUM AND MANAGEMENT
PRESENTATIONS. PURSUANT TO THE CONTRIBUTION AGREEMENT, ISIS HAS TRANSFERRED TO
IBIS ALL ASSETS, PROPERTIES AND RIGHTS ISIS OWNED OR WHICH ARE OR WERE USED IN
OR NECESSARY TO OPERATE OR CONDUCT THE BUSINESS EXCEPT THE SERVICES, FUNDING AND
FACILITIES PROVIDED UNDER THE CORPORATE SERVICES AGREEMENT. NO PERSON EMPLOYED
BY THE DIVISION PRIOR TO THE DATE OF THE CONTRIBUTION AGREEMENT IS CURRENTLY
EMPLOYED BY ISIS AND NO FORMER EMPLOYEE OF IBIS OR THE DIVISION IS OR HAS BEEN
EMPLOYED BY ISIS.

 


(L)    INTELLECTUAL PROPERTY.

 

(I)            SCHEDULE 5.1(L)(I) SETS FORTH A COMPLETE AND CORRECT LIST OF ALL
OF THE FOLLOWING INTELLECTUAL PROPERTY USED IN OR NECESSARY TO OPERATE OR
CONDUCT THE BUSINESS (WHETHER OWNED BY IBIS OR ANY OTHER PERSON), AND INDICATES
WITH RESPECT TO EACH ITEM, WHETHER IBIS OWNS OR LICENSES SUCH INTELLECTUAL
PROPERTY AND THE OWNER OF ANY INTELLECTUAL PROPERTY COVERED BY SUCH LICENSE: 
(A) PATENTED OR REGISTERED INTELLECTUAL PROPERTY AND PENDING PATENT APPLICATIONS
OR OTHER APPLICATIONS FOR REGISTRATIONS OF INTELLECTUAL PROPERTY (INCLUDING
JURISDICTION, REGISTRATION AND APPLICATION NUMBER, AS APPLICABLE, AND RECORD
OWNER), (B) REGISTERED AND MATERIAL UNREGISTERED TRADEMARKS, SERVICE MARKS,
TRADE NAMES, AND INTERNET DOMAIN NAMES, (C) SOFTWARE (OTHER THAN UNMODIFIED,
COMMERCIALLY AVAILABLE, OFF-THE-SHELF SOFTWARE PURCHASED OR LICENSED FOR LESS
THAN AN INDIVIDUAL COST OF [***] AND A TOTAL COST OF [***] IN THE AGGREGATE FOR
ALL SUCH LICENSES), (D) MATERIAL ALGORITHMS EMBODIED IN THE PRODUCTS AND ANY
OTHER MATERIAL TRADE SECRETS; AND (E) ALL OTHER MATERIAL INTELLECTUAL PROPERTY
USED IN OR NECESSARY TO OPERATE OR CONDUCT THE BUSINESS (INCLUDING, WITHOUT
LIMITATION, ALL INTELLECTUAL PROPERTY SET FORTH OR REQUIRED TO BE SET FORTH IN
THE FOLLOWING SCHEDULES TO THE CONTRIBUTION AGREEMENT: SCHEDULE 2.1 (IBIS
BUSINESS ASSETS), SCHEDULE 2.2 (IBIS BUSINESS PATENTS), SCHEDULE 2.5 (IBIS
TRADEMARKS) AND SCHEDULE 2.6 (IBIS BUSINESS SOFTWARE)) (ALL INTELLECTUAL
PROPERTY DESCRIBED IN THE FOREGOING, (A) THROUGH (E), COLLECTIVELY, (WITHOUT
REGARD TO WHETHER SUCH INTELLECTUAL PROPERTY IS SET FORTH ON SCHEDULE 5.1(L)(I))
“BUSINESS IP”).

 

(II)           SCHEDULE 5.1(L)(II) SETS FORTH A COMPLETE AND CORRECT LIST OF ALL
OF THE FOLLOWING CONTRACTS (OTHER THAN LICENSES FOR UNMODIFIED, COMMERCIALLY
AVAILABLE, OFF-THE-SHELF SOFTWARE PURCHASED OR LICENSED FOR LESS THAN AN
INDIVIDUAL COST OF [***] AND A TOTAL COST OF [***] IN THE AGGREGATE FOR ALL SUCH
LICENSES) RELATING TO THE BUSINESS IP (COLLECTIVELY, THE “IP CONTRACTS”):
(A) CONTRACTS IN WHICH IBIS OR ISIS OR ANY OF THEIR RESPECTIVE AFFILIATES IS A
LICENSEE OR SUBLICENSEE OF BUSINESS IP; (B) CONTRACTS IN WHICH IBIS OR ISIS OR
ANY OF THEIR RESPECTIVE AFFILIATES IS A LICENSOR OR SUBLICENSOR OF BUSINESS IP;
(C) CONTRACTS TO WHICH IBIS OR ISIS OR ANY OF THEIR RESPECTIVE AFFILIATES IS A
PARTY, OR BY WHICH ANY OF THE BUSINESS IP IS BOUND, THAT GIVE ANY THIRD PARTY
ANY RIGHT, TITLE OR INTEREST IN OR TO ANY SUCH BUSINESS IP; (D) CONTRACTS WITH
ANY GOVERNMENTAL AUTHORITY WHEREIN ANY PORTION OF THE BUSINESS IP WAS DEVELOPED
OR USED (“GOVERNMENT CONTRACTS”); AND (E) CONTRACTS THAT RESTRICT IBIS’ RIGHTS
IN OR USE OR DISCLOSURE OF BUSINESS IP.

 

23

--------------------------------------------------------------------------------


 

(III)          IBIS OWNS AND POSSESSES ALL RIGHT, TITLE AND INTEREST IN AND TO,
FREE AND CLEAR OF ALL ENCUMBRANCES (OTHER THAN THE RIGHTS OF GOVERNMENTAL
AUTHORITIES UNDER GOVERNMENT CONTRACTS IDENTIFIED IN SCHEDULE 5.1(L)(III) TO THE
INTELLECTUAL PROPERTY IDENTIFIED IN SUCH SCHEDULE) OR HAS A VALID AND
ENFORCEABLE LICENSE TO USE (PURSUANT TO A WRITTEN LICENSE AGREEMENT SET FORTH
AND DESCRIBED IN SCHEDULE 5.1(L)(II) OR A WRITTEN LICENSE FOR UNMODIFIED,
COMMERCIALLY AVAILABLE, OFF-THE-SHELF SOFTWARE PURCHASED OR LICENSED FOR LESS
THAN AN INDIVIDUAL COST OF [***] AND A TOTAL COST OF [***] IN THE AGGREGATE) THE
BUSINESS IP.

 

(IV)          NEITHER ISIS NOR ANY OF ITS AFFILIATES (OTHER THAN IBIS) HAS ANY
RIGHT, TITLE OR INTEREST IN OR TO ANY OF THE BUSINESS IP.

 

(V)           TO ISIS’ OR IBIS’ KNOWLEDGE, NEITHER IBIS, NOR WITH RESPECT TO THE
BUSINESS, ISIS, HAS INFRINGED (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR
OTHERWISE), MISAPPROPRIATED OR OTHERWISE CONFLICTED WITH, AND THE OPERATION OF
THE BUSINESS (INCLUDING THE DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF
THE T5000 BIOSENSOR SYSTEM, THE [***], AND THE ASSAY KITS SPECIFICALLY LISTED IN
THE [***]) DOES NOT AND WILL NOT INFRINGE (DIRECTLY, CONTRIBUTORILY, BY
INDUCEMENT OR OTHERWISE), MISAPPROPRIATE OR OTHERWISE CONFLICT WITH, THE
PATENTS, TRADEMARKS, COPYRIGHTS OR TRADE SECRETS OF ANY PERSON, AND NEITHER IBIS
NOR ISIS IS AWARE OF ANY FACTS THAT INDICATE A LIKELIHOOD OF ANY OF THE
FOREGOING (INCLUDING WITHOUT LIMITATION, ORAL OR WRITTEN DEMANDS OR OFFERS TO
LICENSE ANY INTELLECTUAL PROPERTY FROM ANY PERSON). WITH RESPECT TO WHETHER THE
OPERATION OR CONDUCT OF THE BUSINESS HAS OR WILL INFRINGE (DIRECTLY,
CONTRIBUTORILY, BY INDUCEMENT OR OTHERWISE), MISAPPROPRIATE OR OTHERWISE
CONFLICT WITH PATENT, TRADEMARK, COPYRIGHT OR TRADE SECRETS OF ANY PERSON (OTHER
THAN IBIS OR ISIS OR THEIR RESPECTIVE AFFILIATES), THE PARTIES HERETO ARE
RELYING UPON THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECTION 5.1(L)(V) AND NOT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTIONS 5.1(K)(I), 5.1(L)(VIII) OR 5.1(L)(IX).

 

(VI)          ALL OF THE BUSINESS IP IS VALID AND TO ISIS’ OR IBIS’ KNOWLEDGE
ENFORCEABLE. ISIS AND IBIS HAVE TAKEN ALL NECESSARY ACTIONS TO MAINTAIN AND
PROTECT ALL OF THE BUSINESS IP, INCLUDING, WITHOUT LIMITATION, ENTERING INTO
CONFIDENTIALITY AGREEMENTS WITH EACH OF ITS EMPLOYEES, CONSULTANTS AND
INDEPENDENT CONTRACTORS, AND CUSTOMERS AND VENDORS AS NECESSARY SO AS NOT TO
ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY THEREOF AND HAVE COMPLIED WITH
DISCLOSURE REQUIREMENTS AS PROVIDED BY ANY GOVERNMENT CONTRACT. NEITHER IBIS NOR
ISIS HAS DISCLOSED ANY SOURCE CODE FOR ANY SOFTWARE INCLUDED IN THE BUSINESS IP
TO ANY PERSON IN A MANNER THAT WOULD IMPAIR THE TRADE SECRET OR OTHER
INTELLECTUAL PROPERTY PROTECTION OF SUCH SOURCE CODE. THERE ARE NO CLAIMS,
OPPOSITIONS OR CANCELLATION PROCEEDINGS THAT EITHER WERE MADE OR BROUGHT WITHIN
THE PAST [***] YEARS, OR ARE PRESENTLY PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE,
THREATENED, AGAINST EITHER IBIS OR ISIS CONTESTING THE VALIDITY, USE, OWNERSHIP,
ENFORCEABILITY OR REGISTRABILITY OF ANY BUSINESS IP. NEITHER IBIS NOR ISIS IS
AWARE OF ANY BASIS FOR ANY SUCH CLAIM, OPPOSITION OR CANCELLATION PROCEEDING,
AND NEITHER IBIS NOR ISIS HAS RECEIVED ANY NOTICES REGARDING ANY OF THE
FOREGOING. NO LOSS OR EXPIRATION OF ANY MATERIAL BUSINESS IP IS PENDING OR
REASONABLY FORESEEABLE OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED, EXCEPT FOR
PATENTS EXPIRING AT THE END OF THEIR STATUTORY TERMS (AND NOT AS A RESULT OF ANY
ACT OR OMISSION BY EITHER IBIS OR ISIS, INCLUDING, WITHOUT LIMITATION, A FAILURE
TO PAY ANY REQUIRED MAINTENANCE FEES) OR LIMITATIONS TO THE SCOPE OF CLAIMS OF
ANY PENDING PATENT APPLICATION

 

24

--------------------------------------------------------------------------------


 

MADE DURING THE ORDINARY COURSE OF PROSECUTING SUCH PENDING PATENT APPLICATIONS.
COMPLETE COPIES OF ALL FILE HISTORIES FOR ISSUED PATENTS AND PENDING PATENT
APPLICATIONS OF THE BUSINESS IP OWNED OR HELD BY EITHER IBIS OR ISIS HAVE BEEN
PROVIDED TO AMI.

 

(VII)         TO ISIS’ OR IBIS’ KNOWLEDGE, (A) NO PERSON HAS INFRINGED
(DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR OTHERWISE) OR MISAPPROPRIATED ANY OF
THE BUSINESS IP AND (B) NO PERSON IS INFRINGING (DIRECTLY, CONTRIBUTORILY, BY
INDUCEMENT OR OTHERWISE) OR MISAPPROPRIATING ANY OF THE BUSINESS IP.

 

(VIII)        IBIS HAS SUFFICIENT RIGHT, TITLE AND INTEREST IN AND TO THE
BUSINESS IP: (A) TO CONDUCT THE BUSINESS, INCLUDING THE DEVELOPMENT, MANUFACTURE
AND COMMERCIALIZATION OF THE T5000 BIOSENSOR SYSTEM (INCLUDING THE [***] AND THE
ASSAY KITS SPECIFICALLY LISTED IN THE [***] ON A WORLDWIDE BASIS, WITH NO
PAYMENT OBLIGATION TO ANY PERSON, EXCEPT PURSUANT TO AN IP CONTRACT, AND (B) TO
MAKE, HAVE MADE, IMPORT, USE, OFFER FOR SALE, OR SELL ANY PRODUCT (INCLUDING
[***] CURRENTLY MARKETED BY THE BUSINESS AND THE ASSAY KITS SPECIFICALLY LISTED
IN THE [***] WITHOUT INFRINGING (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR
OTHERWISE), MISAPPROPRIATING OR CONFLICTING WITH ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY PERSON. THE BUSINESS IP IS AND WILL BE AS OF THE CLOSING DATE,
OWNED BY OR AVAILABLE FOR USE BY IBIS ON TERMS AND CONDITIONS IDENTICAL TO THOSE
UNDER WHICH IT WAS OWNED OR USED BY IBIS AND THE BUSINESS PRIOR TO THE DATE
HEREOF.

 

(IX)           TO ISIS’ OR IBIS’ KNOWLEDGE, IBIS HAS SUFFICIENT RIGHT, TITLE AND
INTEREST IN AND TO THE BUSINESS IP: (A) TO DEVELOP, MANUFACTURE AND
COMMERCIALIZE THE [***] ON A WORLDWIDE BASIS, WITH NO PAYMENT OBLIGATION TO ANY
PERSON, EXCEPT PURSUANT TO AN IP CONTRACT MADE AVAILABLE TO AMI, AND (B) TO
MAKE, HAVE MADE, IMPORT, USE, OFFER FOR SALE, OR SELL THE [***] WITHOUT
INFRINGING (DIRECTLY, CONTRIBUTORILY, BY INDUCEMENT OR OTHERWISE),
MISAPPROPRIATING OR CONFLICTING WITH ANY INTELLECTUAL PROPERTY RIGHTS OF ANY
PERSON.

 

(X)            NO FUNDING, FACILITIES OR RESOURCES OF A GOVERNMENTAL AUTHORITY,
UNIVERSITY, COLLEGE, OTHER EDUCATIONAL INSTITUTION OR RESEARCH CENTER OR FUNDING
FROM THIRD PARTIES WAS USED IN THE DEVELOPMENT OF ANY OF THE BUSINESS IP AND NO
GOVERNMENTAL AUTHORITY, UNIVERSITY, COLLEGE, OTHER EDUCATIONAL INSTITUTION OR
RESEARCH CENTER HAS ANY CLAIM OR RIGHT IN OR TO ANY OF THE BUSINESS IP.

 

(XI)           EACH CURRENT OR FORMER EMPLOYEE OF EACH ISIS PARTY OR ANY OF
THEIR RESPECTIVE AFFILIATES, WHO WAS INVOLVED IN, OR WHO CONTRIBUTED TO, THE
CREATION OR DEVELOPMENT OF ANY BUSINESS IP, EXECUTED THE STANDARD FORM OF
PROPRIETARY RIGHTS AGREEMENT SET FORTH IN SCHEDULE 5.1(L)(XI) UPON COMMENCEMENT
OF HIS OR HER EMPLOYMENT AND EACH SUCH CURRENT OR FORMER EMPLOYEE AND ANY
CONSULTANT OR INDEPENDENT CONTRACTOR WHO WAS INVOLVED IN, OR WHO CONTRIBUTED TO,
THE CREATION OR DEVELOPMENT OF ANY BUSINESS IP HAS VALIDLY ASSIGNED ALL RIGHT,
TITLE AND INTEREST IN AND TO SUCH BUSINESS IP TO IBIS.

 

(XII)          NONE OF THE TRANSACTION DOCUMENTS NOR THE TRANSACTIONS
CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS WOULD RESULT IN OR REASONABLY
BE EXPECTED TO RESULT IN:  (A) IBIS, AMI OR ANY OF THEIR RESPECTIVE AFFILIATES
GRANTING TO ANY PERSON ANY RIGHT TO OR WITH RESPECT TO ANY INTELLECTUAL PROPERTY
OWNED BY, OR LICENSED TO,

 

25

--------------------------------------------------------------------------------


 

ANY OF THEM AS A RESULT OF ANY ENCUMBRANCE OR CONTRACT TO WHICH, IBIS OR ANY OF
THEIR AFFILIATES IS A PARTY OR BOUND BY, (B) OTHER THAN STANDARD
NON-SOLICITATION AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND
MADE AVAILABLE TO AMI, IBIS, AMI OR ANY OF THEIR RESPECTIVE AFFILIATES BEING
BOUND BY, OR SUBJECT TO, ANY NON-COMPETE OR OTHER MATERIAL RESTRICTION ON THE
OPERATION OR SCOPE OF THEIR RESPECTIVE BUSINESSES AS A RESULT OF ANY ENCUMBRANCE
OR CONTRACT TO WHICH ISIS, IBIS OR ANY OF THEIR AFFILIATES IS A PARTY OR BOUND
BY, (C) OTHER THAN AS CONTEMPLATED BY THE ACQUISITION AGREEMENT, IBIS, AMI OR
ANY OF THEIR RESPECTIVE AFFILIATES BEING OBLIGATED TO PAY ANY ROYALTIES OR OTHER
MATERIAL AMOUNTS, TO INCREASE OR ACCELERATE ANY ROYALTY OR PAYMENT OBLIGATION,
OR TO OFFER ANY DISCOUNTS, TO ANY PERSON AS A RESULT OF ANY ENCUMBRANCE OR
CONTRACT TO WHICH ISIS, IBIS OR ANY OF THEIR AFFILIATES IS A PARTY OR BOUND BY,
OR (D) ANY ADVERSE EFFECT ON IBIS’ RIGHT, TITLE OR INTEREST IN AND TO ANY OF THE
BUSINESS IP.

 

(XIII)         ALL COMPONENTS OF THE CURRENT VERSION OF THE T5000 BIOSENSOR
SYSTEM PERFORM IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THEIR CURRENTLY
ADVERTISED, DISPLAYED, DISTRIBUTED OR PUBLISHED SPECIFICATIONS. ALL SERVICES
THAT HAVE BEEN PERFORMED IN THE CONDUCT OF THE BUSINESS WERE PERFORMED IN
MATERIAL CONFORMITY WITH THE TERMS AND REQUIREMENTS OF THE RELATED CONTRACTS AND
ALL APPLICABLE LAWS. ALL SOFTWARE INCLUDED IN THE BUSINESS IP IS FREE OF ANY
DISABLING CODES OR INSTRUCTIONS, TIMER, COPY PROTECTION DEVICE, CLOCK, COUNTER
OR OTHER LIMITING DESIGN OR ROUTING AND ANY “BACK DOOR,” “TIME BOMB,” “TROJAN
HORSE,” “WORM,” “DROP DEAD DEVICE,” “VIRUS” OR OTHER SIMILAR DISABLING CODES,
SOFTWARE ROUTINES OR HARDWARE COMPONENTS. NO OPEN SOURCE, PUBLIC SOURCE OR OTHER
SOFTWARE THAT IS LICENSED PURSUANT TO A LICENSE THAT PURPORTS TO REQUIRE THE
DISTRIBUTION OF, OR ACCESS TO, SOURCE CODE OR PURPORTS TO RESTRICT ONE’S ABILITY
TO CHARGE FOR DISTRIBUTION OF SOFTWARE (INCLUDING, WITHOUT LIMITATION, ANY
VERSION OF ANY SOFTWARE LICENSED PURSUANT TO ANY GNU GENERAL PUBLIC LICENSE OR
LIMITED GENERAL PUBLIC LICENSE OR OTHER SOFTWARE), WAS USED IN, INCORPORATED
INTO, INTEGRATED OR BUNDLED WITH ANY SOFTWARE THAT HAS BEEN USED IN THE T5000
BIOSENSOR SYSTEM OR ANY OTHER PRODUCT THAT HAS BEEN DISTRIBUTED OR IS CURRENTLY
DISTRIBUTED. IBIS DOES NOT HAVE ANY PLANS TO INCLUDE ANY SUCH SOFTWARE IN ANY
SUCH SYSTEM OR PRODUCT. THE SOURCE CODE FOR ALL SOFTWARE INCLUDED IN THE
BUSINESS IP IS SUFFICIENTLY DOCUMENTED SUCH THAT A SOFTWARE PROGRAMMER OF
ORDINARY SKILL WOULD BE ABLE TO MAINTAIN AND MODIFY SUCH SOURCE CODE USING
REASONABLE EFFORTS.

 

(XIV)        WITHOUT LIMITING ANY OTHER REPRESENTATION OR WARRANTY HEREIN, THE
COMPUTER AND OTHER INFORMATION TECHNOLOGY SYSTEMS AND NETWORKS OWNED OR
CONTRACTED FOR BY IBIS HAVE BEEN MAINTAINED IN ACCORDANCE WITH NORMAL INDUSTRY
PRACTICE, ARE IN GOOD OPERATING CONDITION AND REPAIR (EXCEPT FOR ORDINARY WEAR
AND TEAR) AND ARE SUFFICIENT FOR THE OPERATION OF THE BUSINESS. EACH OF IBIS AND
ISIS HAS TAKEN ALL REASONABLY NECESSARY ACTION TO SAFEGUARD THE COMPUTER AND
OTHER INFORMATION TECHNOLOGY SYSTEMS AND NETWORKS USED IN THE OPERATION OF THE
BUSINESS AND THERE HAS BEEN NO UNAUTHORIZED INTRUSIONS OR BREACHES OF THE
SECURITY OF THE COMPUTER AND OTHER INFORMATION TECHNOLOGY SYSTEMS AND NETWORKS
USED IN THE BUSINESS THAT HAVE MATERIALLY COMPROMISED OR ARE CURRENTLY
MATERIALLY COMPROMISING THE SECURITY, INTEGRITY OR OPERATIONS OF SUCH SYSTEMS OR
NETWORKS.

 

(XV)         THE INDIVIDUALS IDENTIFIED AS THE OUTSIDE COUNSEL INVOLVED IN THE
DEVELOPMENT OR PROSECUTION OF THE BUSINESS IP ON SCHEDULE 1(RR) REPRESENT THE

 

26

--------------------------------------------------------------------------------


 

OUTSIDE COUNSEL WHO HAVE PROVIDED ISIS OR IBIS STRATEGIC LEGAL AND INTELLECTUAL
PROPERTY ADVICE RELATED TO THE BUSINESS IP AND THE IBIS BUSINESS DURING THE
THREE (3) YEARS PRIOR TO THE CLOSING DATE.

 


(M)  COMPLIANCE WITH OTHER INSTRUMENTS. NEITHER IBIS NOR, WITH RESPECT TO THE
BUSINESS, ISIS IS IN VIOLATION OR DEFAULT OF ANY TERM OF ITS CHARTER DOCUMENTS,
EACH AS AMENDED, OR OF ANY PROVISION OF ANY CONTRACT TO WHICH IT IS PARTY OR BY
WHICH THE BUSINESS IS BOUND OR OF ANY JUDGMENT, DECREE, ORDER OR WRIT.

 


(N)   LITIGATION. THERE IS NO CLAIM PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE,
THREATENED AGAINST IBIS OR, WITH RESPECT TO THE BUSINESS, ISIS (OR AGAINST ANY
IBIS OR ISIS EMPLOYEE (IN THEIR CAPACITY AS SUCH)), AT LAW OR IN EQUITY, OR
BEFORE OR BY ANY GOVERNMENTAL AUTHORITY, AND TO ISIS’ OR IBIS’ KNOWLEDGE, THERE
IS NO REASONABLE BASIS FOR ANY OF THE FOREGOING. NEITHER IBIS NOR, WITH RESPECT
TO THE BUSINESS, ISIS IS SUBJECT TO ANY OUTSTANDING ORDER, JUDGMENT, OR DECREE
ISSUED BY ANY GOVERNMENTAL AUTHORITY OR ANY ARBITRATOR. NEITHER IBIS NOR ANY OF
ITS AFFILIATES HAS RECEIVED ANY OPINION OR MEMORANDUM OR ADVICE FROM LEGAL
COUNSEL TO THE EFFECT THAT IBIS OR THE BUSINESS IS OR WAS EXPOSED, FROM A LEGAL
STANDPOINT, TO ANY MATERIAL LIABILITY.

 


(O)   TAX MATTERS.


 

(I)            IBIS HAS FILED ALL REQUIRED TAX RETURNS. ALL TAXES OWED AND DUE
BY IBIS HAVE BEEN PAID. NO CLAIM HAS EVER BEEN MADE BY AN AUTHORITY IN ANY
JURISDICTION THAT IBIS IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION.
THERE ARE NO ENCUMBRANCES ON ANY OF THE ASSETS USED BY IBIS THAT AROSE IN
CONNECTION WITH ANY FAILURE (OR ALLEGED FAILURE) TO PAY ANY TAX. SCHEDULE
5.1(O)(I) CONTAINS A LIST OF STATES, TERRITORIES AND JURISDICTIONS (WHETHER
FOREIGN OR DOMESTIC) IN WHICH IBIS IS REQUIRED TO FILE TAX RETURNS.

 

(II)           IBIS HAS WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE BEEN
WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR OWING BY IBIS TO ANY
EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER, OR OTHER THIRD PARTY,
AND ALL FORMS W-2 AND 1099 REQUIRED WITH RESPECT THERETO HAVE BEEN PROPERLY
COMPLETED.

 

(III)          THERE IS NO DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY OF IBIS
EITHER (A) CLAIMED OR RAISED BY ANY GOVERNMENTAL AUTHORITY OR (B) AS TO WHICH
ISIS OR IBIS HAS KNOWLEDGE.

 

(IV)          NEITHER IBIS NOR, WITH RESPECT TO THE BUSINESS, ISIS, HAS WAIVED
ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR AGREED TO ANY EXTENSION OF
TIME WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY.

 

(V)           TO ISIS’ OR IBIS’ KNOWLEDGE BASED IN GOOD FAITH ON ADVICE OF
DELOITTE & TOUCHE LLP, (A) IBIS AND ISIS ARE AND WILL BE MEMBERS OF THE SAME
CONSOLIDATED GROUP, AS SUCH TERM IS DEFINED BY TREASURY REGULATION
§ 1.1502-1(H), WITH ISIS BEING THE COMMON PARENT OF SUCH CONSOLIDATED GROUP FOR
ALL TAXABLE YEARS THROUGH AND INCLUDING THE CLOSING AND (B) UNLESS THE
PROVISIONS OF THE CODE PERTAINING TO FILING TAX RETURNS AS A CONSOLIDATED GROUP
ARE AMENDED PRIOR TO THE CLOSING, IBIS AND ISIS WILL BE ELIGIBLE TO FILE A
CONSOLIDATED TAX RETURN IN LIEU OF SEPARATE TAX RETURNS WITH RESPECT

 

27

--------------------------------------------------------------------------------


 

TO INCOME TAX IMPOSED BY CHAPTER 1 OF THE CODE FOR ALL TAXABLE YEARS THROUGH AND
INCLUDING THE CLOSING.

 

(VI)          IBIS IS NOT AND WILL NOT AT THE CLOSING BE A PARTY TO ANY ORAL OR
WRITTEN TAX SHARING AGREEMENTS OR ARRANGEMENTS.

 


(P)   EMPLOYEES.


 

(I)            NEITHER IBIS NOR, WITH RESPECT TO THE BUSINESS, ISIS, IS PARTY TO
ANY COLLECTIVE BARGAINING AGREEMENT. THERE IS NO LABOR UNION ORGANIZING ACTIVITY
PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED WITH RESPECT TO IBIS. EACH
OF IBIS AND, WITH RESPECT TO THE BUSINESS, ISIS HAS COMPLIED WITH ALL APPLICABLE
LAWS RELATING TO THE EMPLOYMENT OF LABOR AND, WITHIN THE LAST FIVE (5) YEARS,
NEITHER IBIS NOR ISIS, WITH RESPECT TO THE BUSINESS, HAS EXPERIENCED ANY STRIKE,
WORK STOPPAGE, LOCKOUT, GRIEVANCE, UNFAIR LABOR PRACTICE CLAIM OR OTHER LABOR
RELATION PROBLEM, INCLUDING, WITHOUT LIMITATION, ANY WRITTEN DISPUTE WITH OR
CLAIM BY FORMER EMPLOYEES REGARDING TERMINATION AND/OR SEVERANCE PAY. TO THE
KNOWLEDGE OF ISIS OR IBIS, NO EXECUTIVE, KEY EMPLOYEE OR GROUP OF EMPLOYEES OF
IBIS HAS ANY PLANS TO TERMINATE EMPLOYMENT WITH IBIS. IN THE PAST THREE
(3) YEARS, IBIS AND ISIS HAVE COMPLIED IN ALL RESPECTS WITH THE NOTIFICATION
PROVISIONS (OR PAID SEVERANCE IN LIEU THEREOF) OF THE WARN ACT AND APPLICABLE
SIMILAR STATE OR LOCAL LAWS. NO EXECUTIVE, KEY EMPLOYEE OR GROUP OF EMPLOYEES OF
IBIS OR THE BUSINESS HAS BEEN TERMINATED OR RESIGNED THEIR EMPLOYMENT SINCE THE
INVESTMENT DATE.

 

(II)           SCHEDULE 5.1(P)(II) CONTAINS A TRUE AND COMPLETE LIST OF EACH
EMPLOYMENT (OTHER THAN AT-WILL OFFER LETTERS WITH NO SEVERANCE, COMPENSATION
TERM GUARANTEE OR MATERIAL BENEFIT), BONUS, FRINGE BENEFIT, DEFERRED
COMPENSATION, INCENTIVE COMPENSATION, STOCK PURCHASE, STOCK OPTION, STOCK
APPRECIATION RIGHT OR OTHER STOCK-BASED INCENTIVE, SEVERANCE, CHANGE-IN-CONTROL,
OR OTHER TERMINATION PAY, HOSPITALIZATION OR OTHER MEDICAL, DISABILITY, LIFE OR
OTHER INSURANCE, SUPPLEMENTAL UNEMPLOYMENT BENEFITS, PROFIT-SHARING, PENSION, OR
RETIREMENT PLAN, PROGRAM OR CONTRACT AND EACH OTHER EMPLOYEE BENEFIT PLAN,
PROGRAM OR CONTRACT SPONSORED, MAINTAINED OR CONTRIBUTED TO OR REQUIRED TO BE
CONTRIBUTED TO BY IBIS, OR BY ANY TRADE OR BUSINESS, WHETHER OR NOT INCORPORATED
(AN “ERISA AFFILIATE”), THAT TOGETHER WITH IBIS OR ISIS WOULD BE DEEMED A
“SINGLE EMPLOYER” UNDER SECTION 414(B), (C), (M) OR (O) OF THE CODE, FOR THE
BENEFIT OF ANY CURRENT OR FORMER EMPLOYEE OR DIRECTOR OF IBIS (THE “PLANS”).
SCHEDULE 5.1(P)(II) IDENTIFIES EACH PLAN THAT IS AN “EMPLOYEE WELFARE BENEFIT
PLAN” OR “EMPLOYEE PENSION BENEFIT PLAN” AS SUCH TERMS ARE DEFINED IN SECTIONS
3(1) AND 3(2) OF ERISA (SUCH PLANS BEING HEREINAFTER REFERRED TO COLLECTIVELY AS
THE “ERISA PLANS”).

 

(III)          EXCEPT AS SPECIFIED IN SECTION 8.11(D), NEITHER IBIS NOR ISIS HAS
ANY FORMAL PLAN OR BINDING COMMITMENT TO CREATE ANY ADDITIONAL PLAN OR MODIFY OR
CHANGE ANY EXISTING PLAN THAT WOULD AFFECT ANY CURRENT OR FORMER EMPLOYEE OR
DIRECTOR OF IBIS, EXCEPT AS REQUIRED BY APPLICABLE LAW OR TO CONFORM SUCH PLAN
TO THE REQUIREMENTS OF ANY APPLICABLE LAW. EXCEPT FOR THE MASTER AGREEMENT AND
THIS AGREEMENT, THERE ARE NO CONTRACTS OR OMISSIONS THAT WOULD PREVENT OR IMPAIR
ANY PLAN (INCLUDING ANY PLAN COVERING RETIREES OR OTHER FORMER EMPLOYEES) FROM
BEING AMENDED OR TERMINATED BY IBIS OR ISIS PRIOR TO OR AT THE CLOSING, OR, WITH
RESPECT TO THE PLANS LISTED ON SCHEDULE 5.1(P)(XII)

 

28

--------------------------------------------------------------------------------


 

IF ANY, BY IBIS OR AMI (OR ANY SUCCESSOR THERETO) ON OR AT ANY TIME AFTER THE
CLOSING.

 

(IV)          NEITHER ISIS NOR IBIS HAS INCURRED AND HAS NO REASON TO EXPECT
THAT EITHER WILL INCUR ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION
(OTHER THAN PREMIUM PAYMENTS) OR OTHERWISE UNDER TITLE IV OF ERISA (INCLUDING
ANY WITHDRAWAL LIABILITY) OR UNDER THE CODE OR ANY APPLICABLE LAW WITH RESPECT
TO ANY EMPLOYEE PENSION BENEFIT PLAN THAT ISIS OR IBIS, OR ANY OTHER ENTITY THAT
TOGETHER WITH ISIS OR IBIS IS TREATED AS A SINGLE EMPLOYER UNDER SECTION 414 OF
THE CODE, MAINTAINS OR EVER HAS MAINTAINED OR TO WHICH IT CONTRIBUTES, EVER HAS
CONTRIBUTED, OR EVER HAS BEEN REQUIRED TO CONTRIBUTE.

 

(V)           NEITHER IBIS NOR ISIS, NOR ANY OF THE ERISA PLANS, NOR ANY TRUST
CREATED THEREUNDER, NOR TO ISIS’ OR IBIS’ KNOWLEDGE, ANY TRUSTEE OR
ADMINISTRATOR THEREOF HAS ENGAGED IN A TRANSACTION OR HAS TAKEN OR FAILED TO
TAKE ANY ACTION IN CONNECTION WITH WHICH IBIS COULD BE SUBJECT TO ANY MATERIAL
LIABILITY FOR EITHER A CIVIL PENALTY ASSESSED PURSUANT TO SECTIONS 409 OR
502(I) OF ERISA OR A TAX IMPOSED PURSUANT TO SECTIONS 4975, 4976 OR 4980B OF THE
CODE.

 

(VI)          EACH PLAN IS IN ALL MATERIAL RESPECTS IN COMPLIANCE, AND HAS BEEN
ADMINISTERED IN ALL MATERIAL RESPECTS IN ACCORDANCE, WITH THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND ALL OTHER APPLICABLE LAWS, INCLUDING, BUT NOT
LIMITED TO, MEDICAL CONTINUATION UNDER SECTION 4980B OF THE CODE. NEITHER ISIS
NOR IBIS HAS (A) ENGAGED IN ANY TRANSACTION PROHIBITED BY ERISA OR THE CODE;
(B) BREACHED ANY FIDUCIARY DUTY OWED BY IT WITH RESPECT TO THE PLANS; OR
(C) FAILED TO FILE AND DISTRIBUTE TIMELY AND PROPERLY ALL REPORTS AND
INFORMATION REQUIRED TO BE FILED OR DISTRIBUTED IN ACCORDANCE WITH ERISA OR THE
CODE.

 

(VII)         OTHER THAN ROUTINE CLAIMS FOR BENEFITS, THERE ARE NO CLAIMS,
INTERNAL REVENUE SERVICE OR DEPARTMENT OF LABOR COMPLIANCE PROGRAMS OR OTHER
PROCEEDINGS PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED AGAINST OR
OTHERWISE INVOLVING ANY PLAN.

 

(VIII)        EACH PLAN WHICH IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE (A) HAS BEEN AMENDED TO REFLECT ALL REQUIREMENTS
UNDER THE CODE WHICH ARE REQUIRED TO BE ADOPTED PRIOR TO THE END OF THE
APPLICABLE REMEDIAL AMENDMENT PERIOD AND (B) HAS RECEIVED FROM THE INTERNAL
REVENUE SERVICE A FAVORABLE DETERMINATION LETTER WHICH CONSIDERS THE TERMS OF
THE PLAN AS AMENDED FOR SUCH CHANGES IN LAW.

 

(IX)           NONE OF THE PLANS OBLIGATES ISIS OR IBIS EITHER (A) TO PAY ANY
SEPARATION, SEVERANCE, TERMINATION OR SIMILAR BENEFIT TO IBIS EMPLOYEES OR
(B) TO MAKE AN EXCESS PARACHUTE PAYMENT WITHIN THE MEANING OF CODE SECTION 280G.

 

(X)            NO PLAN PROVIDES BENEFITS, INCLUDING WITHOUT LIMITATION DEATH OR
MEDICAL BENEFITS (WHETHER OR NOT INSURED), WITH RESPECT TO CURRENT OR FORMER
EMPLOYEES OF IBIS AFTER RETIREMENT OR OTHER TERMINATION OF SERVICE (OTHER THAN
(A) COVERAGE MANDATED BY ANY APPLICABLE LAW, (B) DEATH BENEFITS OR RETIREMENT
BENEFITS

 

29

--------------------------------------------------------------------------------


 

UNDER ANY EMPLOYEE PENSION BENEFIT PLAN OR (C) BENEFITS, THE FULL DIRECT COST OF
WHICH ARE BORNE BY THE CURRENT OR FORMER EMPLOYEE (OR BENEFICIARY THEREOF)).

 

(XI)           TO ISIS’ OR IBIS’ KNOWLEDGE, OTHER THAN AS PROVIDED UNDER THE
TERMS OF THE PLANS, NEITHER IBIS NOR ISIS HAS MADE ANY REPRESENTATION OR
COMMITMENT TO, OR ENTERED INTO ANY FORMAL OR INFORMAL UNDERSTANDING WITH, ANY
IBIS EMPLOYEE WITH RESPECT TO COMPENSATION, BENEFITS, OR TERMS OF EMPLOYMENT TO
BE PROVIDED BY AMI OR IBIS OR ANY OF THEIR RESPECTIVE AFFILIATES AT OR
SUBSEQUENT TO THE CLOSING.

 

(XII)          EXCEPT FOR THE BONUS ARRANGEMENT, IBIS NEITHER SPONSORS NOR
MAINTAINS NOR HAS ANY LIABILITY FOR (A) ANY OF THE PLANS OR (B) ANY OTHER
EMPLOYEE BENEFIT PLANS OR ARRANGEMENTS.

 

(XIII)         ALL CONTRIBUTIONS, PREMIUMS OR PAYMENTS UNDER OR WITH RESPECT TO
EACH PLAN WHICH ARE OR WERE DUE HAVE BEEN PAID.

 


(Q)   COMPLIANCE WITH LAWS; LICENSES.


 

(I)            IBIS, THE BUSINESS AND, WITH RESPECT TO THE BUSINESS, ISIS ARE
NOT IN MATERIAL VIOLATION OF ANY LAW. IBIS, THE BUSINESS, AND, WITH RESPECT TO
THE BUSINESS, ISIS AND IBIS’ AND ISIS’ REPRESENTATIVES HAVE COMPLIED WITH, AND
ARE IN MATERIAL COMPLIANCE WITH, ALL APPLICABLE LAWS, INCLUDING, WITHOUT
LIMITATION, THE FEDERAL FOOD, DRUG, AND COSMETIC ACT, AS AMENDED AND REGULATIONS
PROMULGATED THEREUNDER, AND ALL U.S. FOOD AND DRUG ADMINISTRATION (“FDA”) OR ITS
FOREIGN EQUIVALENT REGULATIONS GOVERNING, AMONG OTHER THINGS, THE PROTECTION OF
HUMAN SUBJECTS AND REGULATIONS GOVERNING CLINICAL INVESTIGATORS. NO GOVERNMENTAL
ORDERS, PERMISSIONS, CONSENTS, APPROVALS OR AUTHORIZATIONS ARE REQUIRED TO BE
OBTAINED AND NO REGISTRATIONS OR DECLARATIONS ARE REQUIRED TO BE FILED IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS OR THE
TRANSFER OF THE REMAINING SHARES.

 

(II)           IBIS HOLDS ALL LICENSES NECESSARY FOR THE OPERATION OR CONDUCT OF
THE BUSINESS (INCLUDING PURSUANT TO ENVIRONMENTAL LAWS). SCHEDULE
5.1(Q)(II) SETS FORTH A LIST OF ALL LICENSES MATERIAL TO THE BUSINESS (THE
“MATERIAL LICENSES”). IBIS IS AND HAS BEEN IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF SUCH MATERIAL LICENSES AND ALL MATERIAL LICENSES MAY BE RELIED
UPON BY IBIS IMMEDIATELY FOLLOWING THE CLOSING FOR THE LAWFUL OPERATION OF THE
BUSINESS AS CONDUCTED ON AND PRIOR TO THE DATE HEREOF. EACH MATERIAL LICENSE IS
VALID, BINDING AND IN FULL FORCE AND EFFECT AND IBIS AND THE BUSINESS HAVE
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF AND ARE NOT IN
DEFAULT UNDER ANY MATERIAL LICENSE AND HAVE NOT RECEIVED WRITTEN OR, TO ISIS’ OR
IBIS’ KNOWLEDGE, ORAL NOTICE THAT THE BUSINESS OR IBIS IS IN VIOLATION OF ANY OF
THE TERMS OR CONDITIONS OF SUCH MATERIAL LICENSE. NO LOSS OR SUSPENSION OF ANY
LICENSE NOR ANY PROCEEDING OR INVESTIGATION WHICH IS SEEKING SUCH A LOSS OR
SUSPENSION IS PENDING OR, TO ISIS’ OR IBIS’ KNOWLEDGE, THREATENED. NEITHER IBIS
NOR ISIS IS OPERATING UNDER ANY WRITTEN OR ORAL FORMAL OR INFORMAL AGREEMENT OR
UNDERSTANDING WITH ANY LICENSING AUTHORITY, REGULATORY AUTHORITY OR ANY OTHER
GOVERNMENTAL AUTHORITY WHICH RESTRICTS THE CONDUCT OF THE BUSINESS OR REQUIRES
IBIS OR, WITH RESPECT TO THE BUSINESS, ISIS, TO TAKE OR REFRAIN FROM TAKING ANY
ACTIONS.

 

30

--------------------------------------------------------------------------------


 


(R)    ENVIRONMENT, HEALTH AND SAFETY. IBIS AND THE BUSINESS HAVE AT ALL TIMES
MATERIALLY COMPLIED WITH AND ARE IN MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL
LAWS, INCLUDING, WITHOUT LIMITATION, ALL LICENSES AND OTHER AUTHORIZATIONS THAT
ARE REQUIRED PURSUANT TO ENVIRONMENTAL LAWS FOR THE OWNERSHIP AND OCCUPATION OF
THE ASSETS USED BY IBIS AND THE OPERATION OF THE BUSINESS. NEITHER IBIS NOR
ISIS, WITH RESPECT TO THE BUSINESS IS AWARE OF OR HAS REASON TO BE AWARE OF OR
HAS RECEIVED ANY NOTICE, REQUEST FOR INFORMATION, REPORT, ORDER, DIRECTIVE,
COMMUNICATION OR OTHER INFORMATION, WRITTEN OR ORAL, REGARDING ANY ACTUAL OR
ALLEGED VIOLATION OF ENVIRONMENTAL LAWS, OR ANY CLAIMS OR OTHER LIABILITIES OR
POTENTIAL LIABILITIES (WHETHER ACCRUED, ABSOLUTE, CONTINGENT, UNLIQUIDATED OR
OTHERWISE) ARISING UNDER ENVIRONMENTAL LAWS, RELATING TO THE BUSINESS, THE REAL
PROPERTY OR IBIS, WHICH HAS NOT BEEN RESOLVED WITHOUT LIABILITY TO IBIS. NEITHER
IBIS NOR ITS AFFILIATES NOR ANY OF ITS LEGAL PREDECESSORS HAS, IN VIOLATION OF
ENVIRONMENTAL LAWS, TREATED, STORED, DISPOSED OF, ARRANGED FOR OR PERMITTED THE
DISPOSAL OF, TRANSPORTED, HANDLED, OR RELEASED, OR EXPOSED ANY PERSON TO, ANY
HAZARDOUS MATERIALS, OR OWNED OR OPERATED ANY PROPERTY OR FACILITY (AND NO SUCH
PROPERTY OR FACILITY INCLUDING THE REAL PROPERTY IS CONTAMINATED BY ANY SUCH
HAZARDOUS MATERIALS) SO AS TO GIVE RISE TO ANY CURRENT OR FUTURE LIABILITY UNDER
ENVIRONMENTAL LAWS, INCLUDING WITHOUT LIMITATION, ANY LIABILITY TO INVESTIGATE,
REMEDIATE, CLEANUP, MONITOR OR TAKE ANY SIMILAR ACTIONS WITH RESPECT TO THE
ENVIRONMENTAL CONDITION OF ANY PROPERTY (WHETHER OWNED OR NON-OWNED), FACILITY
OR TREATMENT, STORAGE OR DISPOSAL FACILITY. NONE OF THE FOLLOWING EXISTS OR TO
ISIS’ OR IBIS’ KNOWLEDGE, HAS EVER EXISTED AT THE REAL PROPERTY: UNDERGROUND
STORAGE TANKS, SEPTIC TANKS, ASBESTOS CONTAINING MATERIALS, POLYCHLORINATED
BIPHENYLS, LEAD-BASED PAINT, UREA-FORMALDEHYDE, DUMPS, LANDFILLS, OR WASTE
DISPOSAL AREAS, SUMPS, PITS, LAGOONS, SURFACE IMPOUNDMENTS OR WETLANDS, OR ANY
CONTAMINATION OF ANY KIND OF THE SURFACE, SUBSURFACE, GROUNDWATER OR SURFACE
WATER. IBIS HAS NOT ASSUMED OR BECOME SUBJECT TO, WHETHER EXPRESSLY OR BY
OPERATION OF LAW, ANY LIABILITIES OF ANY OTHER PERSON ARISING UNDER
ENVIRONMENTAL LAWS OR PURSUANT TO ANY TYPE OF AGREEMENT. THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT DO NOT IMPOSE ANY OBLIGATION ON THE
BUSINESS UNDER ANY ENVIRONMENTAL LAW OR REQUIRE NOTIFICATION TO OR CONSENT OF
ANY GOVERNMENTAL AUTHORITY OR THIRD PARTY PURSUANT TO ANY ENVIRONMENTAL LAW.
IBIS HAS PROVIDED TO AMI COPIES OF ALL MATERIAL ENVIRONMENTAL LICENSES, REPORTS,
AUDITS, ASSESSMENTS, AND INVESTIGATIONS, AND ANY OTHER MATERIAL ENVIRONMENTAL
DOCUMENTS, RELATING TO IBIS OR THE BUSINESS TO THE EXTENT THE FOREGOING ARE IN
THE POSSESSION, CUSTODY, OR CONTROL OF ISIS OR ANY OF ITS AFFILIATES OR IBIS.

 


(S)   OFFERING VALID. ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES OF AMI CONTAINED IN SECTION 5.2 HEREOF, THE OFFER AND SALE OF THE
REMAINING SHARES WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, AND WILL HAVE BEEN REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM
REGISTRATION AND QUALIFICATION) UNDER THE REGISTRATION, PERMIT OR QUALIFICATION
REQUIREMENTS OF ALL APPLICABLE STATE SECURITIES LAWS. NEITHER ISIS NOR ANY AGENT
ON ITS BEHALF HAS SOLICITED OR WILL SOLICIT ANY OFFERS TO SELL OR HAS OFFERED TO
SELL OR WILL OFFER TO SELL ALL OR ANY PART OF THE REMAINING SHARES TO ANY PERSON
OR PERSONS SO AS TO BRING THE SALE OF SUCH REMAINING SHARES BY ISIS WITHIN THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT OR ANY STATE SECURITIES LAWS.

 


(T)    FINANCIAL STATEMENTS.


 

(I)            SCHEDULE 5.1(T)(I) ATTACHED HERETO CONTAINS THE FOLLOWING
FINANCIAL STATEMENTS (COLLECTIVELY THE “FINANCIAL STATEMENTS”): (I) THE PROFIT
AND LOSS STATEMENT FOR THE DIVISION FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007
AND (II) THE PROFIT

 

31

--------------------------------------------------------------------------------


 

AND LOSS STATEMENT FOR IBIS AND THE RELATED BALANCE SHEET (THE “MOST RECENT
BALANCE SHEET”) FOR THE NINE-MONTH PERIOD ENDED SEPTEMBER 30, 2008. THE
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP THROUGHOUT THE
PERIODS COVERED THEREBY, PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION OF IBIS OR THE DIVISION (AS THE CASE MAY BE) AS OF SUCH DATES AND THE
RESULTS OF OPERATIONS OF IBIS OR THE DIVISION (AS THE CASE MAY BE) FOR SUCH
PERIODS, AND ARE MATERIALLY CORRECT AND COMPLETE AND CONSISTENT WITH THE BOOKS
AND RECORDS OF IBIS (WHICH BOOKS AND RECORDS ARE MATERIALLY CORRECT AND
COMPLETE).

 

(II)           AS OF DECEMBER 31, 2008, THE [***], AS DETERMINED IN ACCORDANCE
WITH GAAP, ON THE IBIS BALANCE SHEET FOR THE TWELVE-MONTH PERIOD ENDING
DECEMBER 31, 2008 WILL BE NO LESS THAN $[***]. AS OF DECEMBER 31, 2008, THE
[***], AS DETERMINED IN ACCORDANCE WITH GAAP, ON THE IBIS BALANCE SHEET FOR THE
TWELVE-MONTH PERIOD ENDING DECEMBER 31, 2008 WILL BE NO MORE THAN $[***].

 


(U)   SUBSEQUENT EVENTS. SINCE THE DATE OF THE MOST RECENT BALANCE SHEET, THERE
HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, LIABILITIES,
CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, OPERATING RESULTS, PROSPECTS,
CUSTOMER RELATIONS OR SUPPLIER RELATIONS OF IBIS AND IBIS HAS AND ISIS HAS
CAUSED IBIS TO CONDUCT THE BUSINESS IN THE ORDINARY COURSE. SINCE THE DATE OF
THE MOST RECENT BALANCE SHEET:

 

(I)            IBIS HAS NOT SOLD, LEASED, TRANSFERRED, OR ASSIGNED ANY OF ITS
ASSETS TO A THIRD PARTY, TANGIBLE OR INTANGIBLE, OTHER THAN INVENTORY IN THE
ORDINARY COURSE OF BUSINESS;

 

(II)           NO PARTY (INCLUDING IBIS OR ISIS) HAS ACCELERATED, TERMINATED,
MODIFIED, OR CANCELED ANY MATERIAL CONTRACT (OR SERIES OF RELATED CONTRACTS) TO
WHICH IBIS IS OR WAS A PARTY OR BY WHICH THE BUSINESS IS OR WAS BOUND;

 

(III)          IBIS HAS MADE CAPITAL EXPENDITURES CONSISTENT WITH ITS NORMAL
COURSE OF OPERATIONS;

 

(IV)          IBIS HAS NOT EXPERIENCED ANY DAMAGE, DESTRUCTION, OR LOSS (WHETHER
OR NOT COVERED BY INSURANCE) TO ITS PROPERTY OVER $50,000 IN THE AGGREGATE;

 

(V)           IBIS HAS NOT GRANTED ANY INCREASE IN THE BASE COMPENSATION OF ANY
EMPLOYEE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS (INCLUDING AS TO AMOUNT) OR
ANY BONUS TO, ANY EMPLOYEE, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;

 

(VI)          IBIS HAS NOT AMENDED, MODIFIED, OR TERMINATED ANY PLAN (EXCEPT AS
SPECIFIED IN SECTION 8.11(D));

 

(VII)         IBIS HAS NOT ENTERED INTO ANY TRANSACTION WITH ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES, EXCEPT FOR TRANSACTIONS WITH ITS
EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII)        NEITHER IBIS NOR ISIS HAS LICENSED, SUBLICENSED, ALLOWED ANY
ENCUMBRANCE TO EXIST ON, ABANDONED, OR PERMITTED TO LAPSE ANY BUSINESS IP OR,
EXCEPT IN

 

32

--------------------------------------------------------------------------------


 

THE ORDINARY COURSE OF BUSINESS, DISCLOSED ANY CONFIDENTIAL INFORMATION OF IBIS
OR THE BUSINESS TO ANY PERSON (OTHER THAN AMI AND AMI’S REPRESENTATIVES);

 

(IX)           IBIS HAS NOT MADE A CHANGE IN ITS ACCOUNTING METHODS; AND

 

(X)            IBIS HAS NOT COMMITTED IN ANY BINDING MANNER TO ANY OF THE
FOREGOING.

 


(V)   BROKERS’ FEES. THERE ARE NO BROKERAGE COMMISSIONS, FINDERS’ FEES OR
SIMILAR COMPENSATION DUE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS BASED ON ANY ARRANGEMENT OR AGREEMENT MADE BY OR ON BEHALF
OF ISIS OR IBIS. TO THE EXTENT THERE ARE ANY BROKERAGE COMMISSIONS, FINDERS’
FEES OR SIMILAR COMPENSATION DUE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO [***] ISIS SHALL BE SOLELY LIABLE
FOR ANY AND ALL SUCH AMOUNTS.

 


(W)  LEASED REAL PROPERTY.

 

(I)            IBIS DOES NOT OWN ANY REAL PROPERTY AND THE OWNERSHIP OF ANY REAL
PROPERTY IS NOT NECESSARY FOR THE OPERATION OF THE BUSINESS. IBIS DOES NOT
LEASE, SUBLEASE, LICENSE OR OTHERWISE GRANT ANY PERSON THE RIGHT TO USE ANY REAL
PROPERTY. NEITHER ISIS NOR ANY OF ITS AFFILIATES LEASES, SUBLEASES, LICENSES OR
OCCUPIES ANY REAL PROPERTY USED OR OCCUPIED BY, OR NECESSARY FOR THE OPERATION
OR CONDUCT OF, THE BUSINESS.

 

(II)           SCHEDULE 5.1(W)(II) SETS FORTH THE NAMES OF THE LESSOR AND
LESSEE, THE ADDRESS OF EACH PARCEL OF REAL PROPERTY USED BY IBIS (COLLECTIVELY,
THE “LEASED REAL PROPERTY”), AND A LIST OF ALL LEASES, SUBLEASES, LICENSES AND
OTHER AGREEMENTS (WHETHER WRITTEN OR ORAL) (COLLECTIVELY, “LEASES”) FOR EACH
SUCH LEASED REAL PROPERTY. NONE OF THE LEASES IS A GROUND LEASE. IBIS AND ISIS
HAVE DELIVERED TO AMI A TRUE AND COMPLETE COPY OF EACH SUCH LEASE DOCUMENT, AND
IN THE CASE OF ANY ORAL LEASE, A WRITTEN SUMMARY OF THE MATERIAL TERMS OF SUCH
LEASE. IBIS DOES NOT OWN ANY STRUCTURES, IMPROVEMENTS OR FIXTURES LOCATED ON ANY
LEASED REAL PROPERTY (COLLECTIVELY, “LEASEHOLD IMPROVEMENTS”) AND NO LEASEHOLD
IMPROVEMENTS OTHER THAN THOSE PROVIDED TO IBIS UNDER THE CORPORATE SERVICES
AGREEMENT ARE MATERIAL TO THE OPERATION OF THE BUSINESS.

 

(III)          EACH SUCH LEASE IS LEGAL, VALID, BINDING, ENFORCEABLE AND IN FULL
FORCE AND EFFECT.

 

(IV)          NEITHER IBIS NOR, TO ISIS’ OR IBIS’ KNOWLEDGE, ANY OTHER PARTY TO
A LEASE IS IN BREACH OR DEFAULT UNDER SUCH LEASE, NO EVENT HAS OCCURRED OR
CIRCUMSTANCE EXISTS WHICH, WITH THE DELIVERY OF NOTICE, THE PASSAGE OF TIME OR
BOTH, COULD REASONABLY BE EXPECTED TO CONSTITUTE SUCH A BREACH OR DEFAULT, OR
PERMIT THE TERMINATION, MODIFICATION OR ACCELERATION OF RENT UNDER SUCH LEASE
AND NEITHER IBIS NOR ISIS HAS RECEIVED NOTICE THAT THE LEASED REAL PROPERTY IS
IN VIOLATION OF ANY APPLICABLE LAW.

 

(V)           NO SECURITY DEPOSIT OR PORTION THEREOF DEPOSITED WITH RESPECT TO
SUCH LEASE HAS BEEN APPLIED IN RESPECT OF A BREACH OR DEFAULT UNDER SUCH LEASE
WHICH HAS NOT BEEN REDEPOSITED IN FULL. NEITHER IBIS NOR ANY OTHER PERSON OWES
ANY BROKERAGE COMMISSIONS, FINDER’S FEES, FREE RENT OR ALLOWANCES WITH RESPECT
TO SUCH LEASE.

 

33

--------------------------------------------------------------------------------


 


(X)                   CONTRACTS.


 

(i)                                     Schedule 5.1(x)(i) lists the following
Contracts relating to the Business or to which Ibis is a party:  (A) Contract
for the employment of any officer, individual employee, or other Person on a
full-time, part-time, consulting, or other basis or Contract relating to loans
to officers, directors, employees or Affiliates; (B) agreement or indenture
relating to borrowed money or other Indebtedness or the mortgaging, pledging, or
otherwise placing an Encumbrance on the assets or Capital Stock of Ibis;
(C) lease or agreement under which Ibis is the lessee of or holds or operates
any property, real or personal, owned by any other party, except for any lease
or agreement for real or personal property under which the aggregate annual
consideration is less than or equal to $25,000; (D) lease or agreement under
which Ibis is the lessor of or permits any Person to hold or operate any
property, real or personal, owned or controlled by Ibis; (E) distribution or
franchise agreement; (F) agreement with a term of more than six months and
(1) which is not terminable by Ibis upon less than 90 days’ notice without
penalty or (2) which involves aggregate annual consideration in excess of
$25,000; (G) agreements relating to ownership of or investments in any business
or enterprise, including joint ventures and minority equity investments;
(H) Contract prohibiting it from freely engaging in any business or competing
anywhere in the world; (I)  except as otherwise disclosed on Schedule
5.1(x)(i) any other Contract or group of related Contracts with the same party
or group of affiliated parties that involves aggregate annual consideration from
or to Ibis in excess of $100,000; or (J) any Contract that is otherwise material
to Ibis and/or the Business, including, without limitation, any IP Contract or
Government Contract, whether or not entered into in the ordinary course of
business and whether or not performance thereunder has been completed. All of
the Contracts and other similar arrangements set forth on or required to be set
forth on Schedule 5.1(x)(i) (the “Ibis Contracts”).

 

(ii)                                  All of the Ibis Contracts are valid,
binding, enforceable and in full force and effect, and the transactions
contemplated by the Transaction Documents will not cause such Contracts to cease
to be valid, binding, enforceable and in full force and effect on identical
terms following the Closing. Each of Isis or Ibis, as applicable, and, to Isis’
or Ibis’ Knowledge, each counterparty thereto has performed all material
obligations required to be performed by it and is not in default under or in
breach of or in receipt of any claim of default or breach under any Ibis
Contract. No event has occurred which with the passage of time or the giving of
notice or both would result in a default, breach or event of noncompliance by
either Ibis or Isis or, to Isis’ or Ibis’ Knowledge, any other party under any
such Ibis Contract. Neither Isis nor Ibis has received notice of the intention
of any party to cancel or terminate any Ibis Contract and, to Isis’ or Ibis’
Knowledge, there has not been any breach or anticipated breach by the other
parties to any such Ibis Contract.

 

(iii)                               Isis has provided AMI with a true and
correct copy of all Ibis Contracts in each case together with all amendments,
waivers, or other changes thereto (all of which are disclosed on Schedule
5.1(x)(i)). Schedule 5.1(x)(i) contains an accurate and complete description of
all material terms of all oral Contracts referred to therein.

 

34

--------------------------------------------------------------------------------


 


(Y)                 INSURANCE.  SCHEDULE 5.1(Y) ATTACHED HERETO LISTS AND
BRIEFLY DESCRIBES EACH INSURANCE POLICY MAINTAINED BY IBIS OR ISIS WITH RESPECT
TO THE BUSINESS (THE “INSURANCE POLICIES”), TOGETHER WITH A CLAIMS HISTORY FOR
THE PAST FIVE (5) YEARS FOR IBIS AND, WITH RESPECT TO THE BUSINESS, ISIS. ALL OF
THE INSURANCE POLICIES ARE IN FULL FORCE AND EFFECT, AND NEITHER IBIS NOR ISIS
WITH RESPECT TO THE BUSINESS IS IN DEFAULT WITH RESPECT TO ITS OBLIGATIONS UNDER
ANY SUCH INSURANCE POLICY AND NEITHER IBIS NOR ISIS, WITH RESPECT TO THE
BUSINESS HAS BEEN DENIED INSURANCE COVERAGE. NEITHER IBIS NOR ISIS, WITH RESPECT
TO THE BUSINESS HAS ANY SELF-INSURANCE OR CO-INSURANCE PROGRAMS.

 


(Z)                   CUSTOMERS AND SUPPLIERS.  SCHEDULE 5.1(Z) ACCURATELY SETS
FORTH A LIST OF THE BUSINESS’ TOP TEN CUSTOMERS BY REVENUE FOR THE FISCAL YEAR
ENDED DECEMBER 31, 2007 AND THE NINE-MONTH PERIOD ENDED SEPTEMBER 30, 2008.
EXCEPT AS SET FORTH ON SCHEDULE 5.1(Z), NEITHER ISIS NOR IBIS HAS RECEIVED ANY
INDICATION FROM ANY MATERIAL CUSTOMER OF THE BUSINESS OR ANY GOVERNMENTAL
AUTHORITY TO THE EFFECT THAT, AND NEITHER ISIS NOR IBIS HAS ANY REASON TO
BELIEVE THAT, SUCH CUSTOMER OR GOVERNMENTAL AUTHORITY WILL IN THE FUTURE STOP,
OR MATERIALLY DECREASE THE RATE OF BUYING PRODUCTS OR SERVICES FROM THE
BUSINESS. SCHEDULE 5.1(Z) ALSO ACCURATELY SETS FORTH A LIST OF THE BUSINESS’ TOP
TEN SUPPLIERS BY DOLLAR AMOUNT FOR THE NINE-MONTH PERIOD ENDED SEPTEMBER 30,
2008. EXCEPT AS SET FORTH ON SCHEDULE 5.1(Z), NEITHER ISIS NOR IBIS HAS RECEIVED
ANY INDICATION FROM ANY MATERIAL SUPPLIER OF THE BUSINESS TO THE EFFECT THAT,
AND NEITHER ISIS NOR IBIS HAS ANY REASON TO BELIEVE THAT, SUCH SUPPLIER WILL
STOP OR MATERIALLY DECREASE THE RATE OF PROVIDING PRODUCTS OR SERVICES TO THE
BUSINESS AND ITS CUSTOMERS. NEITHER ISIS NOR IBIS IS INVOLVED IN ANY MATERIAL
DISPUTE WITH ANY CUSTOMER OR SUPPLIER OF OR TO THE BUSINESS.

 

(aa)                            No Material Adverse Effect. Since September 30,
2007, there has been no Material Adverse Effect.

 

(bb)                          Names and Locations.  During the five-year period
prior to the date hereof, neither Ibis nor the Business has used any name or
names under which it has invoiced account debtors or maintained records
concerning the assets used in the operation of the Business, other than Ibis
Biosciences, Inc. and all of the assets used in the operation of the Business
are located at the Leased Real Property.

 

(cc)                            Directors, Officers and Bank Accounts.  Schedule
5.1(cc) (i) sets forth a true and correct list of the directors and officers of
Ibis and the title of each such officer. Schedule 5.1(cc) (ii) lists all of
Ibis’ bank accounts, safety deposit boxes and lock boxes (designating each
authorized signatory with respect thereto).

 

(dd)                          Regulatory Filings.  Ibis and Isis have made
available for inspection by AMI all material registrations, filings or
submissions made with any Regulatory Authority or the SEC, and reports of audits
ever issued by any Governmental Authority made by or with respect to Ibis or the
Business. Ibis or Isis has timely filed, or caused to be timely filed, all
material reports, statements, documents, registrations, filings or submissions
required to be filed by Ibis or the Business with any Governmental Authority in
connection with the operation of Ibis or the Business. All such registrations,
filings and submissions are in material compliance in all respects with all Laws
when filed or as amended or supplemented, and no deficiencies have been asserted
by any such Governmental Authority with respect to such registrations, filings
or submissions.

 

35

--------------------------------------------------------------------------------


 

(ee)                            Disclosure.  Neither the Transaction Documents,
nor any of the Schedules delivered in connection herewith or therewith, contains
any untrue statement of a material fact or omits a material fact necessary to
make the statements contained herein or therein, in light of the circumstances
in which they were made, not misleading. To Isis’ or Ibis’ Knowledge, there is
no event, circumstance or other fact which Isis or Ibis has not disclosed to AMI
in writing which has had or would reasonably be expected to have a Material
Adverse Effect.

 

5.2                                 Representations and Warranties of AMI.  As a
material inducement to Isis to enter into this Agreement, AMI hereby represents
and warrants to Isis that, except as set forth in the corresponding Section of
the Disclosure Schedules, the following representations and warranties are as of
the date hereof, and will be as of the Closing Date, true and correct:

 


(A)                  POWER AND AUTHORITY.  AMI HAS THE POWER, AUTHORITY AND THE
LEGAL RIGHT TO ENTER INTO THE TRANSACTION DOCUMENTS AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER, AND IT HAS TAKEN ALL NECESSARY ACTION
REQUIRED TO AUTHORIZE THE EXECUTION AND DELIVERY OF EACH SUCH AGREEMENT AND THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER.

 


(B)                 ENFORCEABILITY.  EACH OF THE TRANSACTION DOCUMENTS HAS BEEN
DULY EXECUTED AND DELIVERED ON BEHALF OF AMI AND CONSTITUTES ITS LEGAL, VALID
AND BINDING OBLIGATION AND IS ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY OR OTHER LAWS OF GENERAL
APPLICATION AFFECTING THE ENFORCEMENT OF CREDITOR RIGHTS.

 


(C)                  GOVERNMENTAL AUTHORITY; CONSENTS.  ALL NECESSARY CONSENTS,
APPROVALS AND AUTHORIZATIONS OF ALL GOVERNMENTAL AUTHORITIES AND OTHER PARTIES
REQUIRED TO BE OBTAINED BY AMI IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THE TRANSACTION DOCUMENTS AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND
THEREUNDER HAVE BEEN OBTAINED.

 


(D)                 NO CONFLICTS.  THE EXECUTION AND DELIVERY OF THE TRANSACTION
DOCUMENTS BY AMI AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER
(I) DO NOT CONFLICT WITH OR VIOLATE ANY REQUIREMENT OF APPLICABLE LAW OR ANY
PROVISION OF ITS CERTIFICATE OF INCORPORATION OR BYLAWS AND (II) DO NOT REQUIRE
ANY NOTICE, CONFLICT WITH, VIOLATE, OR BREACH OR CONSTITUTE A DEFAULT OR REQUIRE
ANY CONSENT NOT ALREADY OBTAINED OR GIVE RISE TO ANY TERMINATION OR ACCELERATION
RIGHT UNDER, ANY CONTRACTUAL OBLIGATION BY WHICH SUCH PARTY IS BOUND.

 


(E)                  DUE ORGANIZATION; QUALIFICATION.  AMI IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE, WITH FULL CORPORATE POWER AND AUTHORITY TO ENTER INTO THE TRANSACTION
DOCUMENTS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER.

 


(F)                    INVESTMENT REPRESENTATIONS.  AMI UNDERSTANDS THAT THE
REMAINING SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT. AMI ALSO
UNDERSTANDS THAT THE REMAINING SHARES ARE BEING OFFERED AND SOLD PURSUANT TO AN
EXEMPTION FROM REGISTRATION CONTAINED IN THE SECURITIES ACT BASED IN PART UPON
AMI’S REPRESENTATIONS CONTAINED IN THIS AGREEMENT. AMI HEREBY REPRESENTS AND
WARRANTS AS FOLLOWS:

 

(i)                                     AMI Bears Economic Risk. AMI may be
required to bear the economic risk of its investment in the Remaining Shares
indefinitely unless the Remaining

 

36

--------------------------------------------------------------------------------


 

Shares are registered pursuant to the Securities Act, or an exemption from
registration is available.

 

(ii)                                  Acquisition for Own Account. AMI is
acquiring the Remaining Shares for AMI’s own account for investment only, and
not with a view towards their distribution.

 

(iii)                               Accredited Investor. AMI represents that it
is an accredited investor within the meaning of Regulation D under the
Securities Act.

 

(iv)                              Ibis Information. Ibis and Isis have given AMI
an opportunity to discuss Ibis’ business, management and financial affairs with
directors, officers and management of Ibis and AMI has had an opportunity to
review Ibis’ operations and facilities.

 

(v)                                 Rule 144. AMI acknowledges and agrees that
the Remaining Shares are “restricted securities” as defined in Rule 144
promulgated under the Securities Act as in effect from time to time and must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. AMI has been advised or
is aware of the provisions of Rule 144, which permits limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things: the availability of certain current
public information about Ibis, the resale occurring following the required
holding period under Rule 144 and the number of shares being sold during any
three-month period not exceeding specified limitations.

 


(G)                 LEGENDS.  AMI UNDERSTANDS AND AGREES THAT THE CERTIFICATES
EVIDENCING THE REMAINING SHARES WILL BEAR LEGENDS RELATING TO RESTRICTIONS ON
TRANSFER UNDER FEDERAL AND STATE SECURITIES LAWS AND LEGENDS REQUIRED UNDER
APPLICABLE STATE SECURITIES LAWS.

 


SECTION 6.                          RESERVED.

 

Section 7.                          PRE-CLOSING COVENANTS.  The Parties agree as
follows with respect to the period between the execution of this Agreement and
the Closing:

 

7.1                                 General.  Each of the Parties shall use its
commercially reasonable efforts to take all action and to do all things
necessary in order to consummate and make effective the transactions
contemplated by this Agreement.

 

7.2                                 Affirmative Covenants of Isis and Ibis.
 Except as otherwise contemplated by this Agreement, between the date hereof and
the Closing, each of Isis, with respect to the Business, and Ibis shall:

 

(a)                                  conduct the Business only in the ordinary
course; use commercially reasonable efforts to carry on the Business in the same
manner as currently conducted and to keep Ibis’ business organization and
properties intact, including its business operations, physical facilities,
working conditions, executives and key employees and Ibis’ and the Business’
relationships with lessors, licensors, suppliers, customers, carriers,
consultants, independent contractors and others having business relations with
Ibis or the Business;

 

37

--------------------------------------------------------------------------------


 

(b)                                 keep in full force and effect Ibis’
organizational existence and all of its and the Business’ assets, Contracts,
rights, franchises, and Business IP and use commercially reasonable efforts to
cause Ibis’ and the Business’ current insurance (or reinsurance) policies not to
be canceled or terminated or any of the coverage thereunder to lapse;

 

(c)                                  maintain the Real Property and other assets
of Ibis (including the Business IP) in good repair, order and condition (normal
wear and tear excepted) consistent with current needs, replace in accordance
with prudent practices inoperable, worn out or obsolete assets with assets of
good quality consistent with prudent practices and current needs and, in the
event of a casualty, loss or damage to any of such assets or properties before
the Closing Date, either repair or replace such damaged property or use the
proceeds of such insurance in such other manner as mutually agreed upon by Isis
and AMI; and

 

(d)                                 maintain the books, accounts, and records of
Ibis consistent with past practice and make capital expenditures at levels
consistent with the past practices of Ibis and the Business.

 

7.3                                 Negative Covenants of Isis.  Except as
expressly contemplated by this Agreement or as set forth on Schedule 7.3,
between the date hereof and the Closing, Ibis shall not and, with respect to
Ibis and the Business, Isis shall not and shall cause Ibis not to:

 

(a)                                  amend or waive any provision of Ibis’
Certificate of Incorporation;

 

(b)                                 take any action that would reasonably be
expected to adversely affect the rights, preferences or privileges of the
Shares, the Additional Shares or the Remaining Shares;

 

(c)                                  take any action by written stockholder
consent of Ibis without at least 2 Business Days prior written notice to AMI;

 

(d)                                 redeem, repurchase, pay or declare dividends
or other distributions with respect to any Capital Stock of Ibis;

 

(e)                                  issue any Capital Stock of Ibis or any
rights to acquire Capital Stock of Ibis;

 

(f)                                    authorize or designate, whether by
reclassification or otherwise, any new class or series of Capital Stock of Ibis
or any increase in the authorized or designated number of any such class or
series of Capital Stock of Ibis;

 

(g)                                 enter into any transaction of merger,
consolidation or sale of control, or liquidate, reorganize, recapitalize, wind
up or dissolve Ibis, or Transfer any portion of Ibis’ Capital Stock, properties,
assets or business other than transfers of inventory in the ordinary course of
business;

 

(h)                                 sell, transfer, assign, license or
sublicense, or allow any Encumbrance on any Business IP other than (i) rights of
the U.S. federal government in Intellectual Property pursuant to the Government
Contracts set forth on Schedule 5.1(l)(iii) or

 

38

--------------------------------------------------------------------------------


 

new Government Contracts entered into in the ordinary course of business and
(ii) end user license agreements related to the Software embodied in the T5000
Biosensor Systems that are issued in the ordinary course of business solely to
purchasers of T5000 Biosensor Systems;

 

(i)                                     abandon or permit to lapse any Business
IP other than patents expiring at the end of their statutory terms (and not as a
result of any act or omission by either Ibis or Isis, including, without
limitation, a failure to pay any required maintenance fees) and limitations to
the scope of claims of any pending patent application made during the ordinary
course of prosecuting such pending patent applications;

 

(j)                                     disclose any Confidential Information of
the Business to any Person (other than AMI and its Representatives) other than
in the ordinary course of business;

 

(k)                                  create, incur, guarantee, assume, or be
liable for any Indebtedness, other than Permitted Indebtedness in the ordinary
course of business;

 

(l)                                     subject any tangible asset of the
Business to any Encumbrance, other than Permitted Encumbrances in the ordinary
course of business and rights of the U.S. federal government in certain
equipment purchased using government funds pursuant to (i) the Government
Contracts set forth on Schedule 5.1(l)(iii) or (ii) new Government Contracts
entered into in the ordinary course of business;

 

(m)                               (i) make any loan to or enter into any
transaction with any officer, employee, partner or Affiliate, (ii) increase any
officer’s, employee’s or partner’s compensation outside the ordinary course of
business, (iii) increase or accelerate any benefit, vesting schedule,
obligation, subsidy or similar feature under any Plan outside the ordinary
course of business, (iv) establish any Plan or (v) amend any Plan outside the
ordinary course of business or commence making contributions to any
multiemployer plan;

 

(n)                                 make any acquisition, by means of merger,
consolidation or otherwise, or any disposition, of assets or Capital Stock of
any other Person;

 

(o)                                 make any loans or capital contributions to,
or investments in, any other Person, except advances to employees for reasonable
expenses incurred in the ordinary course of business;

 

(p)                                 enter into any Contract or amend any
Contract required to be disclosed or to have been disclosed on Schedule
5.1(l) or Schedule 5.1(x), except in the ordinary course of business;

 

(q)                                 enter into any strategic alliance, joint
venture or joint marketing arrangement or agreement;

 

(r)                                    delay or defer maintenance or repairs on
any of Ibis’ assets;

 

(s)                                  waive or release any material Claim of
Ibis;

 

39

--------------------------------------------------------------------------------


 

(t)                                    except as may be required by GAAP, make
any material changes in policies or practices relating to selling practices,
returns, discounts or other terms of the Business or accounting therefor, or in
respect of the payment of trade payables or other similar liabilities incurred
in connection with the operation of Ibis;

 

(u)                                 increase or decrease marketing or
promotional spending in any material respect from the rates established as of
the date hereof, other than in the ordinary course of business;

 

(v)                                 incur or guarantee any liability other than
in connection with the performance or consummation of this Agreement;

 

(w)                               incur or commit to incur any capital
expenditures in excess of $100,000 which would be payable after the Closing;

 

(x)                                   take or omit to take any action that has
or could reasonably be expected to have the effect of accelerating to
pre-Closing periods sales that would otherwise be expected to occur after the
Closing or otherwise in anticipation of the transactions contemplated hereby;

 

(y)                                 take or omit to take any action that has or
could reasonably be expected to have the effect of decelerating to post-Closing
periods any payments or liabilities that would otherwise be expected to occur
prior to the Closing or otherwise in anticipation of the transactions
contemplated hereby;

 

(z)                                   except as otherwise contemplated by this
Agreement, pay, discharge, settle or satisfy any claim, liability or obligation
or litigation (whether or not commenced prior to the date of this Agreement)
outside the ordinary course of business;

 

(aa)                            take any other action which would reasonably be
expected to interfere with, impede or materially delay the transactions
contemplated hereby or dilute the benefits hereof to AMI and its Affiliates; or

 

(bb)                          commit, or enter into any agreement to do, any of
the foregoing.

 

7.4                                 Notices and Consents.  Each of the Parties
will give any notices to, make any filings with and use its commercially
reasonable efforts to obtain any authorizations, consents and approvals of third
parties and Governmental Authorities in connection with the matters referred to
in Sections 5.1(c) (Governmental Authority; Consents) and 5.1(d) (No Conflicts)
above, including without limitation the transfers of Licenses.

 

7.5                                 Full Access.  Ibis will cooperate with AMI
in AMI’s investigation of Ibis and the Business, and Ibis will permit AMI and
its employees, agents, accountants, attorneys, environmental consultants, and
other authorized representatives to (a) have full access to the premises, books
and records of Ibis and, to the extent related to the Business, Isis, upon
reasonable prior notice during normal business hours, (b) visit and inspect any
of the properties of Ibis and, to the extent related to the Business, Isis, upon
reasonable prior notice during normal

 

40

--------------------------------------------------------------------------------


 

business hours and (c) discuss the affairs, finances and accounts of Ibis with
the officers, directors, employees, key customers, suppliers and independent
accountants of Ibis.

 

7.6                                 Transition Assistance.  From and after the
date hereof, neither Isis nor Ibis will in any manner take or cause to be taken
any action which is designed, intended or might reasonably be anticipated to
have the effect of discouraging current or potential customers, suppliers,
licensors, lessors, independent contractors, consultants, employees and other
associates of Ibis or the Business from establishing or maintaining the same
business relationships with AMI after the date of this Agreement as were
maintained with Ibis or the Business prior to the date of this Agreement.

 

7.7                                 Notice of Developments.

 


(A)                  ISIS SHALL PROMPTLY (ONCE ISIS OR IBIS OBTAINS KNOWLEDGE
THEREOF, BUT IN ANY EVENT WITHIN [***] OF SUCH KNOWLEDGE) INFORM AMI IN WRITING
OF ANY INACCURACY IN OR BREACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 5.1 OR ANY BREACH OF ANY COVENANT HEREUNDER BY IBIS OR ISIS. NO SUCH
DISCLOSURE BY ISIS PURSUANT TO THIS SECTION 7.7, HOWEVER, SHALL BE DEEMED TO
CURE ANY BREACH OF ANY REPRESENTATION OR WARRANTY OR COVENANT CONTAINED HEREIN
FOR PURPOSES OF DETERMINING THE FULFILLMENT OF THE CONDITIONS SET FORTH IN
SECTIONS 4.1(A) AND 4.1(B) AS OF THE CLOSING OR FOR PURPOSES OF DETERMINING THE
LIABILITY OF ISIS WITH RESPECT THERETO UNDER SECTION 8.2(A).

 


(B)                 AMI SHALL PROMPTLY (ONCE AMI OBTAINS KNOWLEDGE THEREOF, BUT
IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS OF SUCH KNOWLEDGE) INFORM ISIS IN
WRITING OF ANY INACCURACY IN OR BREACH OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 5.2 OR ANY BREACH OF ANY COVENANT HEREUNDER BY AMI. NO SUCH
DISCLOSURE BY AMI PURSUANT TO THIS SECTION 7.7, HOWEVER, SHALL BE DEEMED TO CURE
ANY BREACH OF ANY REPRESENTATION OR WARRANTY OR COVENANT CONTAINED HEREIN FOR
PURPOSES OF DETERMINING THE FULFILLMENT OF THE CONDITIONS SET FORTH IN SECTIONS
4.2(A) AND 4.2(B) AS OF THE CLOSING OR FOR PURPOSES OF DETERMINING THE ACCURACY
OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.2 AND THE LIABILITY
OF AMI WITH RESPECT THERETO UNDER SECTION 8.2(C).

 

7.8                                 Exclusivity.

 


(A)                  UNTIL THE CLOSING, NEITHER ISIS, NOR IBIS NOR ANY OF THEIR
RESPECTIVE AFFILIATES SHALL (AND EACH SHALL (I) CAUSE ITS REPRESENTATIVES AND
(II) INSTRUCT ITS INVESTMENT BANKERS, ATTORNEYS AND ACCOUNTANTS, NOT TO),
DIRECTLY OR INDIRECTLY, ENCOURAGE, SOLICIT, APPROVE OR RECOMMEND OR PARTICIPATE
IN OR INITIATE DISCUSSIONS OR NEGOTIATIONS WITH, OR PROVIDE ANY INFORMATION TO,
ANY PERSON OR GROUP (OTHER THAN AMI AND ITS REPRESENTATIVES) CONCERNING ANY
PURCHASE OFFER.

 


(B)                 ISIS SHALL PROMPTLY, BUT IN ANY EVENT WITHIN [***], NOTIFY
AMI OF THE EXISTENCE OF ANY ATTEMPTED [***] BY A NON-INTERMEDIARY PRINCIPAL
RECEIVED BY IBIS OR ISIS OR THEIR RESPECTIVE REPRESENTATIVES, REGARDING ANY
[***] AND IBIS AND ISIS SHALL PROMPTLY, BUT IN ANY EVENT WITHIN [***],
COMMUNICATE TO [***] WHICH THEY MAY RECEIVE (AND WILL IMMEDIATELY PROVIDE TO AMI
[***] AND THE [***]. ISIS AND IBIS SHALL PROMPTLY PROVIDE TO AMI ANY [***]
PROVIDED TO ANY OTHER PERSON BY OR ON BEHALF OF IBIS OR ISIS IN CONNECTION WITH
[***]

 

41

--------------------------------------------------------------------------------


 

7.9                                 Indebtedness and Intercompany Accounts.

 


(A)                  PRIOR TO THE CLOSING, ISIS (I) SHALL ASSUME, EXTINGUISH,
REPAY OR CONTRIBUTE AS EQUITY, OR SHALL CAUSE TO BE ASSUMED, EXTINGUISHED,
REPAID OR CONTRIBUTED AS EQUITY, ALL INDEBTEDNESS AND ANCILLARY OBLIGATIONS
THERETO OWED BY IBIS TO ANY PERSON (INCLUDING ISIS AND ITS AFFILIATES) (NOT
INCLUDING THE AMOUNT OF ANY INDEBTEDNESS THAT IS PERMITTED INDEBTEDNESS UNDER
CLAUSES (I) OR (II) OF THE PERMITTED INDEBTEDNESS DEFINITION THAT IS OWED TO ANY
PERSON OTHER THAN ISIS OR ANY OF ITS AFFILIATES), SUCH THAT IBIS SHALL HAVE NO
INDEBTEDNESS OR ANCILLARY OBLIGATIONS TO ANY PERSON (NOT INCLUDING THE AMOUNT OF
ANY INDEBTEDNESS THAT IS PERMITTED INDEBTEDNESS UNDER CLAUSES (I) OR (II) OF THE
PERMITTED INDEBTEDNESS DEFINITION THAT IS OWED TO ANY PERSON OTHER THAN ISIS OR
ANY OF ITS AFFILIATES) AND (II) SHALL, AND SHALL CAUSE ITS AFFILIATES TO, REPAY
IN FULL ALL INDEBTEDNESS AND ANCILLARY OBLIGATIONS THERETO IT OR THEY OWE TO
IBIS.

 

(b)                                 Prior to the Closing, Isis shall, and shall
cause its Affiliates to, settle or extinguish all intercompany receivables and
payables that were incurred on or prior to the Closing and that arose from
transactions between Isis or its Affiliates (other than Ibis), on the one hand,
and Ibis, on the other hand.

 


(C)                  AT THE CLOSING, ISIS SHALL CAUSE TO BE DELIVERED TO AMI
(I) THE REMAINING SHARES FREE AND CLEAR OF ALL ENCUMBRANCES, (II) THE ASSETS OF
IBIS FREE AND CLEAR OF ALL ENCUMBRANCES, OTHER THAN PERMITTED ENCUMBRANCES AND
(III) PAYOFF LETTERS WITH RESPECT TO ANY INDEBTEDNESS OF IBIS TO BE PAID BY AMI
AT THE CLOSING (IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AMI).

 


(D)                 AT OR PRIOR TO THE CLOSING, ISIS AND IBIS SHALL (I) AMEND
THE CONTRIBUTION AGREEMENT AS REASONABLY REQUESTED BY AMI AND (II) TERMINATE THE
CORPORATE SERVICES AGREEMENT AND ANY OTHER INTERCOMPANY AGREEMENTS AND
ARRANGEMENTS, EXCEPT THE CONTRIBUTION AGREEMENT (AS AMENDED UNDER CLAUSE
(I) ABOVE), THE TRANSACTION DOCUMENTS AND THE ARRANGEMENTS EXPRESSLY
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.

 

7.10                           Distribution of Cash.

 

Immediately prior to the Closing, Ibis may distribute to Isis all of its cash
and cash equivalents in excess of the amount, not to exceed $[***], required to
pay for [***] for which payment has not been made by Ibis prior to the Closing
Date. Notwithstanding the foregoing, [***] will be distributed after the Closing
in accordance with Section 8.14 [***].

 

7.11                           [***] and [***].

 

Prior to the Closing Date, Ibis shall order, pay for and ensure the delivery to
Ibis of, no fewer than [***] working [***] meeting the requirements set forth on
Exhibit F attached hereto. In addition, Ibis shall order $[***] worth of the
[***] set forth on Exhibit F that are necessary to manufacture [***] (the
“[***]”).

 

7.12                           Permitted Indebtedness.

 

On or prior to the Closing Date, AMI shall, at AMI’s option, either (a) execute
and deliver to [***] a written [***] pursuant to which AMI [***], effective as
of the Closing, Ibis’

 

42

--------------------------------------------------------------------------------


 

[***], not to exceed $[***], under (i) that certain [***], by and between [***]
and Ibis, and (ii) that certain related [***] issued by Ibis to [***] (the
“[***]”), (b) consent to the transfer to Isis of the [***] attached to such
[***] or (c) [***] the [***], including any [***].

 

7.13                           Bonus Arrangement Payments.

 

On or prior to the Closing Date, Isis and Ibis shall satisfy all obligations
under the Bonus Arrangement, including paying all amounts due thereunder to Ibis
Employees.

 

Section 8.                          ADDITIONAL AGREEMENTS.

 

8.1                                 Survival. The covenants in this Agreement
shall survive the Closing indefinitely, except as otherwise provided herein. The
representations and warranties in this Agreement shall survive the Closing as
follows:

 

(a)                                  the Fundamental Isis Representations, other
than the representations contained in Section 5.1(t)(ii), which shall terminate
on the [***] anniversary of the Closing Date, and the Fundamental AMI
Representations shall terminate on [***];

 

(b)                                 the representations and warranties in
Section 5.1(o) (Tax Matters), Section 5.1(p) (Employees) and
Section 5.1(r) (Environment, Health and Safety) shall terminate [***] and the
representations and warranties in Section 5.1(l) (Intellectual Property) shall
terminate on the [***] anniversary of the Closing Date; and

 

(c)                                  all other representations and warranties in
this Agreement shall terminate on the [***] anniversary of the Closing Date.

 

Notwithstanding the foregoing, claims for indemnification pursuant to
Section 8.2 as to which the Indemnified Party has given the Indemnifying Party
proper notice pursuant to Section 10.6 prior to the expiration of the applicable
survival period shall survive such expiration until such claims are resolved by
written agreement of the Parties or by order of a court of competent
jurisdiction.

 

8.2                                 Indemnification.

 


(A)                  ISIS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS AMI, IBIS,
THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, REPRESENTATIVES,
AGENTS AND AFFILIATES (COLLECTIVELY, THE “AMI GROUP”) AGAINST ANY LOSSES WHICH
ANY OF THEM MAY SUFFER, SUSTAIN, OR BECOME SUBJECT TO, AS A RESULT OF:

 

(i)                                     the breach of any representation or
warranty made by either Isis or Ibis in the Transaction Documents or in any
certificate delivered by Isis or Ibis pursuant hereto or thereto;

 

(ii)                                  the breach of any covenant or agreement
made by either Isis or Ibis in the Transaction Documents or in any certificate
delivered by Isis or Ibis pursuant hereto or thereto;

 

43

--------------------------------------------------------------------------------


 

(III)                               (A) ANY PLAN OF ANY ENTITY THAT TOGETHER
WITH IBIS CONSTITUTES A CONTROLLED GROUP OF ENTITIES WITH ISIS UNDER
SECTION 414(B), (C), (M) OR (O) OF THE CODE, (B) ANY FORMER EMPLOYEE OF IBIS OR
ISIS WHO IS NOT AN IBIS EMPLOYEE (REGARDLESS OF WHEN SUCH LOSS ARISES) AND
(C) ANY IBIS EMPLOYEES, IN EACH CASE, INCURRED ON OR PRIOR TO THE CLOSING DATE;

 

(iv)                              the conduct or operation of the Business or
ownership or occupancy of the assets used in the Business on or prior to the
Closing Date;

 

(v)                                 the Bonus Arrangement;

 

(vi)                              any services provided to Ibis prior to the
Closing Date [***], whether as an employee, independent consultant or otherwise,
including the matters described in [***];

 

(vii)                           the matters described in [***] of the [***]; and

 

(viii)                        [***] claims from [***] related to goods and
services provided to [***] by Ibis prior to the Closing pursuant to any Contract
listed on Exhibit C to the extent such [***] claims are in excess of the [***].

 


(B)         WITH RESPECT TO CLAIMS FOR INDEMNIFICATION PURSUANT TO
SECTIONS 8.2(A)(I), 8.2(A)(III) OR 8.2(A)(IV) ABOVE, ISIS WILL BE LIABLE TO THE
AMI GROUP FOR ANY SUCH LOSSES ONLY IF THE AGGREGATE AMOUNT OF ALL SUCH LOSSES
RELATING TO ALL SUCH BREACHES EXCEEDS [***], IN WHICH CASE ISIS WILL BE [***]. 
NOTWITHSTANDING THE FOREGOING, THE RECOVERY LIMITATIONS SET FORTH IN THIS
SECTION 8.2(B) SHALL NOT APPLY TO ANY LOSSES SUFFERED AS A RESULT OF THE BREACH
BY ISIS OR IBIS OF ANY [***].


 


(C)          AMI SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS ISIS, ITS RESPECTIVE
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AFFILIATES (THE “SELLER GROUP”)
AGAINST ANY LOSSES WHICH ANY OF THEM MAY SUFFER, SUSTAIN OR BECOME SUBJECT TO,
AS THE RESULT OF:


 

(i)                                     the breach of any representation or
warranty made by AMI in the Transaction Documents or in any certificate
delivered by AMI pursuant hereto or thereto;

 

(ii)                                  the breach of any covenant or agreement
made by AMI in the Transaction Documents or in any certificate delivered by AMI
pursuant hereto or thereto; and

 

(iii)                               the conduct or operation of the Business or
ownership or occupancy of the assets used in the Business after the Closing
Date.

 


(D)         WITH RESPECT TO CLAIMS FOR INDEMNIFICATION PURSUANT TO SECTIONS
8.2(C)(I) AND 8.2(C)(III) ABOVE, AMI WILL BE LIABLE TO THE SELLER GROUP FOR ANY
SUCH LOSSES ONLY IF THE AGGREGATE AMOUNT OF ALL SUCH LOSSES RELATING TO ALL SUCH
BREACHES EXCEEDS [***], IN WHICH CASE AMI WILL BE [***].  NOTWITHSTANDING THE
FOREGOING, THE RECOVERY LIMITATIONS SET FORTH IN THIS


 


44

--------------------------------------------------------------------------------


 


SECTION 8.2(D) SHALL NOT APPLY TO ANY LOSSES SUFFERED AS A RESULT OF THE BREACH
BY AMI OF ANY [***].


 


(E)          IF ANY THIRD PARTY SHALL NOTIFY ANY PARTY TO THIS AGREEMENT (THE
“INDEMNIFIED PARTY”) OF ANY MATTER WHICH MAY GIVE RISE TO A CLAIM (A “THIRD
PARTY CLAIM”) FOR INDEMNIFICATION AGAINST ANY OTHER PARTY TO THIS AGREEMENT (THE
“INDEMNIFYING PARTY”) UNDER THIS SECTION 8.2, THEN THE FOLLOWING PROCEDURES
SHALL APPLY:


 

(i)                                     The Indemnified Party shall notify the
Indemnifying Party thereof; provided, that the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent such failure shall have actually materially
prejudiced the Indemnifying Party.

 

(ii)                                  If the Third Party Claim pertains to any
matter other than those identified in Sections 8.2(a)(vi) or 8.2(a)(vii), once
the Indemnified Party has given notice of the matter to the Indemnifying Party,
the Indemnified Party shall defend against the matter in any manner it
reasonably may deem appropriate.  The Indemnifying Party may, at its sole cost
and expense, participate in the defense of such Claim with co-counsel of its
choice.  Notwithstanding the foregoing or any other provision in this Agreement
to the contrary, the Indemnifying Party shall not have the right to participate
in such defense if the claim in which the Indemnifying Party seeks to
participate (A) seeks non-monetary relief that does not seek to obtain a license
or other access to, restrict the scope of, or adversely affect the
enforceability of, any Intellectual Property controlled by the Indemnifying
Party, (B) seeks injunctive relief, (C) involves criminal allegations against an
Indemnified Party or (D) is one in which the Indemnifying Party is also a party
and joint representation would be inappropriate or there may be legal defenses
available to the Indemnified Party which are different from or additional to
those available to the Indemnifying Party.  The Indemnified Party shall not
consent to the entry of any judgment with respect to the matter or enter into
any settlement with respect to the matter without the Indemnifying Party’s prior
written consent (not to be unreasonably withheld, conditioned or delayed).

 

(iii)                               If the Third Party Claim pertains to any
matter identified in Sections 8.2(a)(vi) or 8.2(a)(vii), in connection with the
prosecution, defense and resolution of such matter, as among Isis and the
members of the AMI Group, once a member of the AMI Group has given notice of the
matter to Isis, Isis shall control the prosecution, defense and resolution of
such matter as it may reasonably deem appropriate.  Notwithstanding the
foregoing or any other provision in this Agreement to the contrary (A) the AMI
Group will have the right to participate, at its own expense, in the
prosecution, defense or resolution of such Third Party Claim to the extent such
Third Party Claim (1) seeks injunctive relief against a member of the AMI Group,
(2) involves criminal allegations against a member of the AMI Group or (3) is
one in which Isis is also a party and joint representation would be
inappropriate or there may be legal defenses available to a member of the AMI
Group which are different from or additional to those available to Isis (such
Third Party Claims, to the extent meeting the criteria set forth in subsections
(e)(iii)(A)(1), (e)(iii)(A)(2) or (e)(iii)(A)(3) above are referred to as
“Special AMI Claims”), (B) Isis shall not consent to the entry of any judgment
with

 

45

--------------------------------------------------------------------------------


 

respect to any matter identified in Sections 8.2(a)(vi) or 8.2(a)(vii) or enter
into any settlement with respect to such matter without AMI’s prior written
consent (not to be unreasonably withheld, conditioned or delayed), (C) the AMI
Group shall not consent to the entry of any judgment with respect to any Special
AMI Claims or enter into any settlement with respect to such Special AMI Claims
without Isis’ prior written consent (not to be unreasonably withheld,
conditioned or delayed) and (D) for any matter that Isis is entitled to control
pursuant to this Section 8.2(e)(iii), Isis shall promptly advise in-house
counsel designated by AMI of all court filings as well as developments with
respect to such matter.

 


(F)            NONE OF THE AMI GROUP OR THE SELLER GROUP SHALL BE ENTITLED TO
RECOVER ANY LOSSES RELATING TO ANY MATTER ARISING UNDER ONE PROVISION OF THIS
AGREEMENT TO THE EXTENT THAT ANY SUCH PERSON HAS ALREADY RECOVERED LOSSES WITH
RESPECT TO SUCH MATTER PURSUANT TO OTHER PROVISIONS OF THIS AGREEMENT (INCLUDING
BUT NOT LIMITED TO THE EARNOUT PAYMENT REDUCTIONS PROVIDED UNDER SECTIONS
2.3(A) AND 2.3(B)) OR THE MASTER AGREEMENT, IT BEING UNDERSTOOD AND AGREED THAT
APPLICATION OF THE FOREGOING PROVISION SHALL NOT PRECLUDE THE AMI GROUP FROM
RECOVERING ANY LOSSES INCURRED BY THE AMI GROUP IN CONNECTION WITH THE OPERATION
OF THE BUSINESS OR THE EXPLOITATION OF THE BUSINESS IP THAT ARE NOT [***].


 


(G)         IN DETERMINING (I) WHETHER ANY REPRESENTATION, WARRANTY, COVENANT OR
AGREEMENT CONTAINED HEREIN HAS BEEN BREACHED OR (II) THE AMOUNT OF ANY LOSS WITH
RESPECT THERETO, ANY MATERIALITY, MATERIAL ADVERSE EFFECT, OR SIMILAR
QUALIFICATION CONTAINED THEREIN SHALL BE DISREGARDED.


 


(H)         INDEMNIFICATION FOR EACH LOSS FOR WHICH AN INDEMNIFYING PARTY, BUT
FOR THIS SECTION 8.2(H), WOULD BE LIABLE UNDER SECTION 8.2(A) OR
SECTION 8.2(C) SHALL BE REDUCED BY THE AMOUNT OF ANY INSURANCE PROCEEDS ACTUALLY
PAID TO ANY MEMBER OF THE AMI GROUP OR THE SELLER GROUP, AS THE CASE MAY BE, BY
ANY UNAFFILIATED THIRD PARTY WITH RESPECT TO SUCH LOSS, IN EACH CASE NET OF ANY
LOSSES INCURRED BY ANY MEMBER OF THE AMI GROUP OR THE SELLER GROUP AS THE CASE
MAY BE IN COLLECTING SUCH PROCEEDS OR PAYMENTS; PROVIDED THAT THIS
SECTION 8.2(H) SHALL NOT LIMIT IN ANY RESPECT THE RIGHT OF ANY MEMBER OF THE AMI
GROUP OR THE SELLER GROUP, AS THE CASE MAY BE, TO PURSUE INDEMNIFICATION FROM AN
INDEMNIFYING PARTY HEREUNDER OR FROM RECOVERING FOR ANY LOSS NOT REDUCED TO ZERO
PURSUANT TO THIS SECTION 8.2(H).  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
CAUSE ANY AMOUNTS FOR WHICH A MEMBER OF THE AMI GROUP OR THE SELLER GROUP, AS
THE CASE MAY BE, WOULD ULTIMATELY BE RESPONSIBLE, AS A RESULT OF DEDUCTIBLES,
SELF-INSURANCE, INDEMNIFICATION OF INSURERS, CAPS OR SIMILAR ITEMS OR
ARRANGEMENTS, TO NOT BE SUBJECT TO INDEMNIFICATION AS “LOSSES” HEREUNDER.


 


(I)             FOR TAX PURPOSES, THE PARTIES AGREE TO TREAT ALL PAYMENTS MADE
UNDER THIS SECTION 8.2 AS ADJUSTMENTS TO THE PURCHASE PRICE, EXCEPT TO THE
EXTENT ANY APPLICABLE TAX LAW DOES NOT PERMIT SUCH TREATMENT. IF ANY
GOVERNMENTAL AUTHORITY DISPUTES TREATMENT AS AN ADJUSTMENT TO THE PURCHASE
PRICE, THE PARTY RECEIVING NOTICE OF SUCH DISPUTE WILL PROMPTLY NOTIFY AND
CONSULT THE OTHER PARTY CONCERNING RESOLUTION OF SUCH DISPUTE.

 

8.3                                 Press Release and Announcements.  On the
date hereof, the Parties may issue a press release announcing the execution of
this Agreement, substantially in the form attached hereto as Exhibit G.  Each
Party agrees not to issue any other press release or other

 

46

--------------------------------------------------------------------------------


 

public statement relating to or make any public filing with respect to the
Transaction Documents or the transactions contemplated hereby without the prior
written consent of the other Party, which consent will not be unreasonably
withheld or delayed.  Each Party agrees to provide to the other Party a copy of
any public announcement or public filing regarding the Transaction Documents or
the subject matter thereof as far in advance as practicable under the
circumstances prior to its scheduled release.  Except under extraordinary
circumstances, each Party will provide the other with an advance copy of any
such announcement at least [***] prior to its scheduled release.  The contents
of any announcement or filing or similar publicity which has been reviewed,
approved and released by the reviewing Party may be re-released by either Party
without a requirement for advance notice or re-approval.

 

8.4                                 Expenses.  Except as otherwise provided
herein, each of AMI and Isis will bear its own costs and expenses (including,
without limitation, all legal, accounting, consulting, investment banking,
brokerage and other fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby; provided that all costs and
expenses associated with obtaining third party consents with respect to Ibis
Contracts or any Restricted Asset less than or equal to [***] in the aggregate
shall be borne by AMI and that, in accordance with Section 2.5, all such costs
and expenses in excess of [***] in the aggregate shall be borne by Isis;
provided further, that the initial premerger notification and filing fee for HSR
shall be borne by AMI, but any fees arising from any subsequent filings with
respect thereto shall be borne equally by AMI and Isis.

 

8.5                                 Setoff.  AMI and Ibis shall have the right
to set off any claim AMI or Ibis may have against Isis under this Agreement or
the Transition Services Agreement against any amounts owing to Isis under this
Agreement; provided that (i) AMI provides written notice to Isis of such setoff
claim and (ii) initiates the ADR process described in Exhibit H hereto.  AMI
shall setoff any amounts pursuant to the foregoing by [***]

 

8.6                                 Certain Tax Matters.

 


(A)          TRANSFER TAXES.  ALL TRANSFER, SALES, USE, STAMP, REGISTRATION AND
SUCH TAXES AND FEES (INCLUDING ANY PENALTIES, INTEREST AND FILING EXPENSES)
INCURRED IN CONNECTION WITH THIS AGREEMENT SHALL BE PAID BY ISIS, AND ISIS WILL
PREPARE AND FILE ALL NECESSARY TAX RETURNS AND OTHER DOCUMENTATION WITH RESPECT
TO ALL SUCH TRANSFER, DOCUMENTARY, SALES, USE, STAMP, REGISTRATION AND OTHER
TAXES AND FEES, AND, IF REQUIRED BY APPLICABLE LAW, THE PARTIES WILL, AND WILL
CAUSE THEIR AFFILIATES TO, COOPERATE IN THE EXECUTION OF SUCH TAX RETURNS.  IF
AMI OR ONE OF ITS AFFILIATES IS REQUIRED TO EXECUTE ANY TAX RETURN PREPARED BY
ISIS UNDER THIS SECTION, ISIS WILL PROVIDE A COPY OF SUCH TAX RETURN TO AMI AT
LEAST 10 DAYS PRIOR TO THE ANTICIPATED FILING OF SUCH TAX RETURN AND AMI OR ITS
AFFILIATE SHALL EXECUTE THE TAX RETURN, SUBJECT TO ABBOTT’S REASONABLE APPROVAL.


 


(B)         AD VALOREM TAXES.  ALL REAL PROPERTY TAXES, PERSONAL PROPERTY TAXES,
AD VALOREM OBLIGATIONS AND SIMILAR TAXES IMPOSED ON A PERIODIC BASIS, IN EACH
CASE LEVIED ON IBIS, OTHER THAN TRANSFER TAXES PROVIDED FOR IN
SECTION 8.6(A) ABOVE, FOR A TAXABLE PERIOD WHICH INCLUDES (BUT DOES NOT END ON)
THE CLOSING DATE SHALL BE APPORTIONED BETWEEN ISIS AND AMI AS OF THE CLOSING
DATE BASED ON THE NUMBER OF DAYS OF SUCH TAXABLE PERIOD INCLUDED IN THE
PRE-CLOSING TAX PERIOD AND THE NUMBER OF DAYS OF SUCH TAXABLE PERIOD INCLUDED IN
THE POST-CLOSING PERIOD.  ISIS SHALL BE LIABLE FOR THE PROPORTIONATE AMOUNT OF
SUCH TAXES THAT IS ATTRIBUTABLE TO THE

 


47

--------------------------------------------------------------------------------


 


PRE-CLOSING TAX PERIOD.  WITHIN 90 DAYS AFTER THE CLOSING, ISIS AND AMI SHALL
PRESENT A REIMBURSEMENT TO WHICH EACH IS ENTITLED UNDER THIS
SECTION 8.6(B) TOGETHER WITH SUCH SUPPORTING EVIDENCE AS IS REASONABLY NECESSARY
TO CALCULATE THE PRORATION AMOUNT; PROVIDED, THAT IF THE FINAL TAX AMOUNT DUE
FOR A TAXABLE PERIOD THAT INCLUDES THE CLOSING DATE IS NOT DETERMINED WITHIN
SUCH PERIOD, A REIMBURSEMENT SHALL BE BASED ON THE AMOUNT OF THE RELEVANT TAX
FOR THE PRECEDING TAXABLE YEAR, SUBJECT TO AN ADJUSTMENT WITHIN 30 DAYS AFTER
THE FINAL AMOUNT OF SUCH TAX IS DETERMINED.  THE PRORATION AMOUNT SHALL BE PAID
BY THE PARTY OWING IT TO THE OTHER WITHIN 10 DAYS AFTER DELIVERY OF SUCH
STATEMENT.  THEREAFTER, ISIS SHALL NOTIFY AMI UPON RECEIPT OF ANY BILL FOR REAL
OR PERSONAL PROPERTY TAXES RELATING TO IBIS, PART OR ALL OF WHICH ARE
ATTRIBUTABLE TO THE POST-CLOSING TAX PERIOD, AND SHALL PROMPTLY DELIVER SUCH
BILL TO AMI WHO SHALL PAY THE SAME TO THE APPROPRIATE TAXING AUTHORITY,
PROVIDED, THAT IF SUCH BILL COVERS ANY PORTION OF THE PRE-CLOSING TAX PERIOD,
ISIS SHALL ALSO REMIT PRIOR TO THE DUE DATE OF ASSESSMENT TO AMI PAYMENT FOR THE
PROPORTIONATE AMOUNT OF SUCH BILL THAT IS ATTRIBUTABLE TO THE PRE-CLOSING TAX
PERIOD.  IN THE EVENT THAT EITHER ISIS OR AMI SHALL THEREAFTER MAKE A PAYMENT
FOR WHICH IT IS ENTITLED TO REIMBURSEMENT UNDER THIS SECTION 8.6(B), THE OTHER
PARTY SHALL MAKE SUCH REIMBURSEMENT PROMPTLY BUT IN NO EVENT LATER THAN 30 DAYS
AFTER THE PRESENTATION OF A STATEMENT SETTING FORTH THE AMOUNT OF REIMBURSEMENT
TO WHICH THE PRESENTING PARTY IS ENTITLED ALONG WITH SUCH SUPPORTING EVIDENCE AS
IS REASONABLY NECESSARY TO CALCULATE THE AMOUNT OF REIMBURSEMENT.  ANY PAYMENT
REQUIRED UNDER THIS SECTION 8.6(B) AND NOT MADE WITHIN 10 DAYS OF DELIVERY OF
THE STATEMENT SHALL BEAR INTEREST AT THE APPLICABLE RATE FOR EACH DAY UNTIL
PAID.


 


(C)          TAX LIABILITY.


 

(i)                                     Isis shall, in accordance with
Section 8.2(a) (except as explicitly provided in this Section 8.6), indemnify
and hold harmless the AMI Group from any and all Losses arising from: (1) all
Taxes (or the non-payment thereof) of Ibis for the Pre-Closing Tax Period,
(2) all Taxes of any member of an affiliated, consolidated, combined or unitary
group of which Ibis (or any predecessor thereof) is or was a member on or prior
to the Closing Date, including pursuant to U.S. Treasury Regulation §1.1502-6 or
any analogous or similar state, local, or foreign Law, and (3) any and all Taxes
of any Person (other than Ibis) imposed on Ibis as a transferee or successor, by
contract or pursuant to any Law, which Taxes relate to an event or transaction
occurring before the Closing.

 

(ii)                                  To the extent there is any taxable period
that includes (but does not end on) the Closing Date (a “Straddle Period”), the
amount of any Taxes based on or measured by income or receipts of Ibis for the
Pre-Closing Tax Period shall be determined based on an interim closing of the
books as of the close of business on the Closing Date (and for such purpose, the
taxable period of any partnership or other pass-through entity in which Ibis
holds a beneficial interest shall be deemed to terminate at such time) and the
amount of other Taxes of Ibis for a Straddle Period that relates to the
Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.

 

48

--------------------------------------------------------------------------------


 

(iii)                               AMI shall, in accordance with
Section 8.2(c) (except as explicitly provided in this Section 8.6), indemnify
and hold harmless the Seller Group from any and all Losses arising from: (1) all
Taxes (or the non-payment thereof) of Ibis for the Post-Closing Tax Period,
(2) all Taxes of any member of an affiliated, consolidated, combined or unitary
group of which Ibis (or any successor thereto) is a member after the Closing
Date, including pursuant to U.S. Treasury Regulation §1.1502-6 or any analogous
or similar state, local, or foreign Law, and (3) any and all Taxes of any Person
(other than Ibis) imposed on Ibis as a transferee or successor, by contract or
pursuant to any Law, which Taxes relate to an event or transaction occurring
after the Closing.

 

(iv)                              Isis’ and AMI’s obligations to indemnify for
any Taxes under this Section 8.6 shall survive the Closing hereunder and
continue until 30 days following the expiration of the statute of limitations on
assessment of the relevant Tax.  Notwithstanding the foregoing, any claim for
indemnification shall survive such termination date if the Indemnified Party,
prior to such termination date, shall have advised the Indemnifying Party in
writing of facts that constitute or may give rise to an alleged claim for
indemnification under this Section 8.6.

 


(D)         TAX RETURNS.


 

(i)                                     Isis shall file or cause to be filed
when due (taking into account any extensions received from the relevant Tax
authorities) (1) all Tax Returns that are required to be filed with respect to
Ibis on or before the Closing Date, and (2) all Tax Returns that are required to
be filed after the Closing Date with respect to income Taxes of Ibis with
respect to all Pre-Closing Tax Periods, and shall pay when due (X) any income
Taxes due in respect of such Tax Returns, and (Y) any other Taxes due in respect
of such Tax Returns that are due on or before the Closing Date.

 


(E)          CONTEST PROVISIONS.


 

(i)                                     Isis shall have the sole right to
control the conduct and resolution of any audit, litigation, contest, dispute,
negotiation, or other proceeding with any Tax authority that relates to income
Taxes of Ibis relating to a Pre-Closing Tax Period, including, without
limitation, by selecting counsel of its choice to represent Ibis, unless Isis
fails to assert such control within 30 days of receiving notice of such
proceeding (each such proceeding for which Isis asserts such control, an “Isis
Proceeding”); provided, that (A) Isis shall consult with AMI and keep AMI
informed regarding the progress and any potential compromise or settlement of
each Isis Proceeding; and (B) AMI shall be entitled to participate at its own
expense in each Isis Proceeding and (C) Isis shall not settle or otherwise
compromise any Isis Proceeding without the consent of AMI to the extent such
settlement or compromise would have an adverse effect on AMI or Ibis with
respect to a Post-Closing Tax Period, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

(ii)                                  AMI shall have the sole right to control
the conduct and resolution of any audit, litigation, contest, dispute,
negotiation, or other proceeding with

 

49

--------------------------------------------------------------------------------


 

any Tax authority relating to Taxes of Ibis that is not an Isis Proceeding,
including, without limitation, by selecting counsel of its choice to represent
Ibis (each such proceeding, an “AMI Proceeding”); provided, that (A) AMI shall
consult with Isis regarding the progress and any potential compromise or
settlement of any Isis Proceeding that relates to Taxes for which Isis may be
liable pursuant to Section 8.6(c)(i) of this Agreement (an “Applicable AMI
Proceeding”); (B) Isis shall be entitled to participate at its own expense in
any Applicable AMI Proceeding; and (C) AMI shall not settle or otherwise
compromise any Applicable AMI Proceeding without the consent of Isis to the
extent such settlement or compromise would have an adverse effect on Isis or
Ibis with respect to a Pre-Closing Tax Period, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

(iii)                               Provided AMI fails to assert control over an
Applicable AMI Proceeding within 30 days of receiving notice of such proceeding,
Isis shall have the sole right to control the conduct and resolution of an
Applicable AMI Proceeding with any Tax authority, including, without limitation,
by selecting counsel of its choice to represent Ibis; provided, that (A) Isis
shall promptly consult with AMI regarding the progress and any potential
compromise or settlement of any Applicable AMI Proceeding; (B) AMI shall be
entitled to participate at its own expense in any Applicable Isis Proceeding;
and (C) neither Isis nor Ibis shall settle or compromise any Applicable AMI
Proceeding without the prior written consent of AMI, which shall not be
unreasonably withheld, conditioned or delayed.

 


(F)            ASSISTANCE AND COOPERATION.  FROM AND AFTER THE CLOSING DATE,
EACH OF ISIS AND AMI SHALL:


 

(i)                                     assist (and cause their respective
Affiliates to assist) the other party in preparing any Tax Returns which such
other party is responsible for preparing and filing in accordance with this
Section 8.6;

 

(ii)                                  cooperate fully in preparing for any
audit, litigation, contest, dispute, negotiation, or other proceeding with any
Tax authority regarding Taxes of Ibis;

 

(iii)                               make available to the other party and to any
Tax authority, as reasonably requested, all information, records, and documents
relating to Taxes or Tax Returns of Ibis (including, without limitation,
information necessary to file extensions and make estimated Tax payments); and

 

(iv)                              furnish the other party with copies of all
correspondence received from any Tax authority in connection with any applicable
Isis Proceeding or AMI Proceeding.

 


(G)         CODE § 338(H)(10) ELECTION. AT AMI’S OPTION, ISIS AND AMI SHALL JOIN
IN MAKING AN ELECTION UNDER CODE § 338(H)(10) (AND ANY CORRESPONDING ELECTIONS
UNDER STATE, LOCAL, OR FOREIGN TAX LAW) (COLLECTIVELY A “§ 338(H)(10) ELECTION”)
WITH RESPECT TO THE PURCHASE AND SALE OF THE SHARES, THE ADDITIONAL SHARES AND
THE REMAINING SHARES, UNLESS AND TO THE EXTENT


 


50

--------------------------------------------------------------------------------


 


THE CODE IS AMENDED TO PREVENT OR LIMIT THE FILING OF A § 338(H)(10) ELECTION.
ISIS WILL PAY ANY TAX ATTRIBUTABLE TO THE MAKING OF THE § 338(H)(10) ELECTION
AND WILL INDEMNIFY THE AMI GROUP AGAINST ANY LOSSES ARISING OUT OF ANY FAILURE
TO PAY SUCH TAX.


 


(H)         ALLOCATION OF PURCHASE PRICE. THE PARTIES AGREE THAT THE PURCHASE
PRICE AND THE LIABILITIES OF IBIS (AND OTHER RELEVANT ITEMS) WILL BE ALLOCATED
FOR TAX PURPOSES TO THE ASSETS OF IBIS IN A MANNER CONSISTENT WITH CODE §§  338
AND 1060 AND THE REGULATIONS THEREUNDER. AMI, IBIS AND ISIS SHALL FILE ALL TAX
RETURNS (INCLUDING AMENDED RETURNS AND CLAIMS FOR REFUND) AND INFORMATION
REPORTS IN A MANNER CONSISTENT WITH SUCH ALLOCATION.


 

8.7                                 Further Assurances.  Isis will execute and
deliver such further instruments of conveyance and transfer and take such
additional action as AMI may reasonably request to effect, consummate, confirm
or evidence the transfer to AMI of the Remaining Shares and the assets of the
Business (including the Business IP and the Ibis Contracts), and Isis will
execute such documents as may be necessary to assist AMI in preserving or
perfecting its rights in the Shares, the Remaining Shares and the Business. 
Except for the services, funding and facilities provided under the Corporate
Services Agreement, to the extent any assets used in the Business on or prior to
the Closing Date (including the Business IP and the Ibis Contracts) or necessary
to conduct the Business as conducted on and prior to the Closing Date (including
the Business IP and the Ibis Contracts) or as contemplated to be conducted after
the Closing Date have not been duly and fully transferred to Ibis as of such
date, Isis hereby covenants, at its sole cost and expense and without further
consideration by AMI, to take all such actions as may be requested by AMI to
promptly transfer such assets to Ibis or AMI’s designee.

 

8.8                                 Confidentiality.

 


(A)          EACH PARTY AGREES THAT FOR A PERIOD OF THREE (3) YEARS AFTER THE
CLOSING DATE, A PARTY (THE “RECEIVING PARTY”) RECEIVING OR THAT HAS RECEIVED
CONFIDENTIAL INFORMATION OF THE OTHER PARTY (THE “DISCLOSING PARTY”) WILL
(I) MAINTAIN AND CAUSE ITS REPRESENTATIVES TO MAINTAIN IN CONFIDENCE SUCH
CONFIDENTIAL INFORMATION USING NOT LESS THAN THE EFFORTS SUCH RECEIVING PARTY
USES TO MAINTAIN IN CONFIDENCE OTHER PROPRIETARY INFORMATION OF SIMILAR KIND AND
VALUE (IT BEING UNDERSTOOD AND AGREED THAT AMI SHALL HAVE NO OBLIGATION TO
MAINTAIN THE CONFIDENTIALITY OF ANY IBIS CONFIDENTIAL INFORMATION AND THAT ISIS
SHALL HAVE AN OBLIGATION TO MAINTAIN THE CONFIDENTIALITY OF ALL IBIS
CONFIDENTIAL INFORMATION PURSUANT TO THIS SECTION 8.8), (II) NOT DISCLOSE SUCH
CONFIDENTIAL INFORMATION EXCEPT TO THE RECEIVING PARTY’S EMPLOYEES OR AFFILIATES
HAVING A NEED-TO-KNOW SUCH CONFIDENTIAL INFORMATION SOLELY FOR PURPOSES OF
PERFORMING THE RECEIVING PARTY’S OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS,
(III) NOT DISCLOSE SUCH CONFIDENTIAL INFORMATION TO ANY PERSON WITHOUT THE PRIOR
WRITTEN CONSENT OF THE DISCLOSING PARTY, EXCEPT FOR DISCLOSURES EXPRESSLY
PERMITTED BY THE TRANSACTION DOCUMENTS, AND (IV) NOT USE SUCH CONFIDENTIAL
INFORMATION FOR ANY PURPOSE EXCEPT THOSE EXPRESSLY PERMITTED BY THE TRANSACTION
DOCUMENTS.  THE PROVISIONS OF THIS SECTION 8.8 SHALL SUPERSEDE THE PROVISIONS OF
SECTION 5.1, SECTION 5.2 AND SECTION 5.3 OF THE MASTER AGREEMENT WHICH SHALL
TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT FROM AND AFTER THE CLOSING DATE. 
UPON AMI’S REQUEST ISIS WILL RETURN OR DESTROY (AND CERTIFY TO AMI ANY SUCH
DESTRUCTION) ALL CONFIDENTIAL INFORMATION OF AMI OR ITS AFFILIATES AND UPON
ISIS’ REQUEST, AMI WILL RETURN OR DESTROY (AND CERTIFY TO ISIS ANY SUCH
DESTRUCTION) ALL CONFIDENTIAL INFORMATION OF ISIS THAT IS NOT CONFIDENTIAL
INFORMATION OF IBIS;


 


51

--------------------------------------------------------------------------------


 


PROVIDED, THAT AMI MAY RETAIN ONE (1) COPY OF ISIS’ CONFIDENTIAL INFORMATION IN
ABBOTT’S CONFIDENTIAL FILES.


 


(B)         TO THE EXTENT (AND ONLY TO THE EXTENT) THAT IT IS REASONABLY
NECESSARY, A PARTY MAY DISCLOSE CONFIDENTIAL INFORMATION BELONGING TO THE OTHER
PARTY IN THE FOLLOWING INSTANCES:


 

(i)                                     when defending litigation related to the
Confidential Information to be disclosed;

 

(ii)                                  when complying with Applicable Laws
(including, without limitation, the rules and regulations of the SEC or any
national securities exchange, and compliance with Tax Laws) and with judicial
process; and

 

(iii)                               disclosure, in connection with the
performance of the Transaction Documents and solely on a need-to-know basis, to
employees or independent contractors (including without limitation consultants
and clinical investigators), each of whom prior to disclosure must be bound by
written obligations of confidentiality and non-use no less restrictive than the
obligations set forth in this Section 8.8; provided, that the Receiving Party
will remain responsible for any failure by any Person who receives Confidential
Information pursuant to this Section 8.8 to treat such Confidential Information
as required under this Section 8.8.

 


(C)          IF AND WHENEVER ANY CONFIDENTIAL INFORMATION IS DISCLOSED IN
ACCORDANCE WITH THIS SECTION 8.8, SUCH DISCLOSURE WILL NOT CAUSE ANY SUCH
INFORMATION TO CEASE TO BE CONFIDENTIAL INFORMATION EXCEPT TO THE EXTENT THAT
SUCH PERMITTED DISCLOSURE RESULTS IN A PUBLIC DISCLOSURE OF SUCH INFORMATION
(OTHER THAN BY BREACH OF THIS AGREEMENT).  EXCEPT AS PROHIBITED BY LAW, THE
RECEIVING PARTY WILL NOTIFY THE DISCLOSING PARTY OF THE RECEIVING PARTY’S INTENT
TO MAKE SUCH DISCLOSURE PURSUANT TO CLAUSES (I) OR (II) OF
SECTION 8.8(B) SUFFICIENTLY PRIOR TO MAKING SUCH DISCLOSURE SO AS TO ALLOW THE
DISCLOSING PARTY ADEQUATE TIME TO TAKE WHATEVER ACTION THE DISCLOSING PARTY MAY
DEEM APPROPRIATE TO PROTECT THE CONFIDENTIALITY OF THE INFORMATION.  IN
ADDITION, IN THE EVENT ANY PARTY PROPOSES TO FILE WITH ANY GOVERNMENTAL
AUTHORITY A TRANSACTION DOCUMENT, INCLUDING, WITHOUT LIMITATION, AS AN EXHIBIT
TO A REGISTRATION STATEMENT, PERIODIC REPORT, OR CURRENT REPORT, THE PARTY
PROPOSING TO MAKE SUCH FILING WILL NOTIFY THE OTHER PARTIES OF SUCH INTENTION
AND WILL WORK IN GOOD FAITH WITH THE OTHER PARTIES TO OBTAIN CONFIDENTIAL
TREATMENT OF ANY MATERIAL TERMS OF THE TRANSACTION DOCUMENTS THAT SUCH OTHER
PARTIES REQUEST BE KEPT CONFIDENTIAL (EXCEPT TO THE EXTENT ADVISED BY COUNSEL OR
SUCH GOVERNMENTAL AUTHORITY THAT CONFIDENTIAL TREATMENT IS NOT AVAILABLE FOR
SUCH INFORMATION).


 


(D)         AT THE CLOSING, ISIS SHALL DELIVER TO AMI ALL CONFIDENTIAL
INFORMATION OF THE BUSINESS IN ISIS’ OR ITS AFFILIATES’ POSSESSION AND CONTROL
AND ALL COPIES THEREOF, IN WHATEVER FORM OR MEDIUM, INCLUDING, WITHOUT
LIMITATION, WRITTEN RECORDS, OPTICAL AND MAGNETIC MEDIA, AND ALL OTHER MATERIALS
CONTAINING ANY SUCH CONFIDENTIAL INFORMATION.  IF AMI REQUESTS, ISIS SHALL
PROMPTLY PROVIDE WRITTEN CONFIRMATION THAT ALL SUCH MATERIALS HAVE BEEN
DELIVERED TO AMI.


 


52

--------------------------------------------------------------------------------



 


(E)          THE EXISTENCE AND THE TERMS AND CONDITIONS OF THE TRANSACTION
DOCUMENTS THAT THE PARTIES HAVE NOT SPECIFICALLY AGREED TO DISCLOSE PURSUANT TO
SECTION 8.8(B) OR SECTION 8.3 WILL BE CONSIDERED CONFIDENTIAL INFORMATION OF
BOTH PARTIES.  AMI AND, SUBJECT TO THE TERMS OF SECTION 7.8, ISIS MAY DISCLOSE
SUCH TERMS TO A BONA FIDE POTENTIAL INVESTOR, INVESTMENT BANKER, ACQUIRER,
MERGER PARTNER OR OTHER POTENTIAL BUSINESS PARTNER OF AMI OR ISIS, RESPECTIVELY,
AND THEIR ATTORNEYS AND AGENTS, PROVIDED, THAT EACH SUCH PERSON TO WHOM SUCH
INFORMATION IS TO BE DISCLOSED IS INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND HAS ENTERED INTO A WRITTEN AGREEMENT WITH THE PARTY REQUIRING
SUCH PERSON TO KEEP SUCH INFORMATION CONFIDENTIAL.

 

8.9                                 Noncompetition and Nonsolicitation.  The
Parties hereby agree as follows:

 


(A)          NONCOMPETITION.  DURING THE PERIOD FROM THE DATE HEREOF TO AND
INCLUDING THE [***] ANNIVERSARY OF THE CLOSING DATE (THE “NONCOMPETE PERIOD”),
ISIS AND ITS AFFILIATES SHALL NOT ENGAGE IN AND SHALL NOT HAVE ANY AFFILIATION
WITH ANY PERSON THAT ENGAGES IN A LINE OF BUSINESS THAT COMPETES WITH THE
BUSINESS AS CONDUCTED ON AND PRIOR TO THE CLOSING DATE AND AS CONTEMPLATED BY
IBIS AND ISIS TO BE CONDUCTED AFTER THE CLOSING DATE, AS REFLECTED IN THE
OFFERING MEMORANDUM AND THE MANAGEMENT PRESENTATIONS.  FOR PURPOSES OF THIS
SECTION 8.9, THE TERM “AFFILIATION” SHALL MEAN ANY DIRECT OR INDIRECT INTEREST
IN SUCH PERSON OR ENTERPRISE, WHETHER AS AN INVESTOR, PARTNER, STOCKHOLDER,
OPERATOR, LENDER, TRUSTEE, JOINT VENTURE CONTRIBUTOR, LICENSOR OR CONSULTANT
(OTHER THAN PASSIVE INVESTMENTS BY ISIS OF LESS THAN [***] OF THE OUTSTANDING
EQUITY SECURITIES OF ANY ENTITY LISTED FOR TRADING ON A NATIONAL STOCK EXCHANGE
OR INVESTMENTS IN LESS THAN [***] OF THE OUTSTANDING EQUITY SECURITIES BY ISIS
IN A PERSON ENGAGED IN DRUG DISCOVERY, DEVELOPMENT OR COMMERCIALIZATION).


 


(B)         PRE-EXISTING BUSINESS.  NOTWITHSTANDING THE FOREGOING, IF A PERSON
BECOMES AN AFFILIATE OF ISIS AFTER THE CLOSING DATE, AND SUCH PERSON WAS ENGAGED
IN A LINE OF BUSINESS THAT ON OR BEFORE THE TIME SUCH PERSON BECAME AN AFFILIATE
OF ISIS, COMPETED WITH THE BUSINESS AS CONDUCTED ON AND PRIOR TO THE CLOSING
DATE AND AS CONTEMPLATED BY IBIS AND ISIS TO BE CONDUCTED AFTER THE CLOSING
DATE, AS REFLECTED IN THE OFFERING MEMORANDUM AND MANAGEMENT PRESENTATIONS (A
“PRE-EXISTING BUSINESS”), THEN THE PROVISIONS OF SECTION 8.9(A) WILL NOT APPLY
TO SUCH PRE-EXISTING BUSINESS IF (I) SUCH THIRD PARTY DOES NOT [***] AND
(II) APPROPRIATE PROTECTIVE MEASURES AND PROCEDURES ARE ESTABLISHED BY ISIS AND
ITS AFFILIATES AND SUCH PERSON AND ITS AFFILIATES TO PROTECT AND SAFEGUARD THE
CONFIDENTIALITY OF ABBOTT AND IBIS CONFIDENTIAL INFORMATION.


 


(C)          NO SOLICITATION OF AMI EMPLOYEES.  DURING THE PERIOD FROM THE DATE
HEREOF TO AND INCLUDING THE [***] ANNIVERSARY OF THE CLOSING DATE (THE
“NONSOLICITATION PERIOD”), ISIS (AND UNTIL THE CLOSING, IBIS) SHALL NOT AND
SHALL NOT PERMIT ANY OF THEIR RESPECTIVE REPRESENTATIVES TO DIRECTLY OR
INDIRECTLY, (I) WITHOUT THE PRIOR WRITTEN CONSENT OF AMI, INDUCE OR ATTEMPT TO
INDUCE ANY EMPLOYEE OF AMI OR ANY MEMBER OF THE ABBOTT TRANSACTION TEAM TO LEAVE
THE EMPLOY OF AMI OR THE APPLICABLE ABBOTT AFFILIATE, OR IN ANY WAY INTERFERE
WITH THE RELATIONSHIP BETWEEN AMI OR THE APPLICABLE ABBOTT AFFILIATES AND ANY
EMPLOYEE OF AMI OR ANY MEMBER OF THE ABBOTT TRANSACTION TEAM, OR KNOWN
CONSULTANT OR INDEPENDENT CONTRACTOR THEREOF OR (II) WITHOUT THE PRIOR WRITTEN
CONSENT OF AMI, HIRE DIRECTLY OR THROUGH ANOTHER ENTITY ANY EMPLOYEE OF AMI OR
ANY MEMBER OF THE ABBOTT TRANSACTION TEAM OR ANY PERSON WHO WAS AN EMPLOYEE OF
AMI OR A MEMBER OF THE ABBOTT TRANSACTION TEAM WHO WAS EMPLOYED BY ABBOTT OR


 


53

--------------------------------------------------------------------------------



 


ANY OF ITS AFFILIATES DURING THE [***] MONTHS PRIOR TO THE DATE OF SUCH HIRING,
IN EACH CASE TO WORK FOR ISIS OR IBIS.


 


(D)         NO SOLICITATION OF IBIS OR ISIS EMPLOYEES.  DURING THE
NONSOLICITATION PERIOD WITH RESPECT TO EMPLOYEES OF ISIS AND UNTIL THE CLOSING
WITH RESPECT TO EMPLOYEES OF IBIS, AMI AND ITS AFFILIATES WILL CAUSE AMI AND THE
MEMBERS OF THE ABBOTT TRANSACTION TEAM NOT TO, DIRECTLY OR INDIRECTLY,
(I) WITHOUT THE PRIOR WRITTEN CONSENT OF ISIS OR IBIS (AS THE CASE MAY BE),
INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF ISIS OR IBIS TO LEAVE THE EMPLOY OF
ISIS OR IBIS, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ISIS OR IBIS
AND ANY OF THEIR RESPECTIVE EMPLOYEES, OR KNOWN CONSULTANT OR INDEPENDENT
CONTRACTOR THEREOF OR (II) WITHOUT THE PRIOR WRITTEN CONSENT OF ISIS OR IBIS (AS
THE CASE MAY BE), HIRE DIRECTLY OR THROUGH ANOTHER ENTITY ANY EMPLOYEE OF ISIS
OR IBIS OR ANY PERSON WHO WAS AN EMPLOYEE OF ISIS OR IBIS WHO WAS EMPLOYED BY
ISIS OR IBIS DURING THE [***] MONTHS PRIOR TO THE DATE OF SUCH HIRING, IN EACH
CASE TO WORK FOR AMI.


 


(E)          NO SOLICITATION OF IBIS EMPLOYEES.  DURING THE NONSOLICITATION
PERIOD, ISIS SHALL NOT AND SHALL NOT PERMIT ANY OF ITS REPRESENTATIVES TO
DIRECTLY OR INDIRECTLY (I) WITHOUT THE PRIOR WRITTEN CONSENT OF AMI, INDUCE OR
ATTEMPT TO INDUCE ANY EMPLOYEE OF IBIS TO LEAVE THE EMPLOY OF IBIS, OR IN ANY
WAY INTERFERE WITH THE RELATIONSHIP BETWEEN IBIS AND ANY EMPLOYEE, CONSULTANT OR
INDEPENDENT CONTRACTOR THEREOF, (II) WITHOUT THE PRIOR WRITTEN CONSENT OF AMI,
HIRE DIRECTLY OR THROUGH ANOTHER ENTITY ANY EMPLOYEE OF IBIS OR ANY PERSON WHO
WAS AN EMPLOYEE OF IBIS DURING THE [***] MONTHS PRIOR TO THE DATE OF SUCH HIRING
OR (III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR
OR OTHER BUSINESS RELATION OF IBIS, AMI OR ANY OF THEIR RESPECTIVE AFFILIATES OR
THE BUSINESS, TO CEASE DOING BUSINESS WITH IBIS, AMI OR ANY OF THEIR RESPECTIVE
AFFILIATES OR THE BUSINESS.


 

For purposes of Sections 8.9(c), 8.9(d) and 8.9(e), “recruit,” “solicit” or
“induce” shall not be deemed to mean (i) circumstances where an employee,
consultant or independent contractor or former employee, consultant or
independent contractor initiates contact with a Party with regard to possible
employment, or (ii) general solicitations of employment not specifically
targeted at specific employees of a Party, including responses to general
advertisements.

 

Notwithstanding anything in this Section 8.9 to the contrary, if at any time a
court holds that the restrictions stated in Section 8.9(a), Section 8.9(c),
Section 8.9(d) or Section 8.9(e) or any part of any of the foregoing are
unreasonable or otherwise unenforceable under circumstances then existing, the
Parties hereto agree that the maximum period, scope or geographical area
determined to be reasonable under such circumstances by such court will be
substituted for the stated period, scope or area.  The Parties acknowledge and
agree that money damages may not be an adequate remedy for any breach or
threatened breach of the provisions of Section 8.9(a), Section 8.9(c),
Section 8.9(d) or Section 8.9(e) and that, in such event, any Party or its
successors or assigns may, in addition to any other rights and remedies existing
in its or their favor, apply to any court of competent jurisdiction for specific
performance, injunctive and/or other relief in order to enforce or prevent any
violations of the provisions of this Section 8.9 (including, if the court so
determines, the extension of the Noncompete Period or the Nonsolicitation
Period, as applicable, by a period equal to the length of court proceedings
necessary to stop such violation).  Any injunction shall be available without
the posting of any bond or other security.  In the event of an alleged breach or
violation by any Party or any of their respective Representatives of any of

 

54

--------------------------------------------------------------------------------


 

the provisions of this Section 8.9, the Noncompete Period or the Nonsolicitation
Period, as applicable will be tolled until such alleged breach or violation is
resolved.  The Parties agree that the restrictions contained in this Section 8.9
are reasonable in all respects.

 

8.10                           Access to Books and Records.  After the Closing,
Isis will permit AMI and its representatives, and AMI will permit Isis and its
representatives, to have reasonable access upon prior notice and at reasonable
times, and in a manner so as not to interfere with the normal business
operations of the other Party, to all books, records (including Tax records),
contracts and documents of or pertaining to Ibis.

 

8.11                           Employee and Related Matters.

 


(A)          IBIS EMPLOYEES. ALL EMPLOYEES OF IBIS EMPLOYED AS OF THE CLOSING
DATE (THE “IBIS EMPLOYEES”) SHALL, AS OF THE CLOSING, RECEIVE COMPENSATION AND
BENEFITS FROM ABBOTT THAT ARE SUBSTANTIALLY COMPARABLE, IN THE AGGREGATE, TO THE
COMPENSATION AND BENEFITS RECEIVED BY OTHER SIMILARLY-SITUATED EMPLOYEES OF
ABBOTT BASED ON ABBOTT’S EVALUATION OF THE NATURE AND SCOPE OF SUCH EMPLOYEE’S
DUTIES, PRINCIPAL LOCATION WHERE THOSE DUTIES ARE PERFORMED, GRADE LEVEL AND
PERFORMANCE.  TO FACILITATE ABBOTT’S OBLIGATIONS TO PROVIDE SUCH COMPENSATION
AND BENEFITS UNDER THIS SECTION 8.11, ISIS SHALL PROVIDE AMI PROMPTLY, UPON
AMI’S REQUEST, BUT IN ANY EVENT, NO LESS THAN [***] PRIOR TO THE CLOSING DATE
(AND AGAIN ON THE CLOSING DATE) A TRUE, COMPLETE AND ACCURATE LIST OF EACH IBIS
EMPLOYEE, INCLUDING THE DATE OF EMPLOYMENT AND TITLE OR JOB POSITION OF EACH
IBIS EMPLOYEE, INFORMATION REGARDING PAY AND BENEFITS, INCLUDING, BUT NOT
LIMITED TO, THE TOTAL ANNUAL SALARY, WAGES, BONUS OR OTHER COMPENSATION OF EACH
IBIS EMPLOYEE, AND, WITH RESPECT TO ANY IBIS EMPLOYEES WHO ARE INACTIVE IBIS
EMPLOYEES (AS DEFINED IN SECTION 8.11(F)), THE DATE SUCH INACTIVE EMPLOYEE
CHANGED FROM ACTIVE TO INACTIVE STATUS, THE REASON FOR SUCH INACTIVE STATUS AND,
IF APPLICABLE, THE ANTICIPATED DATE OF RETURN TO ACTIVE EMPLOYMENT.  IBIS
EMPLOYEES SHALL BE EMPLOYEES AT WILL, SUBJECT TO ABBOTT’S EMPLOYMENT POLICIES
AND NOTHING HEREIN SHALL BE CONSTRUED TO LIMIT ABBOTT’S ABILITY TO (A) TERMINATE
OR ALTER THE EMPLOYMENT TERMS OF ANY IBIS EMPLOYEE FOR ANY REASON, INCLUDING
WITHOUT CAUSE, OR (B) MODIFY, AMEND OR TERMINATE ANY EMPLOYEE BENEFIT PLAN,
POLICY OR ARRANGEMENT.


 


(B)         WARN.  ISIS COVENANTS AND AGREES TO CAUSE IBIS TO COMPLY, IF
APPLICABLE, WITH ALL REQUIREMENTS SPECIFIED UNDER THE WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT OF 1988 (THE “WARN ACT”) OR ANY SIMILAR OR SUCCESSOR
FEDERAL, STATE OR LOCAL LAW, INCLUDING THE PROVISION OF APPROPRIATE NOTICE TO
AFFECTED EMPLOYEES WITH RESPECT TO ANY “EMPLOYMENT LOSS” (AS DEFINED IN THE WARN
ACT) THAT OCCURS ON OR PRIOR TO THE CLOSING DATE.  EXCEPT AS SET FORTH ON
SCHEDULE 8.11(B), NO IBIS EMPLOYEE HAS SUFFERED AN “EMPLOYMENT LOSS” DURING THE
NINETY (90)-DAY PERIOD PRIOR TO THE DATE HEREOF.  ISIS SHALL UPDATE SCHEDULE
8.11(B) AS NECESSARY TO REFLECT ALL “EMPLOYMENT LOSSES” BETWEEN THE DATE HEREOF
AND PRIOR TO THE CLOSING DATE.


 


(C)          COBRA.  ISIS SHALL RETAIN RESPONSIBILITY FOR ALL LIABILITY FOR ANY
HEALTH CARE CONTINUATION COVERAGE OR NOTICE REQUIREMENT UNDER SECTION 4980B OF
THE CODE AND PART G OF SUBTITLE B OF TITLE 1 OF ERISA WITH RESPECT TO ANY PLAN,
INCLUDING WITH RESPECT TO ALL FORMER EMPLOYEES OF IBIS OR THE BUSINESS, WHO ARE
FORMER EMPLOYEES THEREOF AS OF THE CLOSING.

 

55

--------------------------------------------------------------------------------


 


(D)         RETIREMENT PLANS.  PRIOR TO OR ON THE CLOSING DATE, ISIS AND/OR IBIS
SHALL MAKE ALL MATCHING CONTRIBUTIONS AND A PRO-RATED PORTION OF ANY PROFIT
SHARING CONTRIBUTIONS THAT WOULD OTHERWISE BE MADE FOR THE PLAN YEAR (WITHOUT
REGARD TO ANY YEAR-END EMPLOYMENT REQUIREMENTS) WITH RESPECT TO THE IBIS
EMPLOYEES’ CONTRIBUTIONS TO ANY PLAN THAT IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE (THE “ISIS RETIREMENT PLANS”).  ISIS SHALL PRIOR TO
THE CLOSING: (A) AMEND EACH ISIS RETIREMENT PLAN TO CAUSE THE ACCOUNT BALANCES
OR ACCRUED BENEFITS OF IBIS EMPLOYEES TO BE FULLY VESTED AS OF THE CLOSING DATE
AND (B) AMEND EACH ISIS RETIREMENT PLAN THAT INCLUDES A CASH OR DEFERRED
ARRANGEMENT UNDER SECTION 401(K) OF THE CODE TO PERMIT IBIS EMPLOYEES WITH AN
OUTSTANDING PLAN LOAN TO ROLL OVER SUCH LOAN TO ABBOTT’S 401(K) PLAN.  ABBOTT
WILL CAUSE ITS 401(K) PLAN TO ACCEPT A DIRECT ROLLOVER OF THE IBIS EMPLOYEES’
401(K) ACCOUNT BALANCE, INCLUDING A DIRECT ROLLOVER OF ANY OUTSTANDING PLAN
LOAN.


 


(E)          PAYROLL TAX REPORTING.  IBIS, ISIS AND AMI AGREE THAT PAYROLL
REPORTING OF THE IBIS EMPLOYEES WILL BE TREATED IN ACCORDANCE WITH THE ALTERNATE
PROCEDURE SET FORTH IN SECTION 5 OF REVENUE PROCEDURE 2004-53.


 


(F)            RETENTION OF LIABILITY.  ISIS SHALL BE SOLELY RESPONSIBLE FOR,
AND RETAIN ALL LIABILITIES WITH RESPECT TO AND ISIS SHALL RETAIN, BEAR AND
DISCHARGE ALL LIABILITIES AND OBLIGATIONS WITH RESPECT TO (I) ALL INACTIVE IBIS
EMPLOYEES UNTIL SUCH TIME AS THE INACTIVE IBIS EMPLOYEE RETURNS TO ACTIVE
EMPLOYMENT WITH IBIS AND (II) ALL INACTIVE IBIS EMPLOYEES WHO FAIL TO RETURN TO
ACTIVE EMPLOYMENT WITH IBIS.  ISIS SHALL BE SOLELY RESPONSIBLE FOR, AND RETAIN
ALL LIABILITIES WITH RESPECT TO, ALL WAGES, SALARIES, COMMISSIONS, BONUSES,
VACATION PAY AND OTHER COMPENSATION PAYABLE TO ANY IBIS EMPLOYEE FOR ALL PERIODS
THROUGH AND INCLUDING THE CLOSING DATE.  AMI SHALL NOT ASSUME LIABILITY FOR ANY
RETENTION, SEVERANCE, CHANGE-OF-CONTROL OR SIMILAR AGREEMENTS BETWEEN ISIS AND
ANY OF THE IBIS EMPLOYEES, AND ISIS SHALL RETAIN OR ASSUME LIABILITY FOR ALL
OBLIGATIONS UNDER ANY SUCH RETENTION, SEVERANCE, CHANGE-OF-CONTROL OR SIMILAR
AGREEMENTS.  FOR PURPOSES OF THIS SECTION 8.11, AN “INACTIVE IBIS EMPLOYEE”
SHALL MEAN ANY EMPLOYEE OF IBIS WHO, AS OF THE CLOSING DATE, IS ON ANY TYPE OF
LEAVE OF ABSENCE OR WHO HAS BEEN OTHERWISE CONTINUOUSLY ABSENT FROM WORK WITH
IBIS FOR ANY REASON FOR LONGER THAN FIVE (5) WORKING DAYS, OTHER THAN FOR
APPROVED PAID VACATION.


 


(G)         FULL-TIME EQUIVALENTS.  FROM AND AFTER THE DATE HEREOF, ISIS AND
IBIS SHALL CAUSE THE NUMBER OF FULL-TIME EQUIVALENT EMPLOYEES (NOT INCLUDING
TEMPORARY EMPLOYEES AND CONSULTANTS) OF IBIS TO BE NOT GREATER THAN 70 IN THE
AGGREGATE AND TO BE NOT LESS THAN 56 IN THE AGGREGATE.


 


(H)         NO THIRD PARTY RIGHTS.  NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, SHALL CREATE A CONTRACT OF EMPLOYMENT WITH ANY IBIS EMPLOYEE OR A THIRD
PARTY BENEFICIARY RELATIONSHIP OR OTHERWISE AMEND OR CREATE ANY EMPLOYEE BENEFIT
PLAN OF AMI OR IBIS OR CONFER ANY BENEFIT, ENTITLEMENT, OR RIGHT UPON ANY PERSON
OR ENTITY OTHER THAN THE PARTIES HERETO OR RESULT IN AMI OR IBIS HAVING ANY
LIABILITY UNDER ANY PLAN.

 

8.12                           Consolidated Return.  From and after the date
hereof, Isis will file a consolidated Tax Return with respect to itself and Ibis
in lieu of separate Tax Returns with respect to income Tax imposed by Chapter 1
of the Code for each Tax year beginning on or after January 1, 2008 through and
including the Closing unless the provisions of the Code shall have been amended
after the date hereof to disallow the filing of such consolidated Tax Returns. 
In


 


56

--------------------------------------------------------------------------------


 


THE EVENT OF AN INTERNAL REVENUE SERVICE AUDIT OF ISIS ARISING OUT OR RELATED TO
THE CONSOLIDATION OF IBIS AND ISIS IN SUCH CONSOLIDATED TAX RETURN, ISIS WILL
PROMPTLY (BUT IN ANY EVENT WITHIN [***] NOTIFY AMI OF SUCH AUDIT AND ALLOW AMI
TO PARTICIPATE AND ADVISE IBIS AND ISIS IN CONNECTION WITH SUCH AUDIT.

 

8.13                           Isis Intellectual Property License.

 


(A)          TO THE EXTENT ISIS HAS NOT AS OF THE CLOSING DATE GRANTED RIGHTS
PREVENTING ISIS FROM MAKING ANY FURTHER LICENSE GRANTS, ISIS HEREBY GRANTS TO
IBIS A WORLDWIDE, FULLY-PAID, ROYALTY FREE, NON-EXCLUSIVE LICENSE (WITHOUT THE
RIGHT TO GRANT SUBLICENSES, EXCEPT TO PURCHASERS, DISTRIBUTORS OR RESELLERS OF
PRODUCTS TO USE, SELL OR RESELL, THE AMOUNTS OF PRODUCTS PURCHASED) UNDER THE
ISIS LICENSED INTELLECTUAL PROPERTY TO MAKE, HAVE MADE, IMPORT, USE (IN ANY
FIELD OF USE, INCLUDING RESEARCH PERFORMED INTERNALLY AND WITH COLLABORATORS,
AND IN THE SALE OF SERVICES), OFFER FOR SALE, AND SELL PRODUCTS.  THIS LICENSE
IS TRANSFERABLE BY IBIS TO ITS AFFILIATES OR TO A SUCCESSOR IN INTEREST TO IBIS
WITHOUT THE PRIOR WRITTEN CONSENT OF ISIS.


 


(B)         ADDITIONALLY, UPON IBIS’ REQUEST, ISIS SHALL GRANT TO IBIS
WORLDWIDE, FULLY-PAID, ROYALTY FREE, NON-EXCLUSIVE LICENSES (WITHOUT THE RIGHT
TO GRANT SUBLICENSES, EXCEPT TO PURCHASERS, DISTRIBUTORS OR RESELLERS OF
PRODUCTS TO USE, SELL OR RESELL, THE AMOUNTS OF PRODUCTS PURCHASED) TO ANY [***]
MAKE, HAVE MADE, IMPORT, USE (IN ANY FIELD OF USE, INCLUDING RESEARCH PERFORMED
INTERNALLY AND WITH COLLABORATORS, AND IN THE SALE OF SERVICES), OFFER FOR SALE
AND SELL PRODUCTS, TO THE EXTENT ISIS HAS NOT PREVIOUSLY GRANTED RIGHTS
PREVENTING ISIS FROM GRANTING SUCH LICENSES TO IBIS.  THIS RIGHT TO LICENSE
ISIS’ INTELLECTUAL PROPERTY IS TRANSFERABLE BY IBIS TO ITS AFFILIATES OR TO A
SUCCESSOR IN INTEREST TO IBIS WITHOUT THE PRIOR WRITTEN CONSENT OF ISIS.


 


(C)          UNTIL [***], ISIS AND ITS AFFILIATES SHALL NOT LICENSE ANY [***]
FOR USE WITH A [***]

 

8.14                           [***] [***].

 

Following the Closing, Ibis shall pay to Isis all amounts in excess of $[***]
that Ibis receives for the payment of [***], it being understood that the first
$[***] of such amounts shall belong to Ibis; provided, that if the Closing does
not occur on or before [***], then the first $[***] of such amounts shall not
belong to Ibis, and Ibis will pay to Isis all amounts that Ibis receives for the
payment of [***].  Following the Closing, Ibis shall collect such [***] using
commercially reasonably efforts, taking into account the manner in which Ibis
collected similar receivables prior to the Closing Date.  For Tax purposes, the
Parties agree to treat all payments made under this Section 8.14 as adjustments
to the Purchase Price, except to the extent any applicable Tax Law does not
permit such treatment. If any Governmental Authority disputes treatment as an
adjustment to the Purchase Price, the Party receiving notice of such dispute
will promptly notify and consult the other Party concerning resolution of such
dispute.

 

8.15                           [***].

 

Following the Closing, Ibis shall be responsible for satisfying [***] claims
from [***] related to the goods and services provided by Ibis prior to the
Closing pursuant to the Contracts listed on Exhibit C, up to an amount not to
exceed, with respect to each such Contract, the [***] listed on Exhibit C for
such Contract (each a [***]).

 

57

--------------------------------------------------------------------------------


 

8.16                           Fees for Transition Services.

 

If the Closing occurs after [***], then AMI shall pay Isis, as additional
consideration for the services provided pursuant to the Transition Services
Agreement, an aggregate amount not to exceed (a) the absolute value of the
difference between Ibis’ [***], for the period beginning [***] and ending on the
Closing Date, not to exceed $[***] per month, as calculated in accordance with
GAAP, minus (b) $[***].

 

8.17                           Updated Exhibits.

 

Within 10 Business Days following the Closing Date, Isis shall deliver to AMI
Exhibit B prepared in the manner described in Section 1(w). In addition, by
January 31, 2009, Isis shall deliver to AMI Exhibit C updated as of the Closing
Date and prepared in the manner described in Section 1(gg).  Both such Exhibits
shall be attached thereafter to this Agreement.

 


SECTION 9.                  TERMINATION.

 

9.1                                 Termination.  AMI or Isis may terminate this
Agreement as follows:

 


(A)          BY MUTUAL WRITTEN CONSENT AT ANY TIME PRIOR TO THE CLOSING;


 


(B)         BY GIVING WRITTEN NOTICE TO THE OTHER AT ANY TIME PRIOR TO CLOSING
IF THERE HAS BEEN A MATERIAL MISREPRESENTATION OR BREACH ON THE PART OF THE
OTHER PARTY OF THE REPRESENTATIONS, WARRANTIES OR COVENANTS SET FORTH IN THIS
AGREEMENT, WHICH BREACH CANNOT BE OR HAS NOT BEEN CURED, IN ALL MATERIAL
RESPECTS, WITHIN [***] AFTER THE GIVING OF WRITTEN NOTICE OF SUCH BREACH TO AMI
OR ISIS, AS APPLICABLE;


 


(C)          IF EVENTS HAVE OCCURRED WHICH HAVE MADE IT IMPOSSIBLE TO SATISFY A
CONDITION PRECEDENT TO THE TERMINATING PARTY’S OBLIGATIONS TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY UNLESS SUCH TERMINATING PARTY’S WILLFUL BREACH
OF THIS AGREEMENT HAS CAUSED THE CONDITION TO BE UNSATISFIED;


 


(D)         BY GIVING WRITTEN NOTICE TO THE OTHER PARTY AT ANY TIME PRIOR TO THE
CLOSING IF THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE THE DATE THAT IS
[***] FROM THE DATE HEREOF OR, IN THE EVENT THAT THE APPLICABLE WAITING PERIODS
(AND ANY EXTENSIONS THEREOF) UNDER THE HSR ACT HAVE NOT EXPIRED OR OTHERWISE
BEEN TERMINATED (WHETHER AS A RESULT OF A “SECOND REQUEST” OR OTHERWISE), THE
DATE THAT IS [***] FROM THE DATE HEREOF; PROVIDED, THAT NEITHER AMI NOR ISIS
SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 9.1(D) IF
SUCH PARTY’S WILLFUL BREACH OF THIS AGREEMENT HAS PREVENTED THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AT OR BEFORE SUCH TIME.


 

9.2                                 Effect of Termination.  In the event of
termination of this Agreement by either AMI or Isis as provided in Section 9.1,
this Agreement shall forthwith become null and void and there shall be no
liability on the part of any Party to any other Party under this Agreement,
except that the provisions of Section 1, this Section 9.2, Section 8.3, Section
8.4, Section 8.8, and Section 10 shall continue in full force and effect, except
that nothing herein shall relieve any Party from liability for any breach of
this Agreement prior to such termination.

 

58

--------------------------------------------------------------------------------


 


SECTION 10.           MISCELLANEOUS.

 

10.1                           No Third Party Beneficiaries.  Except as
expressly provided in Section 8.2 with respect to members of the AMI Group and
the Seller Group, this Agreement shall not confer any rights or remedies upon
any Person other than the Parties and their respective successors and permitted
assigns.

 

10.2                           Entire Agreement.  This Agreement, the Exhibits
and Schedules hereto, the Transaction Documents and the other documents
delivered pursuant hereto or referred to herein constitute the full and entire
understanding and agreement between the Parties with regard to the subject
hereof and no party will be liable for or bound to any other in any manner by
any oral or written representations, warranties, covenants and agreements except
as specifically set forth herein or therein.  From and after the Closing, the
Investment Documents shall terminate and be of no further force or effect except
that such termination shall not relieve any Party from liability for any breach
of such agreements prior to such termination.

 

10.3                           Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of its rights, interests or obligations hereunder without the prior written
approval of the other Party; provided that AMI may (a) assign any or all of its
rights and interests hereunder to one or more of its Affiliates, (b) designate
one or more of its Affiliates to perform its obligations hereunder (in any or
all of which cases AMI nonetheless shall remain responsible for the performance
of all of its obligations hereunder), and (c) assign any or all of its rights
and interests hereunder in connection with a Change of Control of AMI.

 

10.4                           Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument.  This Agreement and
any signed agreement or instrument entered into in connection with this
Agreement, and any amendments hereto or thereto, to the extent signed and
delivered by means of a facsimile machine or other electronic means, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties.  No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or other electronic means to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation of a contract and each such party forever waives any
such defense.

 

10.5                           Headings.  The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

10.6                           Notices.  All notices, requests, demands, claims,
and other communications hereunder will be in writing.  Any notice, request,
demand, claim, or other communication hereunder shall be deemed duly given
(a) when delivered on a Business Day, if


 

59

--------------------------------------------------------------------------------


 


PERSONALLY DELIVERED OR SENT BY FACSIMILE OR OTHER ELECTRONIC MEANS (SUBJECT TO
CONFIRMATION OF SUCH DELIVERY), ON SUCH BUSINESS DAY, (B) WHEN DELIVERED OTHER
THAN ON A BUSINESS DAY, IF PERSONALLY DELIVERED OR SENT BY FACSIMILE OR OTHER
ELECTRONIC MEANS (SUBJECT TO CONFIRMATION OF SUCH DELIVERY), ON THE FIRST
BUSINESS DAY AFTER DISPATCH, (C) ON THE BUSINESS DAY AFTER DISPATCH, IF SENT BY
NATIONALLY-RECOGNIZED OVERNIGHT COURIER, AND (D) ON THE THIRD BUSINESS DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY MAIL, IN EACH CASE, ADDRESSED TO THE
INTENDED RECIPIENT AS SET FORTH BELOW:

 

If to Ibis, to:

 

Ibis Biosciences Inc.

1896 Rutherford Road

Carlsbad, CA  92008

Attention:  President

Facsimile: (760) 603-4653

 

If to Isis, to:

 

Isis Pharmaceuticals, Inc.

1896 Rutherford Road

Carlsbad, CA 92008

Attention: Chief Financial Officer

Facsimile: (760) 603-4650

 

with a copy to:

 

1896 Rutherford Road

Carlsbad, CA 92008

Attention:  General Counsel

Facsimile: (760) 268-4922

 

If to AMI:

 

Abbott Molecular Inc.

c/o Abbott Laboratories

Corporate Transactions and Medical Products Legal Operations

Dept. 322, Bldg. AP6A

100 Abbott Park Road

Abbott Park, IL 60064-6010

Attention:  Vice President and Associate General Counsel

Facsimile: (847) 938-1206

 

with a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Attn:                  R. Scott Falk, P.C.

R. Henry Kleeman

Facsimile:  (312) 861-2200

 

60

--------------------------------------------------------------------------------


 

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient.  Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Party notice in the manner herein set forth.

 

10.7                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

 

10.8                           Alternative Dispute Resolution Procedure.  The
Parties recognize that from time to time a dispute may arise relating to a
Party’s rights or obligations under this Agreement or the other Transaction
Documents. The Parties agree that any such dispute shall be resolved by the
Alternative Dispute Resolution (“ADR”) provisions set forth in Exhibit H the
result of which shall be binding upon the Parties.

 

10.9                           Amendments and Waivers.  No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by AMI and Isis.  No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

10.10                     Delays or Omissions.  It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any Party, upon any
breach, default or noncompliance by another party under a Transaction Document
or otherwise, will impair any such right, power or remedy, nor will it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  It is further agreed that any waiver, permit, consent or
approval of any kind or character on any Party’s part of any breach, default or
noncompliance under a Transaction Document or otherwise or any waiver on such
Party’s part of any provisions or conditions of a Transaction Document, or
otherwise must be in writing and will be effective only to the extent
specifically set forth in such writing.  All remedies, either under a
Transaction Document, Ibis’ Certificate of Incorporation, bylaw, or otherwise
afforded to any party, will be cumulative and not alternative.

 

10.11                     Incorporation of Exhibits and Schedules.  The exhibits
and Schedules identified in this Agreement are incorporated herein by reference
and made a part hereof.  The Parties acknowledge and agree that (a) the
Disclosure Schedules are arranged in sections corresponding to the sections and
paragraphs of this Agreement and the disclosures therein qualify the
specifically referenced corresponding representations and warranties of the
Parties

 

61

--------------------------------------------------------------------------------


 

contained in this Agreement, (b) to the extent this Agreement requires
disclosure of any matter, such matter disclosed pursuant to one provision,
subprovision, section or subsection of the Disclosure Schedules shall be deemed
disclosed only to the extent actually disclosed with respect to the specific
provision, subprovision, section or subsection of the Disclosure Schedule that
it is actually disclosed pursuant to and (c) section numbers and titles inserted
in the Disclosure Schedules are for convenience of reference only and shall to
no extent have the effect of amending or changing the express description of
such sections of the Disclosure Schedules as set forth in this Agreement. 
Information set forth in each section of the Disclosure Schedules specifically
refers to the section of this Agreement to which such information is responsive,
and such information shall not be deemed to have been disclosed with respect to
any statement made in any other section of this Agreement.  Any capitalized
terms used in any Schedule but not otherwise defined therein shall have the
meanings ascribed to such terms in this Agreement.

 

10.12                     Construction.  The Parties acknowledge and agree that
they have been represented by counsel during the negotiation, preparation and
execution of this Agreement and, therefore, waive the application of any Law or
rule of construction providing that ambiguities in an agreement or other
document shall be construed against the Party drafting such agreement or
document. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates.  When the context so requires the word “or” when
used herein shall mean “and/or.” All pronouns contained herein, and any
variations thereof, will be deemed to refer to the masculine, feminine or
neutral, singular or plural, as the identity of the Parties hereto may require. 
Other than with respect to Section 3.2, Section 4.1 and the preamble to
Section 5.1, the words, “provided to,” “delivered” or “made available” or words
of similar import when used in this Agreement to refer to obligations of Isis
and/or Ibis to “provide,” “deliver” or “make available” materials to AMI mean
“made available in the online dataroom maintained by Isis at [***] at least
three (3) Business Days prior to the date hereof”.  Unless otherwise provided
therein, when used in any Transaction Document or Schedule, “Dollars” or “$”
means the lawful currency of the United States of America.

 

10.13                     Remedies.  Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the Parties agrees that,
subject to Section 10.8 the other Party shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter (subject to Section 10.8 above), in
addition to any other remedy to which they may be entitled, at law or in equity.

 

10.14                     Severability.  In the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement shall continue in full force and effect and the application of
such provision to other Persons or circumstances shall be interpreted so as
reasonably to effect the intent of the Parties hereto.  The Parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that

 

62

--------------------------------------------------------------------------------


 

will achieve, to the extent possible, the economic, business and other purposes
of such void or unenforceable provision.

 

10.15                     No Other Compensation.

 

The Parties hereby agree that the terms of the Transaction Documents fully
define all consideration, compensation and benefits, monetary or otherwise, to
be paid, granted or delivered by Isis or Ibis to AMI or Abbott and by AMI or
Abbott to Isis or Ibis in connection with the transactions contemplated herein
and therein.  No Party previously has paid or entered into any other commitment
to pay, whether orally or in writing, any employee of any other Party, directly
or indirectly, any consideration, compensation or benefits, monetary or
otherwise, in connection with the transactions contemplated in the Transaction
Documents.

 

*   *   *   *   *

 

[Remainder of page intentionally left blank; Signatures on following page]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Stock Purchase
Agreement as of the date first above written.

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ B. Lynne Parshall

 

 

 

 

Name:

B. Lynne Parshall

 

 

 

 

Title:

Chief Operating Officer and Chief Financial Officer

 

 

 

 

IBIS BIOSCIENCES, INC.

 

 

 

 

By:

/s/ B. Lynne Parshall

 

 

 

 

Name:

B. Lynne Parshall

 

 

 

 

Title:

CFO

 

 

 

 

ABBOTT MOLECULAR INC.

 

 

 

 

By:

/s/ Stafford O’Kelly

 

 

 

 

Name:

Stafford O’Kelly

 

 

 

 

Title:

President

 

 

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 

64

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Exhibit A-

 

[***]

Exhibit B-

 

Commercial Revenue Detail

Exhibit C-

 

[***]

Exhibit D-

 

Isis Licensed Intellectual Property

Exhibit E-

 

Transition Services Agreement

Exhibit E-1-

 

List of Transition Services

Exhibit F-

 

Requirements for [***] and [***]

Exhibit G-

 

Press Release

Exhibit H-

 

Alternative Dispute Resolution Procedures

 

65

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[***]

 

[Attached]

 

[***]

 

66

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMMERCIAL REVENUE DETAIL

 

[Attached]

 

[***]

 

67

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[***]

 

[Attached]

 

[***]

 

68

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ISIS LICENSED INTELLECTUAL PROPERTY

 

[Attached]

 

[***]

 

69

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TRANSITION SERVICES AGREEMENT

 

[Attached]

 

70

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT is made and entered into as of this [    ]
day of [                          ], 2009, by and between Ibis
Biosciences, Inc., a Delaware corporation (“Ibis”), and Isis
Pharmaceuticals, Inc., a Delaware corporation (“Isis”).  Ibis and Isis are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, Ibis, Isis and Abbott Molecular Inc., a Delaware corporation (“AMI”),
have entered into a Stock Purchase Agreement, dated as of December 17, 2008 (the
“Acquisition Agreement”);

 

WHEREAS, pursuant to the Acquisition Agreement, among other things, AMI has
acquired the Remaining Shares of Capital Stock of Ibis such that, as of the date
hereof, Ibis is a wholly-owned subsidiary of AMI;

 

WHEREAS, to facilitate an orderly transition of the Business, Isis has agreed to
provide certain transition services to Ibis, as set forth herein; and

 

WHEREAS, Ibis has agreed to cooperate with and offer support to Isis in
connection with closing the books of Ibis as they relate to the operation of the
Business prior to the Closing, as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

Section 1.  Definitions.

 

Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the Acquisition Agreement.  In addition to the terms defined
elsewhere herein and in the Acquisition Agreement, the following terms when used
in this Agreement shall have the following meanings:

 

“Acquisition Agreement” has the meaning set forth in the Recitals.

 

“AMI” has the meaning set forth in the Recitals.

 

“Additional Services” has the meaning set forth in Section 2(b).

 

“Agreement” means this Transition Services Agreement, including all Schedules
and Exhibits attached hereto, as it may be amended from time to time pursuant to
the provisions hereof.

 

“Fees” has the meaning set forth in Section 2(f).

 

“Ibis” has the meaning set forth in the Preamble.

 

71

--------------------------------------------------------------------------------


 

“Initial Services” has the meaning set forth in Section 2(a).

 

“Isis” has the meaning set forth in the Preamble.

 

“Schedule of Services” has the meaning set forth in Section 2(a).

 

“Services” has the meaning set forth in Section 2(b).

 

“Term” has the meaning set forth in Section 4(a).

 

“Third Party” means any Person other than Isis, Ibis and any of their respective
Affiliates.

 

Section 2.  Services.

 

(a)           Initial Services.  Commencing on the Closing Date, Isis shall
provide to Ibis the applicable services (the “Initial Services”) set forth on
the Schedule of Services attached hereto as Exhibit A (the “Schedule of
Services”).

 

(b)           Additional Services.  At any time during the Term, Ibis may
request in writing that Isis provide other services to Ibis hereunder.  If Isis
consents in writing to such request, which consent shall not be unreasonably
withheld if such requested service has been provided by Isis to the Business
during the 12-month period ending on the Closing Date, then the Schedule of
Services shall be amended to add such services (the “Additional Services” and,
together with the Initial Services, the “Services”).  Each Schedule describing
an Additional Service shall set forth a description of such Additional Service,
the time period during which such Additional Service will be provided, the
charges for such Additional Service and any other terms applicable thereto.

 

(c)           Audit Assistance.  Each of the Parties and their respective
Affiliates are or may be subject to regulation and audit by Governmental
Authorities, standards organizations, customers or other Parties to contracts
with such Parties under Applicable Law and contract provisions.  If a
Governmental Authority, standards organization, or customer or other party to a
contract with a Party or an Affiliate of a Party exercises its right to examine
or audit such Party’s or its Affiliate’s books, records, documents or accounting
practices and procedures pursuant to such Applicable Law, standards or contract
provisions and such audit or examination relates to the Services or the conduct
of the Business prior to the Closing, the other Party shall provide (at its own
expense), all reasonable assistance requested by the Party that is subject to
the audit in responding to such audits or requests for information, to the
extent that such assistance or information is within the reasonable control of
the cooperating Party and is related to the Services or the conduct of the
Business prior to the Closing.  Specifically, Ibis’ accounting group and
contract administration group will assist Isis in all activities related to
Ibis’ work performed under its government contracts prior to the Closing.  These
activities include (i) preparing and sending invoices related to 2008 activity,
(ii) preparing and filing on or prior to June 30, 2009 the 2008 incurred cost
submission, (iii) planning, preparing for and executing the 2008
project-specific audit (A-133 audit) so that the audit report is filed on or
prior to September 30, 2009, (iv) contract closeout audits, (v) incurred cost
submission audits and (vi) any other contract audits pertaining to work Ibis
performed prior to the Closing. Additionally, Ibis’ accounting

 

72

--------------------------------------------------------------------------------


 

group and contract administration group will make available to Isis any
documentation related to government contracts, government billings, indirect
rate calculations or any other documents related to government contracts under
which Ibis performed work prior to the Closing that Isis reasonably requests in
writing.  Ibis shall perform such services using due care and in a commercially
reasonable manner that is substantially similar in nature, quality and
timeliness to the same tasks performed by Ibis prior to the Closing Date.  All
information provided pursuant to this Section 2(c) shall be subject to
Section 8.8 of the Acquisition Agreement (Confidentiality).

 

(d)           Accounting and IT Services.  For [***] to Isis, Ibis will provide
Isis with the accounting and information technology services set forth in
Exhibit B until the termination date set forth in Exhibit B for each such
service.

 

(e)           Access.  Subject to Section 8.8 of the Acquisition Agreement
(Confidentiality), Ibis shall make available on a timely basis to Isis all
information and materials reasonably requested by Isis that are necessary to
enable Isis to provide the relevant Services.

 

(f)            Performance of Services.  Except as specifically set forth in the
applicable Schedule of Services, Isis shall perform all Services using due care
and in a commercially reasonable manner that is substantially similar in nature,
quality and timeliness to analogous services provided to Ibis prior to the
Closing Date.

 

(g)           Charges for Services.  Subject to adjustment in accordance with
Section 8.16 of the Acquisition Agreement (Fees for Transition Services), the
aggregate charges for all Initial Services shall be [***] (the “Fees”), which
shall be payable in equal monthly installments.  The charges for an Additional
Service, if any, shall be described in detail on the Schedule of Services with
respect to such Additional Service.  Ibis will pay the applicable charges for
the Services in accordance with Section 3 (Billing; Taxes).

 

(h)           Transitional Nature of Services.  The Parties acknowledge the
transitional nature of the Services and agree to cooperate in good faith and to
use reasonable best efforts to effectuate a smooth transition of the Services
from Isis to Ibis (or its Affiliates).

 

(i)            Cooperation.  In the event that (i) there is nonperformance of
any Service as a result of an event described in Section 7(c) (Force Majeure),
or (ii) the provision of a Service would violate Applicable Law, the Parties
agree to work together in good faith to arrange for an alternative means by
which Ibis may obtain, at Ibis’ sole cost, the Services so affected.

 

(j)            Use of Third Parties to Provide Services.  Isis may perform its
obligations through its Affiliates or, if prior to the Closing, Isis obtains
analogous services for itself from agents, subcontractors or independent
contractors, Isis may perform its obligations hereunder through the use of
agents, subcontractors or independent contractors.  If, prior to the Closing,
Isis is not obtaining analogous services for itself from agents, subcontractors
or independent contractors, Isis may perform its obligations hereunder through
the use of agents, subcontractors or independent contractors only upon obtaining
the prior written consent of Ibis, which consent shall not be unreasonably
withheld or delayed.  Notwithstanding the foregoing, Isis shall not be relieved
of its obligations under this Agreement by use of such Affiliates, agents,
subcontractors or contractors.

 

73

--------------------------------------------------------------------------------


 

Section 3.  Billing; Taxes.

 

(a)           Procedure.  For the Initial Services, Isis shall invoice Ibis
monthly for the prior month’s pro rata share of the Fees.  Unless otherwise
mutually agreed by the Parties in writing, for Additional Services, if any, Isis
shall invoice Ibis on a quarterly basis for the Additional Services.  Ibis shall
pay invoiced amounts within 45 days of receipt of the invoice.

 

(b)           Taxes.  Ibis shall pay any and all Taxes incurred in connection
with Isis’ provision of the Services, including all withholding Taxes required
by Applicable Law and all sales, use, value-added, and similar Taxes, but
excluding Taxes based on Isis’ net income.

 

Section 4.  Term and Termination.

 

(a)           Term.  The term of this Agreement (the “Term”) shall commence on
the Closing Date and, unless terminated earlier pursuant to Section 4(b), shall
terminate at the close of business on [***]

 

(b)           Early Termination.  This Agreement shall automatically terminate
upon the earlier of (i) termination of the performance of the last Service or
(ii) the date Ibis is no longer occupying Isis’ premises.  If Ibis intends to
vacate Isis’ premises before [***], then Ibis will provide Isis at least 30 days
advance written notice.

 

Section 5.  Software License.  Isis hereby grants to Ibis a worldwide, fully
paid, royalty free, perpetual, nonexclusive license (without the right to grant
sublicenses, except to Affiliates of Ibis) to all of Isis’ rights in (a) the
software programs entitled [***], and [***] (and any dependent programs
specifically referenced therein) used in support of the Ibis manufacturing
process to facilitate [***], and (b) the software application Ibis uses to enter
employee time.  Such software is hereby licensed to Ibis as-is.  Each party
acknowledges and agrees that Isis has provided the source code for the software
described above to Ibis.

 

Section 6.  Indemnification.

 

(a)           Isis shall indemnify, defend and hold harmless AMI, Ibis and their
respective officers, directors, shareholders, employees, representatives, agents
and Affiliates (the “Ibis Indemnified Parties”) from and against all Losses
actually suffered or incurred by them to the extent arising out of or resulting
from (i) a breach of this Agreement by Isis or any of its Affiliates or (ii) the
handling, storage, disposal or transport of any Hazardous Materials by Isis or
any of its Representatives, except, in each case, to the extent such Losses
arise out of the negligence, willful misconduct or bad faith of any Ibis
Indemnified Party.

 

(b)           Ibis shall indemnify, defend and hold harmless Isis and its
officers, directors, shareholders, employees, representatives, agents and
Affiliates (the “Isis Indemnified Parties”) from and against all Losses actually
suffered or incurred by them to the extent arising out of or resulting from
(i) a breach of this Agreement by Ibis or any of its Affiliates, (ii) the
handling, storage, disposal or transport of any Hazardous Materials by Ibis or
any of its Representatives, or (iii) the occupancy of Isis’ premises by Ibis or
any of its Representatives (including any Third Party invited onto Isis’
premises by Ibis), except, in each case, to the extent

 

74

--------------------------------------------------------------------------------


 

such Losses arise out of the negligence, willful misconduct or bad faith of any
Isis Indemnified Party.

 

(c)           If any Third Party shall notify any Party to this Agreement (the
“Indemnified Party”) with respect to any matter which may give rise to a claim
(a “Third Party Claim”) for indemnification against any other Party to this
Agreement (the “Indemnifying Party”) under this Section 6, then the Indemnified
Party shall notify the Indemnifying Party thereof; provided that the failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent such failure shall have actually
materially prejudiced the Indemnifying Party.  Once the Indemnified Party has
given notice of the matter to the Indemnifying Party, the Indemnified Party
shall defend against the matter in any manner it reasonably may deem
appropriate.  The Indemnifying Party may, at its sole cost and expense,
participate in the defense of such Claim with co-counsel of its choice.  The
Indemnified Party will not consent to the entry of any judgment with respect to
the matter or enter into any settlement with respect to the matter without the
Indemnifying Party’s prior written consent (not to be unreasonably withheld,
conditioned or delayed).  Notwithstanding anything herein to the contrary, the
Indemnifying Party shall not have the right to participate in such defense if
the claim in which the Indemnifying Party seeks to participate (i) seeks
non-monetary, including injunctive, relief, (ii) involves criminal allegations
against an Indemnified Party or (iii) is one in which the Indemnifying Party is
also a party and joint representation would be inappropriate or there may be
legal defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party.

 

(d)           No Ibis Indemnified Party or Isis Indemnified Party shall be
entitled to recover any Losses relating to any matter arising under any
provision of this Agreement to the extent that any such Person has already
recovered Losses with respect to such matter pursuant to the Acquisition
Agreement.

 

Section 7.  Miscellaneous.

 

(a)           Limitations On Liability.  EXCEPT TO THE EXTENT THAT ANY PUNITIVE,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES ARE AWARDED IN CONNECTION
WITH A THIRD PARTY CLAIM AGAINST AN INDEMNIFIED PARTY AND SUCH INDEMNIFIED PARTY
IS ENTITLED TO BE INDEMNIFIED HEREUNDER AS A RESULT OF THE FACTS OR
CIRCUMSTANCES GIVING RISE TO SUCH THIRD PARTY CLAIM, IN NO EVENT SHALL ANY
PARTY, ITS OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, REPRESENTATIVES, AGENTS
OR AFFILIATES BE LIABLE TO ANOTHER PARTY FOR ANY PUNITIVE, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES IN CONNECTION WITH THE PERFORMANCE OF
THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, AND EACH PARTY HEREBY WAIVES ON BEHALF OF ITSELF AND THE IBIS
INDEMNIFIED PARTIES OR THE ISIS INDEMNIFIED PARTIES, AS THE CASE MAY BE, ANY
CLAIM FOR SUCH DAMAGES, INCLUDING ANY CLAIM FOR PROPERTY DAMAGE OR LOST PROFITS,
WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE.

 

(b)           Title To Intellectual Property.  Except as explicitly provided in
Section 5 (Software License) Ibis acknowledges that it shall acquire no right,
title or interest (including any

 

75

--------------------------------------------------------------------------------


 

license rights or rights of use) in any intellectual property that is owned or
licensed by Isis, by reason of the provision of the Services provided
hereunder.  Ibis shall not remove or alter any copyright, trademark,
confidentiality or other proprietary notices that appear on any intellectual
property owned or licensed by Isis, and Ibis shall reproduce any such notices on
any and all copies thereof.  Ibis shall not attempt to decompile, translate,
reverse engineer or make excessive copies of any intellectual property owned or
licensed by Isis, and Ibis shall promptly notify Isis of any such attempt,
regardless of whether by Ibis or any Third Party, of which Ibis becomes aware. 
Nothing in this Agreement shall affect any rights granted to a Party under the
Acquisition Agreement.

 

(c)           Force Majeure.  No Party shall be liable to another Party if, and
to the extent that, the performance or delay in performance of any of its
obligations under this Agreement is prevented, restricted, delayed or interfered
with due to circumstances beyond the reasonable control of such Party,
including, but not limited to, government legislation, fires, floods,
explosions, epidemics, accidents, acts of God, wars, acts of terrorism, riots,
strikes, lockouts or other concerted acts of workers and/or acts of government. 
The Party claiming an event of force majeure shall promptly notify the other
Party in writing, and provide full particulars of the cause or event and the
date of first occurrence thereof, as soon as possible after the event and also
keep the other Party informed of any further developments.  The Party so
affected shall use its reasonable best efforts to remove the cause of
non-performance, and both the Parties shall resume performance hereunder with
the utmost dispatch when such cause is removed unless this Agreement has
previously been terminated under Section 4 (Term and Termination).

 

(d)           Independent Contractors.  The Parties each acknowledge that they
are separate entities, each of which has entered into this Agreement for
independent business reasons. The relationships of the Parties hereunder are
those of independent contractors and nothing contained herein shall be deemed to
create a joint venture, partnership or any other relationship.

 

(e)           Survival.  Section 1 (Definitions), Section 2(c) (Audit
Assistance), Section 3 (Billing; Taxes), Section 5 (Software License), Section 6
(Indemnification) and Section 7 (Miscellaneous), shall survive any expiration or
termination of this Agreement.

 

(f)            No Third Party Beneficiaries.  Except as expressly contemplated
in Section 6 with respect to Ibis Indemnified Parties and Ibis Indemnified
Parties, this Agreement shall not confer any rights or remedies upon any Person
other than the Parties and their respective successors and permitted assigns.

 

(g)           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subject
hereof and no party will be liable for or bound to any other in any manner by
any oral or written representations, warranties, covenants and agreements except
as specifically set forth herein or therein.

 

(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Party; provided that Ibis may (i) assign any or all of its rights

 

76

--------------------------------------------------------------------------------


 

and interests hereunder to one or more of its Affiliates, (ii) designate one or
more of its Affiliates to perform its obligations hereunder (in any or all of
which cases Ibis nonetheless shall remain responsible for the performance of all
of its obligations hereunder), and (c) assign any or all of its rights and
interests hereunder in connection with a Change of Control of Ibis or AMI.

 

(i)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments hereto or thereto, to the extent signed and delivered by
means of a facsimile machine or other electronic means, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or other electronic means to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or other electronic means as a defense to
the formation of a contract and each such party forever waives any such defense.

 

(j)            Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(k)           Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered on a Business Day, if personally delivered or sent by facsimile or
other electronic means (subject to confirmation of such delivery), on such
Business Day, (ii) when delivered other than on a Business Day, if personally
delivered or sent by facsimile or other electronic means (subject to
confirmation of such delivery), on the first Business Day after dispatch,
(iii) on the Business Day after dispatch, if sent by nationally-recognized
overnight courier, and (iv) on the third Business Day following the date of
mailing, if sent by mail, in each case, addressed to the intended recipient as
set forth below:

 

If to Isis, to:

 

Isis Pharmaceuticals, Inc.
1896 Rutherford Road
Carlsbad, CA  92008
Attention: Chief Financial Officer
Facsimile: (760) 603-4650

 

with a copy to:

 

Isis Pharmaceuticals, Inc.
1896 Rutherford Road
Carlsbad, CA  92008
Attention:  General Counsel
Facsimile: (760) 268-4922

 

77

--------------------------------------------------------------------------------


 

If to Ibis, to:

 

Ibis Biosciences Inc.
1896 Rutherford Road
Carlsbad, CA  92008
Attention:   General Manager
Facsimile: (760) 603-4653

 

with copies to:

 

Abbott Molecular Inc.
c/o Abbott Laboratories
Corporate Transactions and Medical Products Legal Operations
Dept. 322, Bldg. AP6A
100 Abbott Park Road
Abbott Park, Illinois  60064-6010
Attention:  Vice President and Associate General Counsel
Facsimile: (847) 938-1206

 

and:

 

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois  60601
Attn:  R. Scott Falk, P.C.

R. Henry Kleeman

Facsimile:  (312) 861-2200

 

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient.  Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Party notice in the manner herein set forth.

 

(l)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

(m)          Alternative Dispute Resolution Procedure.  The Parties recognize
that from time to time a dispute may arise relating to either Party’s rights or
obligations under this Agreement.  The Parties agree that any such dispute shall
be resolved by the Alternative Dispute

 

78

--------------------------------------------------------------------------------


 

Resolution (“ADR”) provisions set forth in Exhibit E of the Acquisition
Agreement, the result of which shall be binding upon the Parties.

 

(n)           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Ibis
and Isis.  No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

(o)           Construction.  The Parties acknowledge and agree that they have
been represented by counsel during the negotiation, preparation and execution of
this Agreement and, therefore, waive the application of any Law or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the Party drafting such agreement or document.  Where
specific language is used to clarify by example a general statement contained
herein, such specific language shall not be deemed to modify, limit or restrict
in any manner the construction of the general statement to which it relates. 
When the context so requires the word “or” when used herein shall mean “and/or.”
All pronouns contained herein, and any variations thereof, will be deemed to
refer to the masculine, feminine or neutral, singular or plural, as the identity
of the Parties hereto may require.  Unless otherwise provided therein, when used
in any Transaction Document or Schedule, “Dollars” or “$” means the lawful
currency of the United States of America.

 

(p)           Remedies.  Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that, subject
to Section 7(m), the other Party shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the Parties and the matter (subject to Section 7(m), above),
in addition to any other remedy to which they may be entitled, at law or in
equity.

 

(q)           Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement shall continue in full force and effect and the application of such
provision to other Persons or circumstances shall be interpreted so as
reasonably to effect the intent of the Parties hereto.  The Parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

[Remainder of page intentionally left blank; Signatures on following page]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Transition Services Agreement
as of the date first written above.

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

IBIS BIOSCIENCES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

SIGNATURE PAGE TO TRANSITION SERVICES AGREEMENT

 

80

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF SERVICES

 

81

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ACCOUNTING AND IT SERVICES

 

82

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

LIST OF TRANSITION SERVICES

 

Health, Safety and Environment

· services to be defined in the areas of: hazardous waste, biological waste,
training, regulatory and permitting and general safety

 

Shipping and Receiving

· packaging, receiving, shipping and receipt distribution processing (exclusive
of packaging material cost, fedex charges and postage costs, which shall be
AMI’s responsibility)

 

Office and Facilities

· janitorial, break room services, copiers, fax, telephone system (exclusive of
long distance charges, which shall be AMI’s responsibility) and laboratory
services

· facility support as provided immediately prior to the Closing Date (exclusive
of materials and labor related to new construction projects, if any)

 

Occupancy

· office and laboratory furniture

· utilities

· reception

· security

 

IT

· limited consulting services required to ensure the Business is functional
immediately after the Closing.

 

83

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[***]

 

84

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PRESS RELEASE

 

[Attached]

 

85

--------------------------------------------------------------------------------


 


ABBOTT EXERCISES ITS OPTION TO ACQUIRE IBIS BIOSCIENCES, A SUBSIDIARY OF ISIS


 

CARLSBAD, Calif. and ABBOTT PARK, Ill., Dec 17, 2008 /PRNewswire-FirstCall via
COMTEX News Network/—

 

Total acquisition price will be $215 million

 

Acquisition will expand Abbott’s position in molecular diagnostics for
infectious disease

 

Isis Pharmaceuticals, Inc. (Nasdaq: ISIS) and Abbott (NYSE: ABT) announced today
that Abbott has exercised its option to purchase the remaining equity ownership
in Ibis Biosciences, Inc., an Isis subsidiary, for a closing purchase price of
$175 million. In addition to the closing purchase price, Isis will receive earn
out payments from Abbott tied to post-closing sales of Ibis systems, including
instruments and assay kits.

 

Earlier this year, Abbott invested $40 million in Ibis in exchange for
approximately 18.6% of Ibis’ outstanding equity. This investment, along with the
$175 million that would be due at closing, would result in a total acquisition
price of $215 million plus earn out payments.

 

The closing of the acquisition of the remaining equity ownership in Ibis is
subject to the satisfaction of the terms and conditions of a stock purchase
agreement that has been executed by the parties, including obtaining clearance
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and is expected
to occur in January, 2009.

 

“Abbott’s confidence in Ibis is reflected in its decision to invest in Ibis’
technology and to exercise its option to purchase Ibis. We have already
presented development plans for the next-generation instrument that will
facilitate our rapid growth into clinical diagnostics,” said Michael Treble,
President of Ibis. “This year we have made substantial progress by advancing our
broad pathogen detection and characterization capabilities and establishing a
foundation for our commercial clinical diagnostic products. We look forward to
continuing this progress.”

 

“The broad applicability of Ibis’ technology has been demonstrated in biodefense
applications, microbial forensics and infectious disease detection and
surveillance, and we believe that it has the potential to be a powerful tool in
the detection and surveillance of infectious diseases in the hospital and
clinical settings,” added Stafford O’Kelly, Vice President, Molecular
Diagnostics, Abbott.

 

“Ibis is an example of Isis’ broad innovation, and will provide substantial
benefit to our shareholders, both now as well as in the future, as Isis receives
earn out payments associated with sales of Ibis products,” said Stanley Crooke,
M.D., Ph.D., Chairman and CEO of Isis. “Ibis has refined its approach toward
larger commercial markets, and we believe its relationship with Abbott will
allow Ibis to continue to move quickly forward along this path.”

 

About Ibis T5000 Biosensor System and Ibis Biosciences, Inc.

 

Ibis Biosciences, Inc., a majority-owned subsidiary of Isis Pharmaceuticals, has
developed and is commercializing the Ibis T5000(TM) Biosensor System for rapid
identification and characterization of infectious agents. The Ibis T5000 is
currently intended for research use only and not for use in diagnostic
procedures. It is capable of identifying virtually all bacteria, viruses

 

86

--------------------------------------------------------------------------------


 

and fungi, and can provide information about drug resistance, virulence and
strain type of these pathogens. Commercial applications for the Ibis T5000
Biosensor System include epidemiologic surveillance, monitoring of pandemic
diseases, identification of emerging or previously unknown pathogens, forensic
characterization of human samples, identification of sources of
hospital-associated infections, and, in the future, human infectious disease
diagnostics. Ibis develops, manufactures and markets Ibis T5000 instruments and
assay kits. Additional information about Ibis can be found by selecting the Ibis
link from Isis’ homepage at www.isispharm.com.

 

About Abbott Molecular

 

Abbott’s molecular diagnostics business, headquartered in Des Plaines, Ill.,
provides physicians with critical information based on the early detection of
pathogens and key changes in patients’ genes and chromosomes, allowing for
earlier diagnosis, selection of appropriate therapies and monitoring of disease
progression. The business includes instruments and reagents used to conduct
sophisticated analysis of patient DNA and RNA.

 

About Abbott

 

Abbott is a global, broad-based health care company devoted to the discovery,
development, manufacture and marketing of pharmaceuticals and medical products,
including nutritionals, devices and diagnostics. The company employs more than
68,000 people and markets its products in more than 130 countries.

 

Abbott’s news releases and other information are available on the company’s Web
site at www.abbott.com.

 

About Isis Pharmaceuticals, Inc.

 

Isis is exploiting its expertise in RNA to discover and develop novel drugs for
its product pipeline and for its partners. The Company has successfully
commercialized the world’s first antisense drug and has 19 drugs in development.
Isis’ drug development programs are focused on treating cardiovascular and
metabolic diseases. Isis’ partners are developing antisense drugs invented by
Isis to treat a wide variety of diseases. Isis is a joint owner of Regulus
Therapeutics LLC, a joint venture focused on the discovery, development and
commercialization of microRNA therapeutics. As an innovator in RNA-based drug
discovery and development, Isis is the owner or exclusive licensee of over 1,500
issued patents worldwide. Additional information about Isis is available at
www.isispharm.com.

 

This press release includes forward-looking statements regarding Isis
Pharmaceuticals’ business, the financial position and outlook for Isis as well
as its Ibis Biosciences subsidiary and the commercial potential of Ibis’
technologies and products in development. Any statement describing Isis’ goals,
expectations, financial or other projections, intentions or beliefs is a
forward-looking statement and should be considered an at-risk statement,
including those statements that are described as Isis’ goals or projections.
Such statements are subject to certain risks and uncertainties, particularly
those inherent in the process of discovering, developing and commercializing
drugs that are safe and effective for use as human therapeutics, in developing
and commercializing systems to identify infectious organisms that are effective
and commercially attractive, and in the endeavor of building a business around
such products. Isis’ forward-looking statements also involve assumptions that,
if they never materialize or prove

 

87

--------------------------------------------------------------------------------


 

correct, could cause its results to differ materially from those expressed or
implied by such forward-looking statements. Although Isis’ forward-looking
statements reflect the good faith judgment of its management, these statements
are based only on facts and factors currently known by Isis. As a result, you
are cautioned not to rely on these forward-looking statements. These and other
risks concerning Isis’ programs are described in additional detail in Isis’
annual report on Form 10-K for the year ended December 31, 2007, and its most
recent quarterly report on Form 10-Q, which are on file with the SEC. Copies of
these and other documents are available from the Company.

 

Private Securities Litigation Reform Act of 1995 —A Caution Concerning
Forward-Looking Statements

 

Some statements in this news release may be forward-looking statements for the
purposes of the Private Securities Litigation Reform Act of 1995. Abbott
cautions that these forward-looking statements are subject to risks and
uncertainties that may cause actual results to differ materially from those
indicated. Economic, competitive, governmental, technological and other factors
that may affect Abbott’s operations are discussed in Item 1A, “Risk Factors,” to
Abbott’s Annual Report on Securities and Exchange Commission Form 10-K for the
year ended December 31, 2007, and in Item 1A, “Risk Factors,” to Abbott’s
Quarterly Reports on Securities and Exchange Commission Form 10-Q for the
quarters ended June 30, 2008, and September 30, 2008, and are incorporated by
reference. Abbott undertakes no obligation to release publicly any revisions to
forward-looking statements as a result of subsequent events or developments.

 

In this press release, unless the context requires otherwise, “Isis” and
“Company” refers to Isis Pharmaceuticals and its subsidiaries and joint venture.

 

Isis Pharmaceuticals is a registered trademark of Isis Pharmaceuticals, Inc.
Ibis Biosciences and Ibis T5000 are trademarks of Ibis Biosciences, Inc. Regulus
Therapeutics is a trademark of Regulus Therapeutics LLC.

 

88

--------------------------------------------------------------------------------


 

EXHIBIT H

 

ADR PROCEDURE

 

To begin the ADR process, a Party first must send written notice of the dispute
to the other Party for attempted resolution by good faith negotiations between
their respective presidents (or their designees) of the affected subsidiaries,
divisions, or business units within twenty-eight (28) days after such notice is
received (all references to “days” in this ADR provision are to calendar days).
If the matter has not been resolved within twenty-eight (28) days after the
notice of dispute, or if the parties fail to meet within such twenty-eight (28)
days, either Party may initiate an ADR proceeding as provided herein. The
parties shall have the right to be represented by counsel in such a proceeding.

 

1.             To begin an ADR proceeding, a Party shall provide written notice
to the other Party of the issues to be resolved by ADR. Within fourteen (14)
days after its receipt of such notice, the other Party may, by written notice to
the Party initiating the ADR, add additional issues to be resolved within the
same ADR.

 

2.             Within twenty-one (21) days following the initiation of the ADR
proceeding, the Parties shall select a mutually acceptable independent,
impartial and conflicts-free neutral to preside in the resolution of any
disputes in this ADR proceeding. If the Parties are unable to agree on a
mutually acceptable neutral within such period, each Party will select one
independent, impartial and conflicts-free neutral and those two neutrals will
select a third independent, impartial and conflicts-free neutral within ten
(10) days thereafter.  None of the neutrals selected may be current or former
employees, officers or directors of either Party, its Subsidiaries or Affiliates
or a current consultant or independent contractor of either Party or its
Affiliates.

 

3.             No earlier than twenty-eight (28) days or later than fifty-six
(56) days after selection, the neutral(s) shall hold a hearing to resolve each
of the issues identified by the Parties. The ADR proceeding shall take place at
a location agreed upon by the Parties. If the Parties cannot agree, the
neutral(s) shall designate a location other than the principal place of business
of either Party or any of their Subsidiaries or Affiliates.

 

4.             At least seven (7) days prior to the hearing, each Party shall
submit the following to the other Party and the neutral(s):

 

(a)           a copy of all exhibits on which such Party intends to rely in any
oral or written presentation to the neutral;

 

(b)           a list of any witnesses such Party intends to call at the hearing,
and a short summary of the anticipated testimony of each witness;

 

(c)           a proposed ruling on each issue to be resolved, together with a
request for a specific damage award or other remedy for each issue. The proposed
rulings and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue. The Parties agree that
neither side shall seek as part of its remedy any punitive damages.

 

89

--------------------------------------------------------------------------------


 

(d)           a brief in support of such Party’s proposed rulings and remedies,
provided, that the brief shall not exceed twenty (20) pages. This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

 

Except as expressly set forth in subparagraphs 4(a) - 4(d), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

 

5.             The hearing shall be conducted on two (2) consecutive days and
shall be governed by the following rules:

 

(a)           Each Party shall be entitled to five (5) hours of hearing time to
present its case. The neutral shall determine whether each Party has had the
five (5) hours to which it is entitled.

 

(b)           Each Party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony, and cross-examination time shall be charged against the Party
conducting the cross-examination.

 

(c)           The Party initiating the ADR shall begin the hearing and, if it
chooses to make an opening statement, shall address not only issues it raised
but also any issues raised by the responding Party. The responding Party, if it
chooses to make an opening statement, also shall address all issues raised in
the ADR. Thereafter, the presentation of regular and rebuttal testimony and
documents, other evidence, and closing arguments shall proceed in the same
sequence.

 

(d)           Except when testifying, witnesses shall be excluded from the
hearing until closing arguments.

 

(e)           Settlement negotiations, including any statements made therein,
shall not be admissible under any circumstances. Affidavits prepared for
purposes of the ADR hearing also shall not be admissible. As to all other
matters, the neutral(s) shall have sole discretion regarding the admissibility
of any evidence.

 

6.             Within seven (7) days following completion of the hearing, each
Party may submit to the other Party and the neutral(s) a post-hearing brief in
support of its proposed rulings and remedies, provided, that such brief shall
not contain or discuss any new evidence and shall not exceed ten (10) pages.
This page limitation shall apply regardless of the number of issues raised in
the ADR proceeding.

 

7.             The neutral(s) shall rule on each disputed issue within fourteen
(14) days following completion of the hearing. Such ruling shall adopt in its
entirety the proposed ruling and remedy of one of the Parties on each disputed
issue but may adopt one Party’s proposed rulings and remedies on some issues and
the other Party’s proposed rulings and remedies on other issues. The
neutral(s) shall not issue any written opinion or otherwise explain the basis of
the ruling.

 

90

--------------------------------------------------------------------------------


 

8.             The neutral(s) shall be paid a reasonable fee plus expenses.
These fees and expenses, along with the reasonable legal fees and expenses of
the prevailing Party (including all expert witness fees and expenses), the fees
and expenses of a court reporter, and any expenses for a hearing room, shall be
paid as follows:

 

(a)           If the neutral(s) rule(s) in favor of one Party on all disputed
issues in the ADR, the losing Party shall pay 100% of such fees and expenses.

 

(b)           If the neutral(s) rule(s) in favor of one Party on some issues and
the other Party on other issues, the neutral(s) shall issue with the rulings a
written determination as to how such fees and expenses shall be allocated among
the Parties. The neutral(s) shall allocate fees and expenses in a way that bears
a reasonable relationship to the outcome of the ADR, with the Party prevailing
on more issues, or on issues of greater value or gravity, recovering a
relatively larger share of its legal fees and expenses.

 

9.             The rulings of the neutral(s) and the allocation of fees and
expenses shall be binding, non-reviewable, and non-appealable, and may be
entered as a final judgment in any court having jurisdiction.

 

10.           Except as provided in paragraph 9 or as required by law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information. The neutral(s) shall have
the authority to impose sanctions for unauthorized disclosure of Confidential
Information.

 

91

--------------------------------------------------------------------------------